Exhibit 10.1

 

 

 

SENIOR UNSECURED CREDIT AGREEMENT

Dated as of December 14, 2011

among

LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,

as the Borrower,

LASALLE HOTEL PROPERTIES,

as the Parent,

THE GUARANTORS NAMED HEREIN,

as the Guarantors,

Citibank, N.A.,

as Administrative Agent,

THE ROYAL BANK OF SCOTLAND PLC,

and

BANK OF MONTREAL,

as Co-Syndication Agents,

The Banks Party Hereto,

as the Banks,

REGIONS BANK,

U.S. BANK NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

COMPASS BANK,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

RAYMOND JAMES BANK, FSB,

and

ROYAL BANK OF CANADA,

as Co- Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.,

and

BMO CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Book Running Managers,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01

   Certain Defined Terms      1   

Section 1.02

   Computation of Time Periods      24   

Section 1.03

   Accounting Terms; Changes in GAAP      24   

Section 1.04

   Types of Advances      25   

Section 1.05

   Miscellaneous      25   

Section 1.06

   Commitment Increases      25   

Section 1.07

   Maturity Date Extension      25   

ARTICLE II THE ADVANCES AND THE LETTERS OF CREDIT

     26   

Section 2.01

   The Advances      26   

Section 2.02

   Method of Borrowing      26   

Section 2.03

   Fees      29   

Section 2.04

   Reduction of the Commitments      29   

Section 2.05

   Repayment of Advances      30   

Section 2.06

   Interest      30   

Section 2.07

   Prepayments      31   

Section 2.08

   Breakage Costs      31   

Section 2.09

   Increased Costs      31   

Section 2.10

   Payments and Computations      33   

Section 2.11

   Taxes      34   

Section 2.12

   Illegality      36   

Section 2.13

   Letters of Credit      36   

Section 2.14

   Bank Replacement      39   

Section 2.15

   Sharing of Payments, Etc      39   

Section 2.16

   Defaulting Lenders      40   

ARTICLE III CONDITIONS OF LENDING

     42   

Section 3.01

   Conditions Precedent to Initial Advance      42   

Section 3.02

   Conditions Precedent for each Borrowing or Letter of Credit      44   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     46   

Section 4.01

   Existence; Qualification; Partners; Subsidiaries      46   

Section 4.02

   Partnership and Corporate Power      47   

Section 4.03

   Authorization and Approvals      47   

Section 4.04

   Enforceable Obligations      47   

Section 4.05

   Parent Stock      47   

Section 4.06

   Financial Statements      48   

Section 4.07

   True and Complete Disclosure      48   

Section 4.08

   Litigation      48   

Section 4.09

   Use of Proceeds      48   

Section 4.10

   Investment Company Act      49   

Section 4.11

   Taxes      49   

 

-i-



--------------------------------------------------------------------------------

Section 4.12

   Pension Plans      49   

Section 4.13

   Condition of Hotel Property; Casualties; Condemnation      49   

Section 4.14

   Insurance      50   

Section 4.15

   No Burdensome Restrictions; No Defaults      50   

Section 4.16

   Environmental Condition      50   

Section 4.17

   Legal Requirements, Zoning, Utilities, Access      50   

Section 4.18

   Existing Indebtedness      51   

Section 4.19

   Title; Encumbrances      51   

Section 4.20

   Leasing Arrangements      51   

Section 4.21

   Unencumbered Properties      51   

ARTICLE V AFFIRMATIVE COVENANTS

     52   

Section 5.01

   Compliance with Laws, Etc.      52   

Section 5.02

   Preservation of Existence, Separateness, Etc.      52   

Section 5.03

   Payment of Taxes, Etc.      53   

Section 5.04

   Visitation Rights; Bank Meeting      53   

Section 5.05

   Reporting Requirements      54   

Section 5.06

   Maintenance of Property      56   

Section 5.07

   Insurance      56   

Section 5.08

   Use of Proceeds      56   

Section 5.09

   New Guarantors      56   

ARTICLE VI NEGATIVE COVENANTS

     57   

Section 6.01

   Liens, Etc      57   

Section 6.02

   Indebtedness      58   

Section 6.03

   Agreements Restricting Distributions From Subsidiaries      59   

Section 6.04

   Restricted Payments      59   

Section 6.05

   Fundamental Changes; Asset Dispositions      59   

Section 6.06

   Participating Lessee Ownership      60   

Section 6.07

   Investments, Loans, Future Properties      60   

Section 6.08

   Affiliate Transactions      61   

Section 6.09

   Sale and Leaseback      61   

Section 6.10

   Sale or Discount of Receivables      61   

Section 6.11

   Restriction on Negative Pledges      61   

Section 6.12

   Material Documents      62   

Section 6.13

   Limitations on Development, Construction, Renovation and Purchase of Hotel
Properties      62   

ARTICLE VII FINANCIAL COVENANTS

     62   

Section 7.01

   Fixed Charge Coverage Ratio      62   

Section 7.02

   Maintenance of Net Worth      62   

Section 7.03

   Limitations on Total Liabilities      63   

Section 7.04

   Limitations on Unsecured Indebtedness      63   

Section 7.05

   Limitations on Secured Indebtedness      63   

 

ARTICLE VIII EVENTS OF DEFAULT; REMEDIES

     63   

Section 8.01

   Events of Default      63   

 

-ii-



--------------------------------------------------------------------------------

Section 8.02

   Optional Acceleration of Maturity      66   

Section 8.03

   Automatic Acceleration of Maturity      66   

Section 8.04

   Cash Collateral Account      66   

Section 8.05

   Non-exclusivity of Remedies      67   

Section 8.06

   Right of Set-off      67   

ARTICLE IX NEW YORK PROPERTIES

     67   

Section 9.01

   New York Term Notes      67   

ARTICLE X AGENCY AND ISSUING BANK PROVISIONS

     71   

Section 10.01

   Authorization and Action      71   

Section 10.02

   Administrative Agent’s Reliance, Etc.      71   

Section 10.03

   Administrative Agent and Its Affiliates      72   

Section 10.04

   Bank Credit Decision      72   

Section 10.05

   Indemnification      72   

Section 10.06

   Successor Administrative Agent and Issuing Banks      72   

Section 10.07

   Co-Syndication Agents, Joint Lead Arrangers and Joint Book Running      
Managers, Co-Documentation Agents      73   

Section 10.08

   Designation of Additional Agents      73   

ARTICLE XI MISCELLANEOUS

     73   

Section 11.01

   Amendments, Etc.      73   

Section 11.02

   Notices, Etc.      75   

Section 11.03

   No Waiver; Remedies      77   

Section 11.04

   Costs and Expenses      77   

Section 11.05

   Binding Effect      77   

Section 11.06

   Bank Assignments and Participations      77   

Section 11.07

   Indemnification      80   

Section 11.08

   Execution in Counterparts      81   

Section 11.09

   Survival of Representations, Indemnifications, etc.      81   

Section 11.10

   Severability      81   

Section 11.11

   Entire Agreement      81   

Section 11.12

   Usury Not Intended      81   

Section 11.13

   Governing Law      82   

Section 11.14

   Consent to Jurisdiction; Service of Process; Jury Trial      82   

Section 11.15

   Knowledge of Borrower      83   

Section 11.16

   Banks Not in Control      83   

Section 11.17

   Headings Descriptive      83   

Section 11.18

   Time is of the Essence      83   

Section 11.19

   Scope of Indemnities      83   

Section 11.20

   Confidentiality      83   

Section 11.21

   USA Patriot Act Notice      84   

Section 11.22

   No Fiduciary Duties      84   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:       EXHIBIT A    —    FORM OF NOTE EXHIBIT B    —    FORM OF
ASSIGNMENT AND ACCEPTANCE EXHIBIT C    —    FORM OF COMPLIANCE CERTIFICATE
EXHIBIT D    —    FORM OF ENVIRONMENTAL INDEMNITY EXHIBIT E    —    FORM OF
GUARANTY EXHIBIT F    —    FORM OF NOTICE OF BORROWING EXHIBIT G    —    FORM OF
NOTICE OF CONVERSION OR CONTINUATION EXHIBIT H    —    FORM OF NEW YORK MORTGAGE
EXHIBIT I    —    FORM OF NEW YORK TERM NOTE

 

SCHEDULES:       SCHEDULE 1.01(A)    —    COMMITMENTS SCHEDULE 1.01(B)    —   
EXISTING PROPERTIES SCHEDULE 1.01(C)    —    GUARANTORS SCHEDULE 1.01(D)    —   
QUALIFIED GROUND LEASES SCHEDULE 1.01(E)    —    EXISTING LETTERS OF CREDIT
SCHEDULE 4.01    —    SUBSIDIARIES SCHEDULE 4.08    —    LITIGATION SCHEDULE
4.17    —    LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS SCHEDULE 4.18    —   
EXISTING INDEBTEDNESS SCHEDULE 5.07    —    INSURANCE

 

-iv-



--------------------------------------------------------------------------------

SENIOR UNSECURED CREDIT AGREEMENT

This SENIOR UNSECURED CREDIT AGREEMENT, dated as of December 14, 2011, is among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, as
the Borrower, LASALLE HOTEL PROPERTIES, a Maryland trust, as the Parent, the
Guarantors from time to time party hereto, the Banks from time to time party
hereto, CITIBANK, N.A., as Administrative Agent, THE ROYAL BANK OF SCOTLAND PLC,
and BANK OF MONTREAL, as Co-Syndication Agents, REGIONS BANK, U.S. BANK NATIONAL
ASSOCIATION, BANK OF AMERICA, N.A., COMPASS BANK, DEUTSCHE BANK TRUST COMPANY
AMERICAS, RAYMOND JAMES BANK, FSB and ROYAL BANK OF CANADA, as Co- Documentation
Agents, and CITIGROUP GLOBAL MARKETS INC., RBS SECURITIES INC. and BMO CAPITAL
MARKETS, as joint lead arrangers and joint book running managers.

The Borrower has requested, and the Banks have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement. In consideration of
the mutual agreements contained in this Agreement, the parties hereto do hereby
agree as follows:

WITNESSETH THAT:

WHEREAS, the Borrower has requested that the Banks extend credit to the
Borrower, and the Banks, upon the occurrence of the Closing Date and subject to
the terms hereof, have agreed to lend monies and/or make advances, extensions of
credit or other financial accommodations to, on behalf of or for the benefit of
the Borrower pursuant hereto.

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to the following:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Accession Agreement” means an Accession Agreement in the form attached
respectively to the Guaranty and Environmental Indemnity as Annex 1 thereto,
which agreement causes the Person executing and delivering the same to the
Administrative Agent to become a party to the Guaranty and the Environmental
Indemnity.

“Adjusted Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the greatest
of (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate, (b) 2% per annum above the
Federal Funds Rate and (c) the one-month LIBOR plus 1% per annum.

“Adjusted Corporate EBITDA” means, for the Rolling Period of the Parent most
recently ended for which financial statements have been, or are required to be,
delivered to the Banks hereunder, the Corporate EBITDA for such period adjusted
for any Hotel Property acquired or disposed of during such period to include or
exclude, as appropriate, the Adjusted NOI of such Hotel Property for such
period,



--------------------------------------------------------------------------------

plus the aggregate FF&E Reserves for such period for such Hotel Property;
provided that with regard to any acquisition of a Hotel Property, the addition
of such Hotel Property’s Adjusted NOI for such period is subject to verification
by either an accounting firm reasonably acceptable to the Administrative Agent
or written certification reasonably acceptable to the Administrative Agent from
an officer of the Borrower that such Adjusted NOI is true and accurate.

“Adjusted Net Worth” means, for the Parent as of any date, the sum of (a) the
Parent’s Net Worth on such date plus (b) the minority interest reflected in the
Parent’s balance sheet on such date determined in accordance with GAAP.

“Adjusted NOI” means, for any Hotel Property for the Rolling Period of the
Parent most recently ended for which financial statements have been, or are
required to be, delivered to the Banks hereunder, an amount (if positive) equal
to (a) the net income of such Hotel Property for such period after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets) other than in the ordinary course of business, (ii) any write-up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels; provided that to
the extent that the net income for any Hotel Property does not include a
reasonable allocation of administrative, accounting or other overhead of the
Person or Persons who directly or indirectly own or lease such Hotel Property
which directly pertains to the operation of Hotel Properties, then such
allocation amount shall be deemed subtracted from such net income for purposes
of the financial tests and other definitions contained in this Agreement which
utilize Adjusted NOI, plus (b) to the extent deducted in determining Adjusted
NOI, Interest Expense, income taxes, depreciation, amortization, and other
non-cash items for such period, as determined in accordance with GAAP, minus
(c) the aggregate FF&E Reserves for such period for such Hotel Property;
provided further that in no event shall the Adjusted NOI for any Hotel Property
be less than zero.

“Administrative Agent” means Citibank, in its capacity as Administrative Agent
for the Banks pursuant to Article X and any successor Administrative Agent
appointed pursuant to Section 10.06.

“Advance” means an Advance by a Bank to the Borrower, any such Advance being
either a Base Rate Advance or a LIBOR Advance.

“Affected Bank” has the meaning set forth in Section 2.14(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.

“Agreement” means this Senior Unsecured Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time.

“Allocation Percentage” means, for any Person, with respect to a Person’s Joint
Venture Subsidiary, the percentage ownership interest of such Person in such
Joint Venture Subsidiary.

 

-2-



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s LIBOR
Lending Office in the case of a LIBOR Advance.

“Applicable Margin” means, (a) with respect to each Type of Advance at any date,
the applicable percentage per annum set forth below based upon the Status then
in effect under the column for such Type of Advance, and (b) with respect to the
letter of credit fee payable under Section 2.03(b) at any date, the applicable
percentage per annum set forth below under the column “Letters of Credit & LIBOR
Advances,” based upon the Status then in effect.

 

     LEVERAGE RATIO   BASE RATE
ADVANCES   LETTERS OF CREDIT &
LIBOR ADVANCES

Level I Status

   £ 4.00:1.00   0.75%   1.75%

Level II Status

   > 4.00:1.00 but £ 4.75:1.00   1.00%   2.00%

Level III Status

   > 4.75:1.00 but £ 5.00:1.00   1.25%   2.25%

Level IV Status

   > 5.00:1.00   1.70%   2.70%

“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information materials required to
be delivered pursuant to Sections 5.05(a) through (d), (h), and (k); provided,
however, that solely with respect to delivery of any such Communication by the
Borrower or any Guarantor to the Administrative Agent and without limiting or
otherwise affecting either the Administrative Agent’s right to effect delivery
of such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.07(b) and any other notice relating to the payment of any principal
or other amount due under any Credit Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 11.02(c).

“Approved Other Country” means each of the following countries: Canada, Mexico,
United Kingdom, France, Germany, Spain, Belgium, The Netherlands, Luxembourg,
Italy, Portugal, Austria, Switzerland, Norway, Sweden, Denmark, U. S. Virgin
Islands, Bahamas, and Puerto Rico.

“Approved Third Party Operating Leases” means all operating leases for which
either the Borrower or a Guarantor is the lessor thereunder, except any
operating lease for which LaSalle Leasing or a Subsidiary of LaSalle Leasing is
a lessee.

“Asset Disposition” means any sale, lease of substantially all of a Hotel
Property (in which the Borrower or a Guarantor is lessor), conveyance, exchange,
transfer, or assignment of any Property by the Borrower or a Guarantor to a
Person other than the Borrower or a Guarantor.

 

-3-



--------------------------------------------------------------------------------

“Asset Value” means, with respect to any Hotel Property, as of any date, (a) the
Calculated Value of such asset; provided, however, that the value of each Hotel
Property during the first twelve (12) months following acquisition shall be
equal to the greater of (i) the acquisition price or (ii) the Calculated Value,
(b) in the case of any Development Property, the undepreciated book value of
such Hotel Property as determined in accordance with GAAP, or (c) in the case of
any Hotel Property held by a Joint Venture Subsidiary, the pro rata share of
such Hotel Property as determined in accordance with clause (a) or (b), as
applicable.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.

“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 11.06.

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).

“Borrower” means LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each Bank pursuant to Section 2.01 or Converted by each Bank to
Advances of a different Type pursuant to Section 2.02(b).

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.

“Calculated Value” means for any Hotel Property (a) if such Hotel Property is
leased to a Subsidiary of the Borrower, the Adjusted NOI for such Hotel Property
for the preceding Rolling Period and, if such Hotel Property is not leased to a
Subsidiary of the Borrower, the lesser of (i) the Adjusted NOI for such Hotel
Property for the preceding Rolling Period or (ii) the actual rental payments
received by the Parent or its Subsidiary under the participating lease for such
Hotel Property during such Rolling Period divided by (b) the Capitalization
Rate.

“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Real Property or equipment
which in accordance with GAAP would be capitalized in the fixed asset accounts
of such Person making such expenditure, including, without limitation, amounts
paid or payable for such purpose under any conditional sale or other title
retention agreement or under any Capital Lease, but excluding repairs of
Property in the normal and ordinary course of business.

“Capitalization Event” means any sale or issuance by the Parent or any of its
Subsidiaries of equity securities except for the issuance of the Borrower’s
operating partnership units in exchange for a direct or indirect ownership
interest in a Hotel Property or a Person that owns a Hotel Property.

“Capitalization Rate” means 8.25%.

“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.

 

-4-



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under Capitalized
Leases, as determined on a Consolidated basis in conformity with GAAP.

“Cash Collateral Account” means a special cash collateral account containing
cash deposited pursuant to the terms of this Agreement to be maintained at
Citibank in accordance with Section 8.04.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each Issuing Bank (and “Cash
Collateralization” has a corresponding meaning).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Citibank” means Citibank, N.A.

“Closing Date” means the date of this Agreement or such other date as may be
agreed upon by the Borrower and the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Commitment” means, with respect to any Bank, the amount set opposite such
Bank’s name on Schedule 1.01(a) as its Commitment, or if such Bank has entered
into any Assignment and Acceptance, the amount set forth for such Bank as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.06(c), as such amount may be reduced pursuant to Section 2.04.

“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Credit Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Credit Documents, the Borrower or any Guarantor or any of their respective
Affiliates, or the transactions contemplated by this Agreement or the other
Credit Documents including, without limitation, all Approved Electronic
Communications.

“Consolidated” refers to the consolidation of the accounts of the Borrower with
the Borrower’s Subsidiaries and the Parent with the Parent’s Subsidiaries, as
applicable, in accordance with GAAP.

“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.

 

-5-



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under
Section 414 of the Code.

“Corporate EBITDA” means, for the Rolling Period of the Parent most recently
ended for which financial statements have been, or are required to be, delivered
to the Banks hereunder, an amount equal to (a) the net income of the Parent (on
a Consolidated basis) for such period after taxes, as determined in accordance
with GAAP, excluding, however, those items that the Administrative Agent
determines are extraordinary items, including but not limited to (i) any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets (such term to include all fixed assets and all
securities) other than in the ordinary course of business, (ii) any write-up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels, plus (b) to the
extent deducted in determining Corporate EBITDA, Interest Expense, income taxes,
depreciation, amortization, and other non-cash items for such period, as
determined in accordance with GAAP.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).

“Credit Documents” means this Agreement, the Notes, the Guaranties, the
Environmental Indemnities, the Fee Letter and, to the extent delivered, any New
York Mortgage, any New York Term Note, and each other agreement, instrument or
document executed by the Borrower, any of its Subsidiaries or the Parent at any
time in connection with this Agreement.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means at any time, subject to Section 2.16(f), (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make an Advance, make a payment to any Issuing Bank in
respect of a Letter of Credit or make any other payment due hereunder (each, a
“funding obligation”), unless such Bank has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing), (ii) any Bank that has
notified the Administrative Agent, the Borrower or any Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Bank will cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (iv) any Bank with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Bank or its Parent Company,
provided that a Bank shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect Parent Company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank (provided that in each case, neither the
reallocation of funding obligations provided for in

 

-6-



--------------------------------------------------------------------------------

Section 2.16(b) as a result of a Bank’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Administrative Agent that a
Bank is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Bank will be deemed to be
a Defaulting Lender (subject to Section 2.16(f)) upon notification of such
determination by the Administrative Agent to the Borrower, each Issuing Bank and
the Banks.

“Development Property” means either (a) a new Hotel Property under construction
including the conversion of a non-Hotel Property into a Hotel Property or (b) an
existing Hotel Property which is undergoing an expansion pursuant to which the
total guest rooms for such Hotel Property will be increased by 50% or more.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Operations Contact” in the questionnaire such Bank
provided to the Administrative Agent, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Administrative Agent.

“Eligible Assignee” means (a) a commercial bank (or other financial institution
acceptable to the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 11.06, the
Borrower, which approval shall not be unreasonably withheld or
delayed) organized under the laws of the United States, or any State thereof,
and having primary capital of not less than $250,000,000 and approved by the
Administrative Agent, which approval will not be unreasonably withheld or
delayed, (b) a commercial bank (or other financial institution acceptable to the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 11.06, the Borrower, which
approval shall not be unreasonably withheld or delayed) organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development and having primary capital (or its equivalent) of
not less than $250,000,000 and approved by the Administrative Agent, which
approval will not be unreasonably withheld or delayed, (c) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) acceptable to the Administrative Agent and,
unless a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06, the Borrower, which approval shall not be
unreasonably withheld or delayed, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $250,000,000, (d) a Bank (without approval
of the Administrative Agent or the Borrower), and (e) an Affiliate of the
respective assigning Bank, without approval of any Person but otherwise meeting
the eligibility requirements of (a) or (b) above; provided, however, that
neither the Borrower nor any Affiliate of the Borrower shall qualify as an
Eligible Assignee under this definition. For avoidance of doubt, the Borrower
shall have no approval or consent rights with respect to an Eligible Assignee so
long as a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

-7-



--------------------------------------------------------------------------------

“Environmental Indemnity” means that certain Environmental Indemnification
Agreement effective the date hereof executed by the Borrower, the Parent and the
Guarantors, any additional Environmental Indemnity Agreements in substantially
the form of the attached Exhibit D and any future environmental indemnities
executed in connection with any Hotel Property, as any of such environmental
indemnities may be amended hereafter in accordance with the terms of such
agreements.

“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical, infectious, or toxic
substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Issuing Bank” means Bank of Montreal; provided, however, that the
Existing Issuing Bank shall act as an Issuing Bank hereunder solely with respect
to the continuance of the Existing Letters of Credit and shall have no
obligation to and shall not issue any new Letters of Credit or replace, renew,
increase or extend the Existing Letters of Credit.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01(e) hereto.

“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.

“Existing New York Note” means the promissory note or notes evidencing the
Indebtedness secured by an Existing New York Mortgage.

“Existing Park Central Mortgage” means those certain mortgages consolidated
under that certain Consolidation, Extension and Modification Agreement made by
and between Park Central Hotel (DE) LLC and U.S. Bank National Association, as
Trustee for the Credit Suisse First Boston Mortgage Securities Corp. Commercial
Mortgage Pass-Through Certificates, Series 2007-TFLl (successor-in-interest to
Column Financial, Inc.), dated November 9, 2006, and recorded in the Office of
the City Register of the City of New York on December 1, 2006 as CRFN
2006000663702.

“Existing Park Central Note” means the promissory note or notes evidencing the
Indebtedness secured by the Existing Park Central Mortgage.

 

-8-



--------------------------------------------------------------------------------

“Existing Properties” means collectively the Hotel Properties listed on
Schedule 1.01(b), and “Existing Property” means any of such Hotel Properties.

“Extension Date” has the meaning set forth in Section 1.07.

“Extension Fee” has the meaning set forth in Section 1.07.

“Event of Default” has the meaning set forth in Section 8.01.

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“FATCA” has the meaning set forth in Section 2.11(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” has the meaning set forth in Section 2.03(c).

“FF&E” means furniture, fixtures and equipment.

“FF&E Reserve” means, for any Person or any Hotel Property at any time, a
reserve equal to four percent (4%) of gross revenues from any Hotel Property
owned by such Person or from such Hotel Property, as applicable, for the Rolling
Period of the Parent most recently ended for which financial statements have
been, or are required to be, delivered to the Banks hereunder.

“Fiscal Quarter” means each of the three-month periods ending on
March 31, June 30, September 30 and December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Fixed Charge Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Corporate EBITDA for such Rolling Period less the aggregate
FF&E Reserves for such period in respect of each Hotel Property owned by the
Parent or its Subsidiaries (whether located on land owned by or land leased to
such owner of the Hotel Property) to (b) the Fixed Charges for such Rolling
Period.

“Fixed Charges” means, for the Rolling Period of the Parent most recently ended
for which financial statements are required to be delivered to the Banks
hereunder, the sum of the following amounts for the Parent and the Parent’s
Subsidiaries on a Consolidated basis: (a) the amount (without duplication) of
all mandatory principal payments scheduled to be made (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is payable in a single installment at final maturity), (b) Parent’s
Interest Expense, (c) all payments scheduled to be made in respect of Capital
Leases, and (d) all preferred stock dividends.

 

-9-



--------------------------------------------------------------------------------

“Funding Date” has the meaning set forth in Section 1.06(b).

“Future Property” means any Hotel Property except for the Existing Properties
which the Borrower or any Subsidiary of the Borrower acquires.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Parent, the Borrower, any Subsidiaries of the Borrower or the Parent, any
participating lessee, a manager or any of their respective Properties.

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

“Guarantor” means (a) the Parent, (b) each Subsidiary which owns an Unencumbered
Property, (c) each Operating Lessee, and (d) each Material Subsidiary, in each
case excluding Permitted Other Subsidiaries and any Joint Venture Subsidiary
which is contractually prohibited from acting as a Guarantor by the terms of
(i) any document evidencing or securing Indebtedness of the Borrower or its
Subsidiaries permitted by the terms of this Agreement or (ii) the organizational
documents of such Person. The Guarantors on the Closing Date are identified on
Schedule 1.01(c).

“Guaranty” means that certain Guaranty and Contribution Agreement effective the
date hereof executed by the Parent, the Borrower and the Guarantors, evidencing
the joint and several guaranty by the signatories thereto of the Obligations of
Borrower in respect of the Credit Documents, any additional Guaranty and
Contribution Agreements in substantially the form of the attached Exhibit F
executed to secure Advances and any future guaranty and contribution agreement
executed to secure Advances, as any of such agreements may be amended hereafter
in accordance with the terms of such agreements.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hotel Property” for any hotel means the Real Property and the Personal Property
for such hotel.

“Improvements” for any hotel means all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such hotel; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.

“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business);
(b) indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether

 

-10-



--------------------------------------------------------------------------------

or not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and
(g) all preferred stock that is issued by such Person that is redeemable by the
holder thereof in cash, a cash equivalent or some type of Indebtedness or
convertible to some type of Indebtedness.

“Interest Expense” means, for any Person for any period for which such amount is
being determined, the total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP) and all charges incurred
with respect to letters of credit determined on a Consolidated basis in
conformity with GAAP, plus capitalized interest of such Person and its
Subsidiaries.

“Interest Period” means, for each LIBOR Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any Base Rate Advance into such an Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and
Section 2.02 and, thereafter, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and
Section 2.02. The duration of each such Interest Period shall be one, two, three
or six months, or, if approved by all Banks, nine or twelve months (provided,
however, that there may be a one-time duration of two weeks for the initial
Interest Period), in each case as the Borrower may select, upon notice received
by the Administrative Agent not later than 1:00 P.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, provided,
however, that:

(a) Interest Periods for Advances of the same Borrowing shall be of the same
duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;

(d) each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires; and

(e) no Interest Period with respect to any portion of any Advance shall extend
beyond the Maturity Date.

“Interest Rate Agreements” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.

 

-11-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the ownership, purchase or other acquisition of, any Stock,
Stock Equivalents, other equity interest, obligations or other securities of,
(i) any other Person, or (ii) all or substantially all of the assets of any
other Person, or (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any other Person, or
(c) any joint venture or partnership with, or any capital contribution to, or
other investment in, any other Person or any real property.

“Investment Amount” means (a) for any Hotel Property the sum of (i) for any
Existing Property, the amount set forth for such Existing Property on
Schedule 1.01(b) attached hereto, and for any other Hotel Property, the
aggregate purchase price paid by the Borrower or its Subsidiary for such other
Hotel Property (giving effect to any securities used to purchase a Hotel
Property at the fair market value of the securities at the time of purchase
based upon the price at which such securities could be exchanged into the
Parent’s common stock assuming such exchange occurred on the date of acquiring
the Hotel Property), and (ii) 95% of (A) the actual cost of any Capital
Expenditures or FF&E expenditures for such Hotel Property made by the Borrower
or its Subsidiaries during any period minus (B) the FF&E Reserve for such Hotel
Property, and (b) for any other Investment the aggregate purchase price paid by
the Borrower or its Subsidiary for such other Investment (giving effect to any
securities used to purchase such Investment at the fair market value of the
securities at the time of purchase based upon the price at which such securities
could be exchanged into the Parent’s common stock assuming such exchange
occurred on the date of acquiring such Investment).

“Issuing Bank” means (a) the Existing Issuing Bank, (b) Citibank, N.A., (c) any
Bank approved by the Administrative Agent and the Borrower as an “Issuing Bank”
or (d) any Bank acting as a successor issuing bank pursuant to Section 10.06,
and “Issuing Banks” means, collectively, all of such Banks.

“Joint Venture Guarantor” means a direct or indirect Wholly-Owned Subsidiary of
the Borrower that (a) has no assets other than its equity interests in Joint
Venture Subsidiaries whose sole assets are Unencumbered Properties, (b) is not
liable for any Indebtedness other than the Obligations, (c) complies in all
material respects with all of the covenants and requirements of the Guarantors
under the Credit Documents and (d) has delivered to the Administrative Agent
either (A) an original Guaranty and Environmental Indemnity Agreement executed
by it or (B) an Accession Agreement executed by it.

“Joint Venture Subsidiary” means any Subsidiary in which the Parent or any of
its Subsidiaries (a) holds a majority of equity interests and (b) after giving
effect to all buy/sell provisions contained in the applicable constituent
documents of such Subsidiary, controls all material decisions of such
Subsidiary, including without limitation the financing, refinancing and
disposition of the assets of such Subsidiary.

“Land” for any hotel means the real property upon which the hotel is located,
together with all rights, title and interests appurtenant to such real property,
including without limitation all rights, title and interests to (a) all strips
and gores within or adjoining such property, (b) the streets, roads, sidewalks,
alleys, and ways adjacent thereto, (c) all of the tenements, hereditaments,
easements, reciprocal easement agreements, rights-of-way and other rights,
privileges and appurtenances thereunto belonging or in any way pertaining
thereto, (d) all reversions and remainders, (e) all air space rights, and all
water, sewer and wastewater rights, (f) all mineral, oil, gas, hydrocarbon
substances and other rights to produce or share in the production of anything
related to such property, and (g) all other appurtenances appurtenant to such
property, including without limitation, any now or hereafter belonging or in
anywise appertaining thereto.

“LaSalle Leasing” means LaSalle Hotel Lessee, Inc.

 

-12-



--------------------------------------------------------------------------------

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.

“Lender Insolvency Event” means that (i) the Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Letter of Credit” means, individually, (a) any Existing Letter of Credit and
(b) any letter of credit issued by an Issuing Bank in accordance with the
provisions of Section 2.13 of this Agreement, and “Letters of Credit” means all
such letters of credit collectively.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit and any reimbursement or other agreements, documents, and
instruments entered into in connection with or relating to such Letter of
Credit.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit and (b) the aggregate
unpaid amount of all Letter of Credit Obligations at such time.

“Letter of Credit Obligations” means all obligations of the Borrower arising in
respect of the Letter of Credit Documents, including without limitation the
aggregate drawn amounts of Letters of Credit which have not been reimbursed by
the Borrower or converted into a Base Rate Advance pursuant to the provisions of
Section 2.13(c).

“Leverage Ratio” means the percentage obtained by dividing (a) the Parent’s
Total Liabilities by (b) the Adjusted Corporate EBITDA.

“LHL Facility” means that certain unsecured credit facility entered into by
LaSalle Hotel Lessee, Inc., as borrower, and U.S. Bank National Association, as
lender, pursuant to that certain Second Amended and Restated Revolving Credit
Note, dated contemporaneously herewith, from LaSalle Hotel Lessee, Inc. to U.S.
Bank National Association, in the maximum principal amount of $25,000,000, as
the same may be extended or amended to the extent permitted by Section 6.02.

“LIBOR” means, for the Interest Period for each LIBOR Advance comprising part of
the same Borrowing, an interest rate per annum equal to (A) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the British Bankers Association
London interbank offered rate for deposits in Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period, provided that, if such rate is
not available for any reason, the rate for this clause (A) shall be the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits in Dollars are offered by the Administrative Agent to leading banks and
accepted by leading banks in the London interbank eurodollar market at
approximately 11:00 A.M. (London time) two (2) Business Days before the first
day of such Interest Period, in an amount substantially equal to the
Administrative Agent’s LIBOR Advance comprising part of such Borrowing and for a
period equal to such Interest Period divided by (B) one minus the LIBOR Reserve
Requirement. It is agreed that for purposes of this definition, LIBOR Advances
made hereunder shall be deemed to constitute Eurocurrency Liabilities as defined
in Regulation D and to be subject to the reserve requirements of Regulation D.

 

-13-



--------------------------------------------------------------------------------

“LIBOR Advance” means any Advance which bears interest as provided in
Section 2.06(b).

“LIBOR Lending Office” means, with respect to any Bank, the office of such Bank
specified as its “Operations Contact” in the questionnaire such Bank provided to
the Administrative Agent, or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.

“LIBOR Reserve Requirement” shall mean, on any day, that percentage (expressed
as a decimal fraction) which is in effect on such date, as provided by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” as currently defined as
Regulation D (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate LIBOR Rate Advances is
determined) having a term equal to such Interest Period. Each determination by
the Administrative Agent of the LIBOR Reserve Requirement, shall, in the absence
of manifest error, be conclusive and binding upon the Borrower.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).

“Liquid Investments” means cash and the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States;

(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Bank or (B) any
other bank or trust company which has a combined capital surplus and undivided
profit of not less than $250,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “A” (or the then equivalent)
by the rating service of S&P or of Moody’s, and (ii) commercial paper issued by
(A) any Bank or (B) any other Person if at the time of purchase such commercial
paper is rated not less than “A-2” (or the then equivalent) by the rating
service of S&P or not less than “P-2” (or the then equivalent) by the rating
service of Moody’s, or upon the discontinuance of both of such services, such
other nationally recognized rating service or services, as the case may be, as
shall be selected by the Borrower with the consent of the Administrative Agent;

(c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “A”
(or the then equivalent) by the rating service of S&P or of Moody’s; and

 

-14-



--------------------------------------------------------------------------------

(d) such other instruments (within the meaning of New York’s Uniform Commercial
Code) as the Borrower may request and the Administrative Agent may approve in
writing, which approval will not be unreasonably withheld.

“Material Adverse Change” shall mean a material adverse change in the business,
financial condition, or results of operations of the Borrower, the Parent or the
Borrower, the Parent and the other Guarantors taken as a whole, in each case
since the date of the most recent financial statements of the Borrower or the
Parent delivered to the Banks.

“Material Subsidiary” means any Subsidiary which owns assets that have an
aggregate undepreciated book value greater than $10,000,000.

“Maturity Date” means January 30, 2016; as such date may be extended pursuant to
the provisions of Section 1.07.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Minimum Tangible Net Worth” means, with respect to the Parent, at any time, the
sum of (a) $1,333,261,000 plus (b) 75% of the aggregate net proceeds received by
the Parent or any of its Subsidiaries after September 30, 2011 in connection
with any offering of Stock or Stock Equivalents of the Parent or its
Subsidiaries; provided however, that any such net proceeds used solely for the
purpose of redeeming the Parent’s preferred stock shall not be included in such
sum.

“Moody’s” means Moody’s Investor Service Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.

“Net Income” means, for any period for which such amount is being determined,
the net income of the Parent (on a consolidated basis) after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets and all securities) other than in the ordinary course of business,
(ii) any write-up or write-down of assets and (iii) expenses incurred in
connection with hotel conversions prior to the opening of any such converted
hotels.

“Net Worth” means, for any Person, stockholders equity of such Person determined
in accordance with GAAP.

“New Property” means, as at any date, any Hotel Property that has been owned for
less than four (4) Fiscal Quarters, by the Parent or by a Person that has been a
Subsidiary of the Parent during such entire period.

“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary that owns a New York Property to the Administrative Agent, in
substantially the form of Exhibit H hereto.

“New York Property” has the meaning set forth in Section 9.01.

 

-15-



--------------------------------------------------------------------------------

“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary that owns a New York Property and payable to the order
of the Administrative Agent and with respect to which the Borrower shall be
deemed to be a co-obligor with such Subsidiary, in substantially the form of
Exhibit I hereto.

“Non-Core Hotel Property” means a Hotel Property which is either (a) a full
service hotel located in a secondary market or (b) a limited service hotel
located in a non-urban market.

“Non-Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of the attached Exhibit A, evidencing indebtedness of
the Borrower to such Bank resulting from Advances owing to such Bank, and
“Notes” means all of such promissory notes.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

“Obligations” means all Advances, Letter of Credit Obligations, and other
amounts payable by the Borrower to the Administrative Agent or the Banks under
the Credit Documents.

“Operating Lease” means any operating lease of an Unencumbered Property between
the applicable Subsidiary that owns such Unencumbered Property (whether in fee
simple or subject to a Qualifying Ground Lease) and the applicable Operating
Lessee that leases such Unencumbered Property, as each may be amended, restated,
supplemented or otherwise modified from time to time.

“Operating Lessee” means a lessee of an Unencumbered Property pursuant to an
Operating Lease.

“Parent” means LaSalle Hotel Properties, a Maryland trust.

“Parent Common Stock” means the common shares of beneficial interest of Parent,
par value $.01 per share.

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.

“Parent Hotel Properties” means all Hotel Properties owned or leased by the
Parent or one of the Parent’s Subsidiaries, including without limitation
Unencumbered Properties.

“Parent’s Interest Expense” means, for the period for which such amount is being
determined, the Interest Expense for the Parent and the Parent’s Subsidiaries on
a Consolidated basis.

“Park Central Asset” means the Hotel Property located at 870 Seventh Avenue, New
York, New York and commonly known as the Park Central Hotel.

“Participant Register” has the meaning set forth in Section 11.06(e).

 

-16-



--------------------------------------------------------------------------------

“Patriot Act” has the meaning set forth in Section 3.01(a)(ix).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means the Liens permitted to exist pursuant to
Section 6.01.

“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a hotel and (ii) generated, used and disposed of in
accordance with all Legal Requirements and good hotel industry practice and
(b) non-friable asbestos to the extent (i) that no applicable Legal Requirements
require removal of such asbestos from the Hotel Property and (ii) such asbestos
is encapsulated in accordance with all applicable Legal Requirements and such
reasonable operations and maintenance program as may be required by the
Administrative Agent.

“Permitted Hotel Sale” means the Asset Disposition of all or a portion of (a) a
Hotel Property or (b) the ownership interest in a Subsidiary of the Borrower
which owns a Hotel Property, in either case with respect to which no Default has
occurred and is continuing or would occur upon the consummation of such Asset
Disposition.

“Permitted Non-Unencumbered Property” means any Hotel Property or other Property
(a) which is not an Unencumbered Property; (b) which is owned by a Permitted
Other Subsidiary; and (c) which neither is subject to any Environmental Claim,
nor contains any Hazardous Substance which could reasonably be expected to cause
a Material Adverse Change.

“Permitted Other Subsidiaries” means a Wholly-Owned Subsidiary or a Joint
Venture Subsidiary of the Borrower which (a) does not own any Unencumbered
Property, and (b) is a bankruptcy remote, single purpose Person.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.

“Personal Property” for any Hotel Property means all FF&E, inventory and other
personal property of every kind, whether now existing or hereafter acquired,
tangible and intangible, now or hereafter located on or about the Land, and used
or to be used in the future in connection with the operation of such Hotel
Property.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

“Potential Defaulting Lender” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such Bank,
(ii) any Bank that has notified, or whose Parent Company or a Subsidiary thereof
has notified, the Administrative Agent, the Borrower or the Issuing Banks in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, unless such writing or statement states that such position is
based on such Bank’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be

 

-17-



--------------------------------------------------------------------------------

specifically identified in such writing or public statement), or (iii) any Bank
that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. Any determination
by the Administrative Agent that a Bank is a Potential Defaulting Lender under
any of clauses (i) through (iii) above will be conclusive and binding absent
manifest error, and such Bank will be deemed a Potential Defaulting Lender
(subject to Section 2.16(f)) upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Banks and the Banks.

“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Bank free of deduction or withholding of income or similar taxes (except for any
deduction or withholding of income or similar taxes as a result of any change in
or in the interpretation of any such treaty, the Code or any such rule or
regulation).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.

“Pro Rata Share” means, at any time with respect to any Bank, either (a) the
ratio (expressed as a percentage) of such Bank’s Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances and participation interest in the Letter of Credit Exposure
at such time to the aggregate outstanding Advances and Letter of Credit Exposure
of all the Banks at such time.

“Qualified Ground Lease” means each of the ground leases or ground subleases set
forth on Schedule 1.01(d) hereto and for a Future Property means any ground
lease (a) which is a direct ground lease or ground sublease granted by the fee
owner of real property or a master ground lessee from such fee owner, (b) which
may be transferred and/or assigned without the consent of the lessor (or as to
which the lease expressly provides that (i) such lease may be transferred and/or
assigned with the consent of the lessor and (ii) such consent shall not be
unreasonably withheld or delayed) or subject to certain reasonable pre-defined
requirements, (c) which has a remaining term (including any renewal terms
exercisable at the sole option of the lessee) of at least twenty (20) years,
(d) under which no material default has occurred and is continuing, (e) with
respect to which a Lien may be granted without the consent of the lessor (but
subject to customary requirements regarding the nature of the holder of such
Lien and prior notice to the lessor), (f) which contains customary and
reasonable lender protection provisions, including, without limitation,
provisions to the effect that (i) the lessor shall notify any holder of a Lien
in such lease of the occurrence of any default by the lessee under such lease
and shall afford such holder the option to cure such default, and (ii) in the
event that such lease is terminated, such holder shall have the option to enter
into a new lease having terms substantially identical to those contained in the
terminated lease and (g) which otherwise contains no non-customary terms that
are material and adverse to the lessee.

“Qualified Intermediary” shall have the meaning set forth in the definition of
the term Unencumbered Property.

“Real Property” for any hotel means the Land and the Improvements for such
hotel, including without limitation, any retail or office space incorporated in
the Improvements or located on the Land, parking rights and any and all real
property rights to other ancillary functions necessary or desirable for the
operation of such hotel.

 

-18-



--------------------------------------------------------------------------------

“Refinancing Debt” has the meaning set forth in Section 6.02(e).

“Register” has the meaning set forth in paragraph (c) of Section 11.06.

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.

“Required Lenders” means, at any time, Banks holding at least 51% of the then
aggregate unpaid principal amount of the Notes and the Letter of Credit Exposure
of the Banks at such time, or, if no such principal amount of the Notes and
Letter of Credit Exposure is then outstanding, Banks having at least 51% of the
aggregate amount of the Commitments at such time.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Operating Officer, Chief Financial Officer, or Treasurer
of any Person.

“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of
Indebtedness not permitted by this Agreement, and (b) the making by any Person
of any dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any shares of any
capital stock, any limited liability company interests or any partnership
interests of such Person, other than dividends or distributions payable in such
Person’s stock, limited liability company interests or any partnership
interests.

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereof.

“Secured Indebtedness” means all Secured Recourse Indebtedness plus all Secured
Non-Recourse Indebtedness of the Parent and the Parent’s subsidiaries determined
on a Consolidated basis in accordance with GAAP; provided, however, that Secured
Indebtedness shall exclude, to the extent provided in Section 9.01(b), the
Indebtedness evidenced by any New York Term Note.

“Secured Non-Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non-payment of
real estate taxes or ground lease rent, waste, non-permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non-recourse provisions in non-recourse financing of
real estate shall not, by itself, prevent any Indebtedness from being
characterized as Secured Non-Recourse Indebtedness, provided further that if a
personal recourse claim is made in connection therewith, such claim shall not
constitute Secured Non-Recourse Indebtedness for the purposes of this Agreement.

 

-19-



--------------------------------------------------------------------------------

“Secured Recourse Indebtedness” of any Person means any Total Liabilities
(excluding any Secured Non-Recourse Indebtedness) of such Person for which the
obligations thereunder are secured by a Lien on any assets of such Person or its
Subsidiaries.

“Status” means the existence of Level I Status, Level II Status, Level III
Status, or Level IV Status as the case may be. As used in this definition:

“Level I Status” exists at any date if, at such date, the Leverage Ratio is less
than or equal to 4.00 to 1.00;

“Level II Status” exists at any date if, at such date, the Leverage Ratio is
greater than 4.00 to 1.00 but less than or equal to 4.75 to 1.00;

“Level III Status” exists at any date if, at such date, the Leverage Ratio is
greater than 4.75 to 1.00 but less than or equal to 5.00 to 1.00; and

“Level IV Status” exists at any date if, at such date, the Leverage Ratio is
greater than 5.00 to 1.00.

Status shall be determined and changed as of the 45th day following any Fiscal
Quarter; provided, that until the 45th day following the Fiscal Quarter first
ending after the Closing Date, the Status shall be determined with reference to
the Compliance Certificate delivered in connection with the initial Borrowing
hereunder. The Leverage Ratio shall be based upon the components of the
calculation of the Leverage Ratio for the Rolling Period just ended or as of the
end of such Rolling Period, as applicable.

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock and preferred stock.

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.

“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30-day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

 

-20-



--------------------------------------------------------------------------------

“Total Commitments” means the aggregate amount of the Banks’ Commitments which
shall initially be Seven Hundred Fifty Million Dollars ($750,000,000); as such
amount may be increased pursuant to the provisions of Section 1.06 or decreased
pursuant to the provisions of Section 2.04 or other applicable provisions of
this Agreement.

“Total Liabilities” of any Person means the sum of the following (without
duplication): (a) all Indebtedness of such Person and its Subsidiaries
determined on a Consolidated basis in conformity with GAAP, plus (b) such
Person’s Unconsolidated Entity Percentage of Indebtedness (including Secured
Non-Recourse Indebtedness) of such Person’s Unconsolidated Entities, plus (c) to
the extent not already included in the calculation of either of the preceding
clauses (a) or (b), the aggregate amount of letters of credit for which such
Person or any of its Subsidiaries would have a direct or contingent obligation
to reimburse the issuers of such letters of credit upon a drawing under such
letters of credit, minus (d) to the extent included in the calculation of any of
the preceding clauses (a), (b) or (c), (i) trade payables and accruals incurred
in the ordinary course of business, (ii) the amount of any minority interests
and (iii) Capital Lease Obligations for a ground lease for any Hotel Property,
minus (e), with respect to the Parent, the sum of (i) the Parent’s cash proceeds
from (x) any sale or issuance of equity securities of the Parent or Indebtedness
of the Parent, provided that such sale or issuance occurred within the 60 days
proceeding the date such Total Liabilities are determined and (y) any “like-kind
exchange” under Section 1031 of the Code, provided that such “like-kind
exchange” proceeds shall be held in escrow in accordance with the requirements
of such Section 1031, (ii) Indebtedness that has been defeased in accordance
with the loan documents for such Indebtedness and for which the Borrower
certifies as to such defeasance in a manner reasonably satisfactory to the
Administrative Agent and (iii) cash on hand of the Parent and its Subsidiaries
in an amount not to exceed 0.50% of Consolidated Total Book Value, provided that
such cash is not subject to any Lien or other encumbrance or restriction of any
kind.

“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of (i) the Asset Values of all Unencumbered Properties (which
shall include, to the extent provided in Section 9.01(a), any New York Property)
on such date plus (ii) Liquid Investments of the Parent on a Consolidated basis
on such date that are not subject to any Liens of any kind (including any such
Lien or restriction imposed by (A) any agreement governing Indebtedness and
(B) the organizational documents of the Parent or any of its Subsidiaries) and,
in each case, that (a) are not subject to any agreement (including (x) any
agreement governing Indebtedness and (y) if applicable, the organizational
documents of the Parent or any of its Subsidiaries) which prohibits or limits
the ability of the Parent or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon such assets (excluding any agreement or
organizational document which limits generally the amount of Indebtedness which
may be incurred by the Parent or its Subsidiaries), and (b) are is not subject
to any agreement (including any agreement governing Indebtedness) which entitles
any Person to the benefit of any Lien on such assets, or would entitle any
Person to the benefit of any such Lien upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause), but
excluding any agreement that conditions the ability of the Parent or its
Subsidiaries to encumber their assets upon the maintenance of one or more
specified ratios that limit the ability of such Persons to encumber their assets
but that do not generally prohibit the encumbrance of assets, or the encumbrance
of specific assets); provided that, for purposes of calculating this amount,
(1) Unencumbered Properties owned or leased by Joint Venture Subsidiaries may
not exceed 25% of the Total Unencumbered Asset Value, and (2) Non-Core Hotel
Properties may not comprise more than 10% of Total Unencumbered Asset Value.

“Type” has the meaning set forth in Section 1.04.

“Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting or as a loan or advance to the other Person, and whose

 

-21-



--------------------------------------------------------------------------------

financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person,
if such statements were prepared as of such date. Any Person that is an
Unconsolidated Entity with respect to another Person shall not be deemed to be a
Subsidiary of such Person.

“Unconsolidated Entity Percentage” means, for any Person, with respect to a
Person’s Unconsolidated Entity, the percentage ownership interest of such Person
in such Unconsolidated Entity; provided that, in the event that such Person is
the general partner of such Unconsolidated Entity, such Person’s Unconsolidated
Entity Percentage with respect to such Unconsolidated Entity shall be 100% with
respect to any Indebtedness for which recourse may be made against any general
partner of such Unconsolidated Entity (provided that such Indebtedness shall not
be deemed to be recourse to such general partner solely because of customary
carveouts to non-recourse Indebtedness as described in the definition of
“Secured Non-Recourse Indebtedness”); provided further that when the Investment
in an Unconsolidated Entity is in the form of preferred stock or a loan or
advance, the Unconsolidated Entity Percentage shall be a percentage equal to
(a) the amount of such Investment divided by (b) the aggregate amount of the
Investments by all Persons in the Unconsolidated Entity.

“Unencumbered” means, with respect to any Hotel Property, at any date of
determination, the circumstance that such Hotel Property on such date:

(a) is not subject to any Liens (including restrictions on transferability or
assignability) of any kind (including any such Lien or restriction imposed by
(i) any agreement governing Indebtedness, and (ii) the organizational documents
of the Borrower or any of its Subsidiaries, but excluding Permitted Encumbrances
and, in the case of any Qualified Ground Lease (to the extent permitted by the
definition thereof), restrictions on transferability or assignability in respect
of such Qualified Ground Lease);

(b) is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the organizational documents of the
Borrower or any of its Subsidiaries) which prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon such Hotel Property, other than Permitted Encumbrances
(excluding any agreement or organizational document which limits generally the
amount of Indebtedness which may be incurred by the Borrower or its
Subsidiaries); and

(c) is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such Hotel Property, or would entitle any Person to
the benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause).

For the purposes of this Agreement, any Hotel Property owned by a Subsidiary of
the Borrower shall not be deemed to be Unencumbered unless both (i) such Hotel
Property and (ii) all Stock owned directly or indirectly by Borrower in such
Subsidiary is Unencumbered.

“Unencumbered Property” means, as of any date it is to be determined, each Hotel
Property that is owned or leased by the Borrower or any Guarantor, and that
satisfies each of the following conditions:

(a) such Hotel Property (i) is Unencumbered, (ii) free of all material title
defects, and (iii) either (A) owned (together with the land on which it is
located) in fee simple by the Borrower or its direct or indirect Wholly-Owned
Subsidiary or Joint Venture Subsidiary, (B) owned by the Borrower or its direct
or indirect Wholly-Owned Subsidiary or Joint Venture

 

-22-



--------------------------------------------------------------------------------

Subsidiary and located on land leased to the Borrower or such Subsidiary
pursuant to a Qualified Ground Lease, or (C) owned (together with the land on
which it is located ) in fee simple by a qualified intermediary within the
meaning of Internal Revenue Service Regulation 1.1031(k)-1(g)(4) that is acting
for the benefit of the Borrower or its direct or indirect Wholly-Owned
Subsidiary or Joint Venture Subsidiary (each such entity, a “Qualified
Intermediary”), all as evidenced by a copy of the most recent ALTA Owner’s
Policy of Title Insurance (or commitment to issue such a policy to the Borrower
or its Subsidiary owning or to own such Hotel Property) relating to such Hotel
Property showing the identity of the fee titleholder thereto and all matters of
record as of its date and, if such Hotel Property is owned by a Qualified
Intermediary, documents establishing that the Qualified Intermediary acts at the
direction of the Borrower or its direct or indirect Wholly-Owned Subsidiary or
Joint Venture Subsidiary;

(b) If the Property Owner for such Hotel Property is not the Borrower, the
Property Owner shall be (i) either a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower whose sole assets are Unencumbered Properties, who is
not liable for any Indebtedness other than the Obligations, who complies in all
material respects with all of the covenants and requirements of Guarantors under
the Credit Documents and who has delivered to the Administrative Agent either
(A) an original Guaranty and Environmental Indemnity executed by such Subsidiary
or (B) an Accession Agreement executed by such Subsidiary, (ii) a Qualified
Intermediary, as defined in clause (a) above, whose sole assets are Unencumbered
Properties, who is not liable for any Indebtedness, and whose sole beneficiary
is either the Borrower or a Wholly-Owned Subsidiary or Joint Venture Subsidiary
of the Borrower that complies in all material respects with all of the covenants
and requirements of Guarantors under the Credit Documents and has delivered to
the Administrative Agent either (A) an original Guaranty and Environmental
Indemnity executed by such Subsidiary or (B) an Accession Agreement executed by
such Subsidiary, or (iii) a Joint Venture Subsidiary that has more than 50% of
its outstanding equity interests owned by a Joint Venture Guarantor or the
Borrower.

(c) if such Hotel Property is subject to a Qualified Ground Lease, no default by
the lessee under the Qualified Ground Lease exists and the Qualified Ground
Lease remains in full force and effect;

(d) such Hotel Property is free of all material structural defects;

(e) such Hotel Property is (i) in compliance, in all material respects, with all
applicable Environmental Laws, and (ii) not subject to any material
Environmental Claim;

(f) neither all nor any material portion of such Hotel Property shall be the
subject of any proceeding by a governmental authority for the condemnation,
seizure or appropriation thereof, nor the subject of any negotiations for sale
in lieu of condemnation, seizure or appropriation;

(g) such Hotel Property is (i) located in either the United States of America or
in an Approved Other Country and (ii) either (A) a full service hotel located in
a resort, convention or urban market, (B) a limited service hotel located in an
urban market, or (C) a Non-Core Hotel Property; and

(h) the Borrower shall have executed and acknowledged (or caused to be executed
and acknowledged) and delivered to the Administrative Agent, on behalf of the
Banks, all documents, and taken all actions reasonably required by the
Administrative Agent from time to time to confirm the rights created or now or
hereafter intended to be created under the Credit

 

-23-



--------------------------------------------------------------------------------

Documents, or otherwise to carry out the purposes of the Credit Documents, and
the transactions contemplated thereunder, the Administrative Agent shall have
received all other evidence and information that it may reasonably require.

“Unsecured Indebtedness” of any Person means the Total Liabilities of such
Person, plus, with respect to the Parent, to the extent deducted in determining
Total Liabilities, those items included in clause (e) of the definition of Total
Liabilities, minus all Secured Indebtedness of such Person.

“Unused Commitment” means, with respect to any Bank at any time, such Bank’s
Commitment at such time minus such Bank’s Pro Rata Share of the total Letter of
Credit Exposure minus the aggregate principal amount of all Advances made by
such Bank and outstanding at such time.

“Unused Fee” has the meaning specified in Section 2.03(a).

“Wholly-Owned Subsidiary” of a Person means any Subsidiary for which such
Person’s ownership interest is 99% or more.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.03 Accounting Terms; Changes in GAAP. (a) All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.

(b) Unless otherwise indicated, all financial statements of the Borrower and the
Parent, all calculations for compliance with covenants in this Agreement, and
all calculations of any amounts to be calculated under the definitions in
Section 1.01 shall be based upon the Consolidated accounts of the Borrower, the
Parent and their respective Subsidiaries (as applicable) in accordance with
GAAP.

(c) If any changes in accounting principles after the Closing Date required by
GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the financial
condition of Borrower and its Subsidiaries (determined on a Consolidated basis)
shall be the same after such change as if such change had not been made. Until
covenants, standards, or terms of this Agreement are amended in accordance with
this Section 1.3(c), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

-24-



--------------------------------------------------------------------------------

Section 1.04 Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination whether such Advance is a LIBOR
Advance or Base Rate Advance, each of which constitutes a Type.

Section 1.05 Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.

Section 1.06 Commitment Increases. (a) The Borrower shall be entitled to request
that the Total Commitments be increased to an amount not exceeding One Billion
Dollars ($1,000,000,000); provided that (i) no Default then exists, (ii) the
Borrower gives the Banks thirty (30) days’ prior written notice of such
election, (iii) no Bank shall be obligated to increase such Bank’s Commitment
without such Bank’s written consent which may be withheld in such Bank’s sole
discretion, (iv) the Borrower, not the Banks or the Administrative Agent, is
responsible for arranging for Persons to provide the additional Commitment
amounts; and (v) any Person providing any additional Commitment amount must
qualify as an Eligible Assignee and be reasonably acceptable to the
Administrative Agent if such Person is not already a Bank. In connection with
any such increase in the Total Commitments the parties shall execute any
documents reasonably requested in connection with or to evidence such increase,
including without limitation an amendment to this Agreement.

(b) On the date (“Funding Date”) of any future increase in the Total Commitments
permitted by this Agreement, such date designated by the Administrative Agent,
the Banks whose Commitments have increased in connection with such future
increase in the Total Commitments shall fund to the Administrative Agent such
amounts as may be required to cause each of them to hold its Pro Rata Share of
Advances based upon the Commitments as of such Funding Date, and the
Administrative Agent shall distribute the funds so received to the other Banks
in such amounts as may be required to cause each of them to hold its Pro Rata
Share of Advances as of such Funding Date. The Banks receiving such amounts to
be applied to LIBOR Advances may demand payment of the breakage costs under
Section 2.08 as though Borrower had elected to prepay such LIBOR Advances on
such date and the Borrower shall pay the amount so demanded as provided in
Section 2.08. The first payment of interest and letter of credit fees received
by the Administrative Agent after such Funding Date shall be paid to the Banks
in amounts adjusted to reflect the adjustments of their respective Pro Rata
Shares of the Advances as of the Funding Date. On the Funding Date each Bank
shall be deemed to have either sold or purchased, as applicable, participations
in the Letter of Credit Exposure sold to the Banks pursuant to Section 2.13(b)
so that upon consummation of all such sales and purchases each Bank holds
participations in the Letter of Credit Exposure equal to such Bank’s Pro Rata
Share of the total Letter of Credit Exposure as of such Funding Date.

Section 1.07 Maturity Date Extension. The Borrower shall be entitled to extend
the Maturity Date to January 30, 2017; provided that (i) no Default then exists,
(ii) the Borrower gives the Administrative Agent, at least ninety (90) days but
no more than one hundred twenty (120) days prior to the initial Maturity Date,
written notice of such extension, (iii) on or prior to the initial Maturity
Date, the Borrower pays to the Administrative Agent for the ratable benefit of
the Banks an extension fee equal to 0.15% of the Total Commitments that will
exist as of the first day of the one (1) year extension (the “Extension Fee”),
and (iv) the Administrative Agent shall have received on or prior to the initial
Maturity Date for the account of each Bank a certificate signed by a Responsible
Officer of the Parent, dated as of the initial Maturity Date (the “Extension
Date”), stating that: (a) the representations and warranties contained in
Article IV are true and correct on and as of the Extension Date as such
representations and warranties may have changed based upon events or activities
not prohibited by this Agreement, (b) no

 

-25-



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing or would result from
such extension, and (c) the Loan Parties are in compliance with the covenants
contained in Article VII immediately before and, on a pro forma basis,
immediately after the extension, together with a Compliance Certificate or other
reasonable supporting information demonstrating such compliance. The Borrower’s
delivery of written notice to extend shall be irrevocable, and the
Administrative Agent shall promptly notify each Bank of any such notice. In
connection with any such extension, the parties hereto shall execute any
documents reasonably requested in connection with or to evidence such extension.

ARTICLE II

THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01 The Advances. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances to the Borrower from
time to time on any Business Day up to 30 days prior to the Maturity Date in an
aggregate amount not to exceed at any time outstanding an amount equal to such
Bank’s Commitment less such Bank’s Pro Rata Share of the Letter of Credit
Exposure at such time. The aggregate amount of all outstanding Advances and
Letter of Credit Exposure at any time may not exceed the Total Commitments at
such time. Within the limits of each Bank’s Commitment, the Borrower may from
time to time prepay pursuant to Section 2.07 and reborrow under this
Section 2.01.

Section 2.02 Method of Borrowing. (a) Notice. Each Borrowing shall be made by
telephone (promptly confirmed in writing on the same day) pursuant to a Notice
of Borrowing, given not later than 1:00 P.M. (New York City time) (i) on the
third Business Day before the date of the proposed Borrowing, in the case of a
Borrowing consisting of LIBOR Advances, or (ii) on the Business Day before the
date of the proposed Borrowing, in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give
each Bank prompt notice on the day of receipt of such timely telephone call or
Notice of Borrowing of such proposed Borrowing by telecopier. Each Notice of
Borrowing shall be in writing or by telecopier specifying the requested (i) date
of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of LIBOR Advances, the Interest Period for each such Advance. In the
case of a proposed Borrowing comprised of LIBOR Advances, the Administrative
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.06(b). Each Bank shall, before 1:00 P.M. (New York City time) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its address referred to in Section 11.02,
or such other location as the Administrative Agent may specify by notice to the
Banks, in same day funds, such Bank’s Pro Rata Share of such Borrowing. Upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or to such other account as the Borrower
shall specify to the Administrative Agent in writing.

(b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than
1:00 P.M. (New York City time) (i) on the date which is at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of LIBOR Advances and
(ii) on the Business Day prior to the proposed conversion date in the case of a
Conversion to a Borrowing comprised of Base Rate Advances. Each such Notice of
Conversion or Continuation shall be in writing or by telecopier, specifying
(i) the requested Conversion or continuation date (which shall be a Business
Day), (ii) the Borrowing amount and Type of the Advances to be Converted or
continued, (iii) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, and (iv) in the case of a Conversion to,
or a

 

-26-



--------------------------------------------------------------------------------

continuation of, LIBOR Advances, the requested Interest Period. Promptly after
receipt of a Notice of Conversion or Continuation under this paragraph, the
Administrative Agent shall provide each Bank with a copy thereof and, in the
case of a Conversion to or a continuation of LIBOR Advances, notify each Bank of
the applicable interest rate under Section 2.06(b). For purposes other than the
conditions set forth in Section 3.02, the portion of Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing. If the Borrower shall fail to specify an Interest
Period for a LIBOR Advance including the continuation of a LIBOR Advance, the
Borrower shall be deemed to have selected a Base Rate Advance.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) in the case of LIBOR Advances each Borrowing shall be in an aggregate amount
of not less than $1,000,000 or such greater amount that is an integral multiple
of $100,000;

(ii) except for Borrowings for the acquisition by the Borrower or its Subsidiary
of Investments permitted under Sections 6.07 (c) and (d), the Borrower may not
request Borrowings more than three times in any calendar month;

(iii) at no time shall there be more than eight (8) Interest Periods applicable
to outstanding LIBOR Advances;

(iv) the Borrower may not select LIBOR Advances for any Borrowing to be made,
Converted or continued if a Default has occurred and is continuing;

(v) if any Bank shall, at any time prior to the making of any requested
Borrowing comprised of LIBOR Advances, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or that any central bank or
other governmental authority asserts that it is unlawful, for such Bank or its
LIBOR Lending Office to perform its obligations under this Agreement to make
LIBOR Advances or to fund or maintain LIBOR Advances, then such Bank’s Pro Rata
Share of such Borrowing shall be made as a Base Rate Advance, provided that such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the LIBOR Advances comprising the remainder of such Borrowing shall be due
and payable; and such Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank;

(vi) if the Administrative Agent is unable to determine the LIBOR for LIBOR
Advances comprising any requested Borrowing, the right of the Borrower to select
LIBOR Advances for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;

(vii) if the Required Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the LIBOR for
LIBOR Advances comprising such Borrowing will not adequately reflect the cost to
such Banks of making or funding their respective LIBOR Advances, as the case may
be, for such Borrowing, the

 

-27-



--------------------------------------------------------------------------------

right of the Borrower to select LIBOR Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance; and

(viii) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances or, if an existing Advance,
Converted into Base Rate Advances.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of LIBOR Advances, the Borrower shall indemnify each Bank against any loss,
out-of-pocket cost or expense incurred by such Bank as a result of any condition
precedent for Borrowing set forth in Article III not being satisfied for any
reason, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Bank before the date of any Borrowing that such Bank will
not make available to the Administrative Agent such Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that such Bank has made its Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree to
immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to Advances
comprising such Borrowing and (ii) in the case of such Bank, the Federal Funds
Rate for each such day. If such Bank shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.

(f) Bank Obligations Several. The failure of any Bank to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.

(g) Notes. Upon the request of a Bank, the indebtedness of the Borrower to such
Bank resulting from Advances owing to such Bank shall be evidenced by the Note
of the Borrower payable to the order of such Bank in substantially the form of
Exhibit A; provided, however, that to the extent no Note has been issued to a
Bank, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit made hereunder.

 

-28-



--------------------------------------------------------------------------------

Section 2.03 Fees. (a) Unused Fee. The Borrower shall pay to the Administrative
Agent for the account of the Banks an unused commitment fee (the “Unused Fee”),
from the date hereof or upon the effectiveness of any Assignment and Acceptance
pursuant to which it became a Bank until the Maturity Date, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing December 31, 2011, and on the Maturity Date. The Unused Fee payable
in Dollars for the account of each Bank shall be calculated for each period for
which the Unused Fee is payable on the average daily Unused Commitment of such
Bank during such period at the rate per annum equal to, (a) for any period in
which the average daily Unused Commitment of such Bank for such period is less
than 50% of such Bank’s aggregate Commitments, 0.30% per annum, and (b) for any
period in which the average daily Unused Commitment of such Bank for such period
is greater than or equal to 50% of such Bank’s aggregate Commitments, 0.40% per
annum.

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Banks, fees in respect of all Letters of Credit
outstanding at a rate per annum equal to the Applicable Margin calculated based
upon a 360-day year and in respect of the maximum amount available from time to
time to be drawn under such outstanding Letters of Credit, payable quarterly in
arrears for those quarters ending on the last day of each March, June, September
and December (i) on the date which is 30 days following the last Business Day of
each March, June, September and December and (ii) on the Maturity Date. In
addition, the Borrower agrees to pay to each Issuing Bank for its own account a
fee on the average daily amount of the aggregate undrawn maximum face amount of
each Letter of Credit issued by such Issuing Bank at a rate per annum equal to
0.125%, such fees due and payable quarterly in arrears (i) on the date which is
30 days following the last Business Day of each March, June, September and
December and (ii) on the Maturity Date.

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent for the Administrative Agent’s account the fees set forth in any separate
letter agreement executed and delivered by the Borrower and to which the
Administrative Agent is a party, as the same may be amended from time to time
(collectively, the “Fee Letter”) in accordance with the terms thereof, as and
when the same are due and payable pursuant to the terms of such Fee Letter.

(d) Extension Fee. The Borrower agrees to pay the Extension Fee at the time
specified in, and to the extent required by, Section 1.07.

(e) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Bank is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.03(a) and
Section 2.03(c) (without prejudice to the rights of the Non-Defaulting Lenders
in respect of such fees), provided that (a) to the extent that all or a portion
of the Letter of Credit Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.16(b), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (b) to the extent that all or any portion
of such Letter of Credit Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Banks (and the
pro rata payment provisions of Section 2.10(e) will automatically be deemed
adjusted to reflect the provisions of this Section).

Section 2.04 Reduction of the Commitments. The Borrower may, upon at least three
Business Days’ prior notice to the Administrative Agent, permanently terminate
in whole or permanently reduce ratably in part the Commitments of the Banks;
provided, however, that (i) each partial reduction shall be in the aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof, and (ii) no such reduction shall result in the Total Commitments
of the Banks being less than $100,000,000 unless the Commitments have been
permanently terminated.

 

-29-



--------------------------------------------------------------------------------

Section 2.05 Repayment of Advances. The Borrower shall repay the outstanding
principal amount of each Advance on the Maturity Date.

Section 2.06 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on (x) a 365 or 366, as the case may be, day year to
the extent the interest rate is based upon Citibank’s base rate and (y) a 360
day year to the extent the interest rate is based upon either the Federal Funds
Rate or LIBOR) equal at all times to the lesser of (i) the Adjusted Base Rate in
effect from time to time plus the Applicable Margin and (ii) the Maximum Rate,
payable in arrears on the first day of each calendar month, provided that during
the continuance of an Event of Default, Base Rate Advances shall bear interest
at a rate per annum equal at all times to the lesser of (1) the rate required to
be paid on such Advance immediately prior to the date on which such Event of
Default commenced plus two percent (2%) and (2) the Maximum Rate.

(b) LIBOR Advances. If such Advance is a LIBOR Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on a 360 day year) equal at all times during the
Interest Period for such Advance to the lesser of (i) the LIBOR for such
Interest Period plus the Applicable Margin and (ii) the Maximum Rate, payable in
arrears on the last day of such Interest Period, and on the date such LIBOR
Advance shall be paid in full, and, with respect to LIBOR Advances having an
Interest Period in excess of one month, the numerically corresponding day to the
initial day of such Interest Period in each calendar month during such Interest
Period; provided, however, that if there is no numerically corresponding day in
any such month or if the Interest Period begins on the last Business Day of a
calendar month, interest shall be payable on the last Business Day of each
calendar month during the Interest Period; provided further that during the
continuance of an Event of Default, LIBOR Advances shall bear interest at a rate
per annum equal at all times to the lesser of (i) the rate required to be paid
on such Advance immediately prior to the date on which such Event of Default
commenced plus two percent (2%) and (ii) the Maximum Rate.

(c) Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Banks an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Banks ever receive, collect or apply as interest any
sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.

 

-30-



--------------------------------------------------------------------------------

(d) Other Amounts Overdue. If any amount payable under this Agreement other than
the Advances is not paid when due and payable, including without limitation,
accrued interest and fees, then such overdue amount shall accrue interest hereon
due and payable on demand at a rate per annum equal to the Adjusted Base Rate
plus two percent (2%), from the date such amount became due until the date such
amount is paid in full.

Section 2.07 Prepayments.

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.

(b) Optional Prepayments. The Borrower may elect to prepay any of the Advances,
after giving by 1:00 P.M. (New York City time) (i) in the case of LIBOR
Advances, at least three Business Days’ prior written notice or (ii) in case of
Base Rate Advances, at least one Business Day’s prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment, and if applicable, the relevant Interest Period for the
Advances to be prepaid. If any such notice is given, the Borrower shall prepay
Advances comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice, and
with respect to LIBOR Advances shall also pay accrued interest to the date of
such prepayment on the principal amount prepaid and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $1,000,000 and in integral multiples of
$100,000.

(c) Ratable Payments. Each payment of any Advance pursuant to this Section 2.07
or any other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part.

(d) Effect of Notice. All notices given pursuant to this Section 2.07 shall be
irrevocable and binding upon the Borrower.

Section 2.08 Breakage Costs. If (a) any payment of principal of any LIBOR
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a LIBOR Advance is made other than on the last day of the Interest
Period for such Advance pursuant to Section 2.12 or otherwise; or (c) the
Borrower fails to make a principal or interest payment with respect to any LIBOR
Advance on the date such payment is due and payable, the Borrower shall, within
10 days of any written demand sent by any Bank to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Bank any amounts (without duplication of any other amounts payable in respect of
breakage costs) required to compensate such Bank for any losses (other than lost
profit), out-of-pocket costs or expenses which it reasonably incurs as a result
of such payment or nonpayment, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Bank to fund or maintain such Advance.

Section 2.09 Increased Costs. (a) LIBOR Advances. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any law or regulation enacted, issued or promulgated
after the date of this Agreement or (ii) the compliance with any guideline,
rule, directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) enacted, issued or promulgated after
the date of this Agreement, there shall be any increase in the cost to any Bank
of agreeing to make or making, funding, converting into, continuing or
maintaining LIBOR

 

-31-



--------------------------------------------------------------------------------

Advances, then the Borrower shall from time to time, within 10 days of written
demand by such Bank (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Bank additional amounts
(without duplication of any other amounts payable in respect of increased costs)
sufficient to compensate such Bank for such increased cost; provided, however,
that, before making any such demand, each Bank agrees to use commercially
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate as to the amount of such
increased cost and detailing the calculation of such cost submitted to the
Borrower and the Administrative Agent by such Bank at the time such Bank demands
payment under this Section shall be conclusive and binding for all purposes,
absent manifest error.

(b) Capital Adequacy. If any Bank or Issuing Bank determines in good faith that
compliance with any law or regulation or any guideline, rule, directive or
request from any central bank or other Governmental Authority (whether or not
having the force of law) enacted, issued or promulgated after the date of this
Agreement affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Bank or Issuing Bank or any corporation
controlling such Bank or Issuing Bank and that the amount of such capital is
increased by or based upon the existence of such Bank’s commitment to lend or
such Issuing Bank’s commitment to issue Letters of Credit or any Bank’s
commitment to risk participate in Letters of Credit and other commitments of
this type, then, upon 30 days prior written notice by such Bank or such Issuing
Bank (with a copy of any such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such Bank
or to such Issuing Bank, as the case may be, from time to time as specified by
such Bank or such Issuing Bank, additional amounts (without duplication of any
other amounts payable in respect of increased costs) sufficient to compensate
such Bank or such Issuing Bank, in light of such circumstances, (i) with respect
to such Bank, to the extent that such Bank reasonably determines such increase
in capital to be allocable to the existence of such Bank’s commitment to lend
under this Agreement or its commitment to risk participate in Letters of Credit
and (ii) with respect to such Issuing Bank, to the extent that such Issuing Bank
reasonably determines such increase in capital to be allocable to the issuance
or maintenance of the Letters of Credit. A certificate as to such amounts and
detailing the calculation of such amounts submitted to the Borrower and the
Administrative Agent by such Bank or such Issuing Bank shall be conclusive and
binding for all purposes, absent manifest error.

(c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof enacted, issued or promulgated after the
date of this Agreement shall either (i) impose, modify, or deem applicable any
reserve, special deposit, or similar requirement against letters of credit
issued by, or assets held by, or deposits in or for the account of, any Issuing
Bank or any Bank or (ii) impose on any Issuing Bank or any Bank any other
condition regarding the provisions of this Agreement relating to the Letters of
Credit or any Letter of Credit Obligations, and the result of any event referred
to in the preceding clause (i) or (ii) shall be to increase the cost to any
Issuing Bank of issuing or maintaining any Letter of Credit, or increase the
cost to such Bank of its risk participation in any Letter of Credit (which
increase in cost shall be determined by such Issuing Bank’s or such Bank’s
reasonable allocation of the aggregate of such cost increases resulting from
such event), then, within 10 days of written demand by such Issuing Bank or such
Bank (with a copy sent to the Administrative Agent), as the case may be, the
Borrower shall pay to the Administrative Agent for the account of such Issuing
Bank or Bank, as the case may be, from time to time as specified by such Issuing
Bank or such Bank, additional amounts which shall be sufficient to compensate
such Issuing Bank or such Bank for such increased cost. Each Issuing Bank and
each Bank agrees to use commercially reasonable efforts (consistent with
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office for the booking of its Letters of Credit or risk
participations if the making of such designation would avoid the effect of this
paragraph

 

-32-



--------------------------------------------------------------------------------

and would not, in the reasonable judgment of such Issuing Bank or such Bank, be
otherwise disadvantageous to such Issuing Bank or such Bank, as the case may be.
A certificate as to such increased cost incurred by such Issuing Bank or such
Bank, as the case may be, as a result of any event mentioned in clause (i) or
(ii) above, and detailing the calculation of such increased costs submitted by
such Issuing Bank or such Bank to the Borrower and the Administrative Agent,
shall be conclusive and binding for all purposes, absent manifest error.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall in each case be deemed an introduction or change of the
type referred to in this Section 2.09, regardless of the date enacted, adopted
or issued.

Section 2.10 Payments and Computations.

(a) Payment Procedures. Except if otherwise set forth herein, the Borrower shall
make each payment under this Agreement and under the Notes not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent without setoff, deduction or counterclaim at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will on the same day such payment is deemed received from
the Borrower cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Banks, or a specific Bank pursuant to
Section 2.03(b), 2.03(c), 2.06(c), 2.08, 2.09, 2.11, 2.12, or 2.13(c) but after
taking into account payments effected pursuant to Section 11.04) to the Banks in
accordance with each Bank’s Pro Rata Share for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank or any Issuing Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. If and to the extent that the Administrative Agent shall not have so
made payment to a Bank on the day required under this Agreement, the
Administrative Agent agrees to immediately pay such Bank such payment, together
with interest on such amount, for each day from the date such amount was deemed
received by the Administrative Agent until the date such amount is paid to such
Bank at the Federal Funds Rate for each such day.

(b) Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of fees and interest based on the
LIBOR and the Federal Funds Rate shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate shall be conclusive and binding for all
purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

 

-33-



--------------------------------------------------------------------------------

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Banks that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such date
an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank, together with interest, for each day from
the date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate for each such
day.

(e) Application of Payments. Unless otherwise specified in Section 2.07 hereof,
whenever any payment received by the Administrative Agent under this Agreement
is insufficient to pay in full all amounts then due and payable under this
Agreement and the Notes, such payment shall be distributed and applied by the
Administrative Agent and the Banks in the following order: first, to the payment
of fees and expenses due and payable to the Administrative Agent under and in
connection with this Agreement or any other Credit Document and the payment of
fees and expenses due and payable to the Syndication Agent, each Issuing Bank
and each Bank under Section 11.04, ratably among such parties in accordance with
the aggregate amount of such payments owed to each such party; second, to the
payment of all expenses due and payable under Section 2.11(c), ratably among the
Banks in accordance with the aggregate amount of such payments owed to each such
Bank; third, to the payment of fees due and payable to each Issuing Bank
pursuant to Section 2.03(b); fourth, to the payment of all other fees due and
payable under Section 2.03; fifth, to the payment of the interest accrued on all
of the Notes and the interest accrued on Letter of Credit Obligations, ratably
among the Banks in accordance with their respective Pro Rata Shares; and sixth,
to the payment of the principal amount of all of the Notes and all other Letter
of Credit Obligations, regardless of whether any such amount is then due and
payable, ratably among the Banks in accordance with their respective Pro Rata
Shares.

(f) Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Bank and each repayment or
prepayment in respect to the principal amount of such Advances of each Bank. Any
such recordation shall be conclusive and binding on the Borrower and each Bank,
absent manifest error; provided however, that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of such Advances.

Section 2.11 Taxes.

(a) No Deduction for Certain Taxes. Any and all payments by the Borrower shall
be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Bank, each Issuing Bank, and the Administrative Agent,
taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank, such Issuing Bank, or the
Administrative Agent (as the case may be) is organized or any political
subdivision of such jurisdiction or by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision of such jurisdiction and
(ii) any U.S. federal withholding tax imposed pursuant to Sections 1471 through
1474 of the Code (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), including any
current or future implementing Treasury Regulations and administrative
pronouncements thereunder (collectively, “FATCA”) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable to any Bank, any Issuing
Bank, or the Administrative Agent, (i) the

 

-34-



--------------------------------------------------------------------------------

sum payable shall be increased as may be necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.11), such Bank, such Issuing Bank, or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made; provided, however, that if the
Borrower’s obligation to deduct or withhold Taxes is caused solely by such
Bank’s, such Issuing Bank’s, or the Administrative Agent’s failure to provide
the forms described in paragraph (e) of this Section 2.11 and such Bank, such
Issuing Bank, or the Administrative Agent could have provided such forms, no
such increase shall be required; (ii) the Borrower shall make such deductions;
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Legal
Requirements.

(b) Other Taxes. In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made or from the execution, delivery
or registration of, or otherwise with respect to, this Agreement, the Notes, or
the other Credit Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification. Subject to the proviso of Section 2.11(a), the Borrower
indemnifies each Bank, each Issuing Bank, and the Administrative Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any Governmental Authority on amounts payable under this
Section 2.11) paid by such Bank, such Issuing Bank, or the Administrative Agent
(as the case may be) and any liability (including interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Each payment required to be made by the Borrower
in respect of this indemnification shall be made to the Administrative Agent for
the benefit of any party claiming such indemnification within 30 days from the
date the Borrower receives written demand detailing the calculation of such
amounts therefor from the Administrative Agent on behalf of itself as
Administrative Agent, any Issuing Bank, or any such Bank. If any Bank, the
Administrative Agent, or any Issuing Bank receives a refund in respect of any
Taxes or Other Taxes paid by the Borrower under this paragraph (c), such Bank,
the Administrative Agent, or such Issuing Bank, as the case may be, shall
promptly pay to the Borrower the Borrower’s share of such refund.

(d) Evidence of Tax Payments. The Borrower will pay prior to delinquency all
Taxes and Other Taxes payable in respect of any payment. Within 30 days after
the date of any payment of Taxes, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 11.02, the original
or a certified copy of a receipt evidencing payment of such Taxes or Other
Taxes.

(e) Foreign Bank Withholding Exemption. Each Bank and each Issuing Bank that is
not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to the Borrower and the Administrative Agent
on the date of this Agreement or upon the effectiveness of any Assignment and
Acceptance two duly completed copies of the Prescribed Forms, certifying in each
case that such Bank is entitled to receive payments under this Agreement and the
Notes payable to it, without deduction or withholding of any United States
federal income taxes. Each Bank which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver to the
Borrower and the Administrative Agent two further copies of a replacement
Prescribed Form, on or before the date that any such Prescribed Form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying that such
Bank is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which

 

-35-



--------------------------------------------------------------------------------

renders all such forms inapplicable or which would prevent any Bank from duly
completing and delivering any such Prescribed Form with respect to it and such
Bank advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax, such Bank shall not be required to deliver such forms. The Borrower
shall withhold tax at the rate and in the manner required by the laws of the
United States with respect to payments made to a Bank failing to timely provide
the requisite Prescribed Forms. If a payment made to a Bank under any Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for the purposes of this subsection (e), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

Section 2.12 Illegality. If any Bank shall notify the Administrative Agent and
the Borrower that the introduction of or any change in or in the interpretation
of any Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Bank or its LIBOR
Lending Office to perform its obligations under this Agreement to maintain any
LIBOR Advances of such Bank then outstanding hereunder, then, notwithstanding
anything herein to the contrary, the Borrower shall, if demanded by such Bank by
notice to the Borrower and the Administrative Agent no later than 12:00 Noon
(New York City time), (a) if not prohibited by Legal Requirement to maintain
such LIBOR Advances for the duration of the Interest Period, on the last day of
the Interest Period for each outstanding LIBOR Advance of such Bank or (b) if
prohibited by Legal Requirement to maintain such LIBOR Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice from such Bank, Convert all LIBOR Advances of such Bank then outstanding
to Base Rate Advances, and pay accrued interest on the principal amount
Converted to the date of such Conversion and amounts, if any, required to be
paid pursuant to Section 2.08 as a result of such Conversion being made on such
date. Each Bank agrees to use commercially reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the effect of this paragraph and would not, in the reasonable judgment of
such Bank, be otherwise disadvantageous to such Bank.

Section 2.13 Letters of Credit.

(a) Issuance. From time to time from the date of this Agreement until
three months before the Maturity Date, at the request of the Borrower, the
Issuing Bank shall, on any Business Day and on the terms and conditions
hereinafter set forth, issue, increase, decrease, amend, or extend the
Expiration Date of Letters of Credit, and the Existing Issuing Bank shall
continue any Existing Letters of Credit, for the account of the Borrower (for
its own benefit or for the benefit of any of its Subsidiaries); provided that no
Existing Letter of Credit shall be renewed by the Existing Issuing Bank but
shall be replaced by Citibank as the Issuing Bank upon submission by the
Borrower to Citibank of a request for an issuance of a Letter of Credit. No
Letter of Credit will be issued, increased, or extended (i) if such issuance,
increase, or extension would cause the Letter of Credit Exposure to exceed the
lesser of (x) $100,000,000 or (y) an amount equal to (A) the Total Commitments
less (B) the aggregate outstanding Advances and Letter of Credit Exposure at
such time; (ii) unless such Letter of Credit has an Expiration Date not later
than the earlier of (A) one year after the date of issuance thereof (unless the
Administrative Agent shall otherwise consent in writing to a later date) and
(B) on or prior to the Maturity

 

-36-



--------------------------------------------------------------------------------

Date; (iii) unless the face amount of such Letter of Credit is equal to or
greater than $100,000 and such Letter of Credit is otherwise in form and
substance acceptable to the respective Issuing Bank; (iv) unless such Letter of
Credit is a standby letter of credit; (v) unless the Borrower has delivered to
the respective Issuing Bank the completed and executed Letter of Credit
Documents (other than the Letter of Credit) on such Issuing Bank’s standard
form, which shall contain terms no more restrictive than the terms of this
Agreement; (vi) unless such Letter of Credit is governed by the International
Standby Practices (1998) (“ISP”) or any successor to the ISP; and (vii) unless
no Default has occurred and is continuing or would result from the issuance of
such Letter of Credit. If the terms of any of the Letter of Credit Documents
referred to in the foregoing clause (v) conflicts with the terms of this
Agreement, the terms of this Agreement shall control.

(b) Participations. On the date of the issuance or increase of any Letter of
Credit in accordance with provisions of the preceding Section 2.13(a), each
Issuing Bank shall be deemed, and with respect to the Existing Letters of
Credit, the Existing Issuing Bank shall be deemed upon the date hereof, to have
sold to each other Bank and each other Bank shall have been deemed to have
purchased from such Issuing Bank a participation in the Letter of Credit
Exposure related to the Letters of Credit issued by such Issuing Bank equal to
such Bank’s Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. Each Issuing Bank
shall promptly notify each such participant Bank by telex, telephone, or
telecopy of each Letter of Credit of such Issuing Bank issued, increased or
decreased, and the actual dollar amount of such Bank’s participation in such
Letter of Credit. Each Bank’s obligation to purchase participating interests
pursuant to this Section and to reimburse the respective Issuing Bank for such
Bank’s Pro Rata Share of any payment under a Letter of Credit by such Issuing
Bank not reimbursed in full by the Borrower shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation,
(i) any of the circumstances described in paragraph (d) below, (ii) the
occurrence and continuance of a Default, (iii) an adverse change in the
financial condition of the Borrower or any Guarantor, or (iv) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing, except for any such circumstance, happening or event constituting
or arising from gross negligence or willful misconduct on the part of such
Issuing Bank.

(c) Reimbursement. The Borrower shall pay promptly on demand to each Issuing
Bank in respect of each Letter of Credit issued by such Issuing Bank an amount
equal to any amount paid by such Issuing Bank under or in respect of such Letter
of Credit. In the event any Issuing Bank makes a payment pursuant to a request
for draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower upon demand, such Issuing Bank shall give notice of
such payment to the Administrative Agent and the Banks, and each Bank shall
promptly reimburse such Issuing Bank for such Bank’s Pro Rata Share of such
payment, and such reimbursement shall be deemed for all purposes of this
Agreement to constitute a Base Rate Advance to the Borrower from such Bank. If
such reimbursement is not made by any Bank to any Issuing Bank on the same day
on which such Issuing Bank shall have made payment on any such draw, such Bank
shall pay interest thereon to such Issuing Bank for each such day from the date
such payment should have been made until the date repaid at a rate per annum
equal to the Federal Funds Rate for each such day. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Banks to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Borrowing comprised of Base Rate Advances to the Borrower.

(d) Obligations Unconditional. Except to the extent provided in Section 2.13(e),
the obligations of the Borrower under this Agreement in respect of each Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances,
notwithstanding the following circumstances:

 

-37-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which the
Borrower or any Bank or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the respective Issuing
Bank or any other Person or entity, whether in connection with this Agreement,
the transactions contemplated in this Agreement or in any Letter of Credit
Documents or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
respective Issuing Bank would not be liable therefor pursuant to the following
paragraph (e);

(v) payment by the respective Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(e) Liability of Issuing Banks. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Bank, nor any other Bank, nor
any of their respective officers or directors shall be liable or responsible
for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by such Issuing Bank against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including such Issuing Bank’s own negligence);

except that the Borrower shall have a claim against such Issuing Bank to the
extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Bank’s gross negligence in failing to make lawful
payment under any Letter of Credit after the presentation to it of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

-38-



--------------------------------------------------------------------------------

(f) Cash Collateral. (i) In the event that any Letter of Credit remains
outstanding on that date three (3) Business Days prior to the Maturity Date and
(ii) when required pursuant to Section 8.03(b), then, in either such case, the
Borrower shall deposit into the Cash Collateral Account on or prior to such date
an amount of cash equal to the outstanding Letter of Credit Exposure as security
for the Obligations to the extent the Letter of Credit Obligations are not
otherwise paid at such time.

Section 2.14 Bank Replacement.

(a) Right to Replace. The Borrower shall have the right to replace any
Defaulting Lender and each Bank affected by a condition under
Section 2.02(c)(v), 2.09, 2.11, or 2.12 for more than 90 days (each such
affected Bank, an “Affected Bank”) in accordance with the procedures in this
Section 2.14 and provided that no reduction of the total Commitments occurs as a
result thereof.

(b) First Right of Refusal; Replacement. (i) Upon the occurrence of any
condition permitting the replacement of a Bank, the Administrative Agent in its
sole discretion shall have the right to reallocate the amount of the Commitments
of the Affected Banks, including without limitation to Persons which are not
already party to this Agreement but which qualify as Eligible Assignees, which
election shall be made by written notice within 30 days after the date such
condition occurs.

(ii) If the aggregate amount of the reallocated Commitments is less than the
Commitments of the Affected Banks, (A) the respective Commitments of the Banks
which have received such reallocated Commitments shall be increased by the
respective amounts of their proposed reallocations, and (B) the Borrower shall
have the right to add additional Banks which are Eligible Assignees to this
Agreement to replace such Affected Banks, which additional Banks would have
aggregate Commitments no greater than those of the Affected Banks minus the
amounts of the Commitments already reallocated.

(c) Procedure. Any assumptions of Commitments pursuant to this Section 2.14
shall be (i) made by the purchasing Bank or Eligible Assignee and the selling
Bank entering into an Assignment and Assumption and by following the procedures
in Section 11.06 for adding a Bank. In connection with the reallocation of the
Commitments of any Bank pursuant to the foregoing paragraph (b), each Bank with
a reallocated Commitment shall purchase from the Affected Banks at par such
Bank’s ratable share of the outstanding Advances of the Affected Banks and
assume such Bank’s ratable share of the Affected Banks’ Letter of Credit
Exposure.

Section 2.15 Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of its Advances or its share of Letter of Credit
Obligations in excess of its Pro Rata Share of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Banks, such Bank
shall notify the Administrative Agent and forthwith purchase from the other
Banks such participations in the Advances made by them or Letter of Credit
Obligations held by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably in accordance with the requirements of this
Agreement with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such Bank’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Bank to the purchasing Bank as a result of such excess payment to (b) the total
amount of such excess payment) of such recovery, together with an amount equal
to such Bank’s ratable share (according to the proportion of (a) the amount of
such Bank’s required repayment to the purchasing Bank to (b) the total amount of
all such required repayments to the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so

 

-39-



--------------------------------------------------------------------------------

purchasing a participation from another Bank pursuant to this Section 2.15 may,
to the fullest extent permitted by Legal Requirement, unless and until rescinded
as provided above, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank were the
direct creditor of the Borrower in the amount of such participation.

Section 2.16 Defaulting Lenders . (a) If a Bank becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter
of Credit is at the time outstanding, any Issuing Bank may (except, in the case
of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.16(b)), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Bank in respect of such Letter of Credit in amount at
least equal to 100% of the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender or such Potential Defaulting
Lender to be applied pro rata in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and to such Issuing Bank, in their sole
discretion, to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.

(b) If a Bank becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding Letter of
Credit Exposure of such Defaulting Lender:

(i) the Letter of Credit Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Bank becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments; provided that
(a) the conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time),
(b) the sum of each Non-Defaulting Lender’s aggregate amount of all outstanding
Advances and total Letter of Credit Exposure may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (c) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank or any other
Bank may have against such Defaulting Lender or cause such Defaulting Lender to
be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than three (3) Business Days after demand by the Administrative
Agent (at the direction of any Issuing Bank), (a) Cash Collateralize the
obligations of the Borrower to such Issuing Bank in respect of such Letter of
Credit Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure, or (b) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank,
as the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

(iii) any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.16(f)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be

 

-40-



--------------------------------------------------------------------------------

applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Banks (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Banks hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed Letters of
Credit then due and payable to the Non-Defaulting Lenders hereunder ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
payment of any amounts owing to the Banks in accordance with Section 2.10(e)
until such time as the outstanding Letter of Credit Exposure is held ratably
among the Banks in accordance with their respective Pro Rata Shares, seventh as
the Borrower may request, to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, provided that no Default
or Event of Default then exists, eighth if so determined by the Administrative
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund
Advances under this Agreement, ninth, so long as no Default or Event of Default
then exists, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and tenth after the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.

(c) In furtherance of the foregoing, if any Bank becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, each Issuing
Bank is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an Advance in
respect of an outstanding Letter of Credit, and/or (ii) Cash Collateralize the
obligations of the Borrower in respect of outstanding Letters of Credit in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letter of Credit.

(d) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender pursuant to clause (v) of the definition thereof, the Required Lenders
(determined after giving effect to Section 11.01) may by notice to the Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a replacement Administrative Agent hereunder. Such
removal will, to the fullest extent permitted by applicable law, be effective on
the earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date thirty (30) days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

(e) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Banks thereof), and in such
event the provisions of Section 2.16(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under

 

-41-



--------------------------------------------------------------------------------

this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing Bank
or any Bank may have against such Defaulting Lender.

(f) If the Borrower, the Administrative Agent and the Issuing Banks agree in
writing, in their discretion, that a Bank is no longer a Defaulting Lender or a
Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.16(b)), such Bank will, to the extent applicable,
purchase at par such portion of outstanding Advances of the other Banks and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the aggregate amount of all outstanding Advances and the
Letter of Credit Exposure of the Banks to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Bank will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such exposure of each Bank will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Bank was a Defaulting Lender; and provided
further that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Bank’s having been a Defaulting Lender
or Potential Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING

Section 3.01 Conditions Precedent to Initial Advance. The obligation of each
Bank to make its initial Advance under this Agreement as part of the initial
Borrowing under this Agreement and of the Existing Issuing Bank to continue the
Existing Letters of Credit under this Agreement are subject to the following
conditions precedent:

(a) Documentation. The Administrative Agent shall have received counterparts of
this Agreement executed by the Borrower and the Banks, and the following duly
executed by all the parties thereto, in form and substance satisfactory to the
Administrative Agent, and, with respect to this Agreement, the Notes, all
Guaranties and the Environmental Indemnity, in sufficient copies for each Bank
(except for each Note, as to which one original of each shall be sufficient):

(i) a Note duly executed by the Borrower and payable to the order of each Bank
that has requested the same, all Guaranties, and the Environmental Indemnity;

(ii) a certificate from the Chief Executive Officer, President or Chief
Financial Officer of the Parent on behalf of the Borrower dated as of the
Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
are true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects); (B) no Default has occurred and is continuing; (C) the
conditions in this Section 3.01 have been met or waived in writing; and (D) to
the best of the Borrower’s knowledge there are no claims, defenses,
counterclaims or offsets by the Borrower against the Banks under the Credit
Documents;

 

-42-



--------------------------------------------------------------------------------

(iii) a certificate of the Secretary or an Assistant Secretary of the Parent on
behalf of the Borrower, each Guarantor, each Subsidiary of the Parent and each
general partner or managing member (if any) of each of the foregoing, dated as
of the Closing Date certifying as of the Closing Date to the extent applicable
(A) the names and true signatures of officers or authorized representatives of
the general partner of such Person authorized to sign the Credit Documents to
which such Person is a party as general partner of such Person, (B) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(C) a true and correct copy of the organizational documents of the general
partner of such Person, (D) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Person, and
(E) a true and correct copy of all partnership or other organizational
authorizations necessary or desirable in connection with the transactions herein
contemplated;

(iv) a certificate of the Secretary or an Assistant Secretary of the Parent
dated as of the Closing Date certifying as of the Closing Date (A) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(B) the copies of the charter and bylaws of the Parent and any modification or
amendment to the articles or certificate of incorporation or bylaws of the
Parent made since such date, and (C) that the Parent owns 100% of the general
partner interests and at least 70% of the limited partnership interests in the
Borrower;

(v) a copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each of the
Parent, the Borrower and each Guarantor, dated reasonably near the Closing Date,
certifying, if and to the extent such certification is generally available for
entities of the type of such Person, (A) as to a true and correct copy of the
charter, certificate of limited partnership, limited liability company agreement
or other organizational document of such Person, and each amendment thereto on
file in such Secretary’s office, (B) that (1) such amendments are the only
amendments to the charter, certificate of limited partnership, limited liability
company agreement or other organizational document, as applicable, of such
Person on file in such Secretary’s office, (2) such Person has paid all
franchise taxes to the date of such certificate and (C) such Person is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation;

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any of the Parent, the Borrower and each Guarantor
owns or leases property or in which the conduct of its business requires it to
qualify or be licensed as a foreign corporation except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Change, dated reasonably near (but prior to) the Closing Date, stating,
with respect to each such Person that such Person is duly qualified and in good
standing as a foreign corporation, limited partnership or limited liability
company in such State and has filed all annual reports required to be filed to
the date of such certificate;

 

-43-



--------------------------------------------------------------------------------

(vii) (A) one or more favorable written opinions of DeCampo, Diamond and Ash,
Hagan & Associates and DLA Piper LLP, each special counsel for the Borrower, the
Parent, and their Subsidiaries, in a form reasonably acceptable to the
Administrative Agent, in each case dated as of the Closing Date and with such
changes as the Administrative Agent may approve, and (B) such other legal
opinions as the Administrative Agent shall reasonably request, in each case
dated as of the Closing Date and with such changes as the Administrative Agent
may approve;

(viii) in the event the initial Advance is a LIBOR Advance made on the Closing
Date, a breakage indemnity letter agreement executed by the Borrower and dated
as of the date of the related Notice of Borrowing in form and substance
satisfactory to the Administrative Agent;

(ix) any information or materials reasonably required by the Administrative
Agent or any Bank in order to assist the Administrative Agent or such Bank in
maintaining compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable
“know your customer” or similar rules and regulations;

(x) a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date or, if later, the date of the initial Advance, in
each case confirming that the Parent is in compliance with the covenants
contained in Article VII on such date (including after giving effect to the
initial Advance, if any, made on such date); and

(xi) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent may reasonably request.

(b) Representations and Warranties. The representations and warranties contained
in Article IV hereof, the Guaranties, and the Environmental Indemnity shall be
true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects).

(c) Certain Payments. The Borrower shall have paid the fees required to be paid
as of the execution of this Credit Agreement pursuant to the Fee Letter.

(d) Termination of Existing Facility. The Borrower shall have satisfied and
terminated the credit facility evidenced by that certain Amended and Restated
Unsecured Credit Agreement dated as of June 9, 2005 with Bank of Montreal as the
administrative agent, as amended to date.

(e) Other. The Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request.

Section 3.02 Conditions Precedent for each Borrowing or Letter of Credit. The
obligation of each Bank to fund an Advance on the occasion of each Borrowing
(other than the Conversion or continuation of any existing Borrowing) and of any
Issuing Bank to issue or increase or extend any Letter of Credit shall be
subject to the further conditions precedent that on the date of such Borrowing
or the issuance or increase or extension of such Letter of Credit:

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing or the issuance or increase or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or the issuance or increase or extension of
such Letter of Credit such statements are true):

 

-44-



--------------------------------------------------------------------------------

(i) the representations and warranties contained in Article IV hereof, the
Guaranties, and the Environmental Indemnity are correct in all material respects
(except to the extent that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as such representations
and warranties may have changed based upon events or activities not prohibited
by this Agreement on and as of the date of such Borrowing or the issuance or
increase or extension of such Letter of Credit, before and after giving effect
to such Borrowing or to the issuance or increase or extension of such Letter of
Credit and to the application of the proceeds from such Borrowing, as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom;

(b) the Borrower shall have executed and delivered to the Administrative Agent a
Notice of Borrowing in accordance with Section 2.02; and

(c) the Administrative Agent shall have received such other approvals, opinions
or documents deemed necessary or desirable by any Bank or the Administrative
Agent as such party may reasonably request in order to confirm (i) the accuracy
of the Borrower’s and any Guarantor’s representations and warranties contained
in the Credit Documents, (ii) the Borrower’s and any Guarantor’s timely
compliance with the terms, covenants and agreements set forth in the Credit
Documents, (iii) the absence of any Default and (iv) the rights and remedies of
the Administrative Agent or any Bank or the ability of the Borrower to perform
any of the Obligations.

In addition to the other conditions precedent herein set forth, if any Bank
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit to increase the face amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
unless such Issuing Bank is satisfied that any exposure that would result
therefrom is fully covered or eliminated by any combination satisfactory to such
Issuing Bank of the following:

(x) in the case of a Defaulting Lender, the Letter of Credit Exposure of such
Defaulting Lender is reallocated, as to outstanding and future Letters of
Credit, to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.16(b);

(y) in the case of a Defaulting Lender or a Potential Defaulting Lender, without
limiting the provisions of Section 2.16(a), the Borrower Cash Collateralizes the
obligations of the Borrower in respect of such Letter of Credit in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender or Potential Defaulting Lender in
respect of such Letter of Credit, or makes other arrangements satisfactory to
the Administrative Agent and such Issuing Bank in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender; and

(z) in the case of a Defaulting Lender or a Potential Defaulting Lender, then in
the case of a proposed issuance of a Letter of Credit by an instrument or
instruments in form and substance satisfactory to the Administrative Agent and
to such Issuing Bank, the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal

 

-45-



--------------------------------------------------------------------------------

to the unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender or Potential Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit will, subject to the first proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.10(e) will be deemed adjusted to
reflect this provision;

provided that (1) the sum of each Non-Defaulting Lender’s aggregate amount of
all outstanding Advances and total Letter of Credit Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender, and (2) neither any
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
nor any such Cash Collateralization or reduction will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Bank or
any other Bank may have against such Defaulting Lender, or cause such Defaulting
Lender or Potential Defaulting Lender to be a Non-Defaulting Lender.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01 Existence; Qualification; Partners; Subsidiaries. (a) The Borrower
is a limited partnership duly organized, validly existing, and in good standing
under the laws of Delaware and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification, except where the failure to so qualify
would not cause a Material Adverse Change.

(b) The Parent is a real estate investment trust duly organized, validly
existing, and in good standing under the laws of Maryland and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change with respect
to the Parent. The Parent has no first tier Subsidiaries except for (i) the
Borrower, (ii) Subsidiaries the sole assets of which are direct or indirect
partnership interests in the Borrower, (iii) members of Permitted Other
Subsidiaries, (iv) LHO Hollywood Financing, Inc. (QRS), a Delaware corporation,
and (v) LHO New Orleans Financing, Inc., a Delaware corporation.

(c) The Parent is the Borrower’s sole general partner with full power and
authority to bind the Borrower to the Credit Documents.

(d) The Parent owns a 1% general partner interest in and at least 70% of the
limited partnership interest in the Borrower.

(e) Each Subsidiary of the Borrower is a limited partnership, general
partnership, limited liability company or corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of property or conduct of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on such Subsidiary. The Borrower has no Subsidiaries on the date
of this Agreement other than the Subsidiaries listed on the attached
Schedule 4.01, and Schedule 4.01 lists the jurisdiction of formation and the
address of the principal office of each such Subsidiary existing on the date of
this Agreement. As of the date of this Agreement, the Borrower and/or the Parent
owns, directly or indirectly, at least 99% of the interests in each such
Subsidiary.

 

-46-



--------------------------------------------------------------------------------

(f) As of the date of this Agreement, neither the Borrower, nor the Parent, nor
any of the Subsidiaries own directly or indirectly (i) such a percentage of the
beneficial ownership interest in any participating lessee for a Hotel Property
or (ii) such an Investment in the Personal Property for any Hotel Property as
would cause a potential Event of Default under Section 8.01(m).

Section 4.02 Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower, the Parent, and each Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i) such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by-laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing will be within the Borrower’s partnership powers, will have been duly
authorized by all necessary partnership action, (a) will not contravene (i) the
Borrower’s partnership agreement or (ii) any law or any contractual restriction
binding on or affecting the Borrower, the contravention of which could
reasonably be expected to cause a Material Adverse Change, and (b) will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.

Section 4.03 Authorization and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower, the
Parent, or any Guarantor of the Credit Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to cause a Material Adverse Change.

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Credit Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower; each Guaranty and the other Credit Documents to which
each Guarantor and the Parent is a party have been duly executed and delivered
by such Guarantor and the Environmental Indemnity has been duly executed and
delivered by the parties thereto. Each Credit Document is the legal, valid, and
binding obligation of the Borrower, the Parent, and each Guarantor which is a
party to it enforceable against the Borrower, the Parent, and each such
Guarantor in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally and by general principles of
equity (whether considered in proceeding at law or in equity).

Section 4.05 Parent Stock. As of December 9, 2011, the entire authorized capital
stock of the Parent consists of (a) 200,000,000 shares of Parent Common Stock of
which 83,786,932 shares of Parent Common Stock are duly and validly issued and
outstanding, fully paid and nonassessable as of the Closing Date, and
(b) 40,000,000 preferred shares of beneficial interest, $0.01 par value per
share, of which, 15,768,888 shares in the aggregate of Series D, Series E,
Series G and Series H of such preferred shares of beneficial interest are duly
and validly issued and outstanding, fully paid and nonassessable as of the
Closing Date and such preferred shares of beneficial interest provide no rights
to any holder thereof that may cause a violation of Section 6.04(f). The
issuance and sale of such Parent Common Stock and such preferred shares of
beneficial interest of the Parent either (i) has been registered under
applicable federal and state securities laws or (ii) was issued pursuant to an
exemption therefrom. The Parent meets the requirements for taxation as a REIT
under the Code.

 

-47-



--------------------------------------------------------------------------------

Section 4.06 Financial Statements. The Consolidated balance sheet of the Parent
and its Subsidiaries, and the related Consolidated statements of operations,
shareholders’ equity and cash flows, of the Parent and its Subsidiaries
contained in the most recent financial statements delivered to the Banks, fairly
present the financial condition in all material respects and reflects the
Indebtedness of the Parent and its Subsidiaries as of the respective dates of
such statements and the results of the operations of the Existing Properties for
the periods indicated, and such balance sheet and statements were prepared in
accordance with GAAP, subject to year-end adjustments. Since December 31, 2010,
neither a Material Adverse Change, nor any material adverse change to the
prospects or the Property of the Parent or the Borrower has occurred.

Section 4.07 True and Complete Disclosure. No representation, warranty, or other
statement made by the Borrower (or on behalf of the Borrower) in this Agreement
or any other Credit Document contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which they were made as
of the date of this Agreement. There is no fact known to the Borrower or the
Parent on the date of this Agreement that has not been disclosed to the
Administrative Agent which could reasonably be expected to cause a Material
Adverse Change. All projections, estimates, and pro forma financial information
furnished by the Borrower and the Parent or on behalf of the Borrower or the
Parent were prepared on the basis of assumptions, data, information, tests, or
conditions believed to be reasonable at the time such projections, estimates,
and pro forma financial information were furnished. No representation, warranty
or other statement made in any filing required by the Exchange Act contains any
untrue statement of material fact or omits to state any material fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which they were made as of the date same were made. Borrower
and/or Parent have made all filings required by the Exchange Act.

Section 4.08 Litigation. Except as set forth in the attached Schedule 4.08 and
except with respect to any other actions or proceedings that, individually or in
the aggregate, could not reasonably be expected to cause a Material Adverse
Change, as of the date of this Agreement there is no pending or, to the best
knowledge of the Borrower, threatened action or proceeding affecting the
Borrower, the Parent, any participating lessee for a Hotel Property or any of
their respective Subsidiaries before any court, Governmental Authority or
arbitrator.

Section 4.09 Use of Proceeds.

(a) Advances. The proceeds of the Advances will be used by the Borrower (i) to
refinance and repay existing Indebtedness, (ii) to make investments permitted
pursuant to the provisions of Section 6.07, (iii) to finance the renovation,
repair, restoration and expansion of Hotel Properties, Capital Expenditures and
expenditures for FF&E for any Hotel Properties in accordance with the provisions
of Section 5.06 and as permitted pursuant to the provisions of Sections 6.07 and
6.13, (iv) for general corporate purposes of the Borrower and its Subsidiaries,
and (v) for costs incurred in connection with this Agreement and any
Capitalization Event done in compliance with this Agreement.

(b) Regulations. No proceeds of Advances will be used to purchase or carry any
margin stock in violation of Regulations T, U or X of the Federal Reserve Board,
as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board).

 

-48-



--------------------------------------------------------------------------------

Section 4.10 Investment Company Act. Neither the Borrower, the Parent nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 4.11 Taxes. All federal, state, local and foreign tax returns, reports
and statements required to be filed (after giving effect to any extension
granted in the time for filing) by the Parent, the Borrower, their respective
Subsidiaries, or any member of a Controlled Group have been filed with the
appropriate governmental agencies in all jurisdictions in which such returns,
reports and statements are required to be filed, and where the failure to file
could reasonably be expected to cause a Material Adverse Change, except where
contested in good faith and by appropriate proceedings; and all taxes and other
impositions due and payable (which are material in amount) have been timely paid
prior to the date on which any fine, penalty, interest, late charge or loss
(which are material in amount) may be added thereto for non-payment thereof
except where contested in good faith and by appropriate proceedings. As of the
date of this Agreement, neither the Parent, the Borrower nor any member of a
Controlled Group has given, or been requested to give, a waiver of the statute
of limitations relating to the payment of any federal, state, local or foreign
taxes or other impositions. None of the Property owned by the Parent, the
Borrower or any other member of a Controlled Group is Property which the Parent,
the Borrower or any member of a Controlled Group is required to be treated as
being owned by any other Person pursuant to the provisions of Section 168(f)(8)
of the Code. Proper and accurate amounts have been withheld by the Borrower and
all members of each Controlled Group from their employees for all periods to
comply in all material respects with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law.
Timely payment of all material sales and use taxes required by applicable law
have been made by the Parent, the Borrower and all other members of each
Controlled Group, the failure to timely pay of which could reasonably be
expected to cause a Material Adverse Change. The amounts shown on all tax
returns to be due and payable have been paid in full or adequate provision
therefor is included on the books of the appropriate member of the applicable
Controlled Group.

Section 4.12 Pension Plans. All Plans are in compliance in all material respects
with all applicable provisions of ERISA. No Termination Event has occurred with
respect to any Plan, and each Plan has complied with and been administered in
all material respects in accordance with applicable provisions of ERISA and the
Code. No “accumulated funding deficiency” (as defined in Section 302 of ERISA)
has occurred and there has been no excise tax imposed under Section 4971 of the
Code. No Reportable Event has occurred with respect to any Multiemployer Plan,
and each Multiemployer Plan has complied with and been administered in all
material respects with applicable provisions of ERISA and the Code. Neither the
Parent, the Borrower, nor any member of a Controlled Group has had a complete or
partial withdrawal from any Multiemployer Plan for which there is any material
withdrawal liability. As of the most recent valuation date applicable thereto,
neither the Parent, the Borrower nor any member of a Controlled Group has
received notice that any Multiemployer Plan is insolvent or in reorganization.

Section 4.13 Condition of Hotel Property; Casualties; Condemnation. Except as
disclosed in writing to the Administrative Agent, and except for such items as
the Borrower or a Subsidiary is or will be addressing consistent with sound
business practices and has sufficient funds to address, each Existing Property
and any Future Property (a) is and will continue to be in good repair, working
order and condition, normal wear and tear excepted, (b) is free of structural
defects, (c) is not subject to material deferred maintenance and (d) has and
will have all building systems contained therein and all other FF&E in good
repair, working order and condition, normal wear and tear excepted. None of the
Properties of the Borrower or of any of its Subsidiaries has been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy. No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a

 

-49-



--------------------------------------------------------------------------------

Material Adverse Change, are pending and served nor, to the knowledge of the
Borrower, threatened against any Property in any manner whatsoever. No casualty
has occurred to any Property that could reasonably be expected to have a
Material Adverse Change.

Section 4.14 Insurance. The Borrower and each of its Subsidiaries carry, or are
the beneficiaries under, the insurance required pursuant to the provisions of
Section 5.07.

Section 4.15 No Burdensome Restrictions; No Defaults. (a) Except in connection
with Indebtedness which is (i) either permitted pursuant to the provisions of
Section 6.02, or (ii) being repaid with the proceeds of the initial Borrowing,
neither the Parent, the Borrower nor any of their respective Subsidiaries is a
party to any indenture, loan or credit agreement. Neither the Borrower, the
Parent nor any of their respective Subsidiaries is a party to any agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation which could reasonably be expected to
cause a Material Adverse Change. Neither the Borrower, the Parent nor any of
their Subsidiaries is in default under or has received any notice of default
with respect to (i) any contract, agreement, lease or other instrument or
(ii) any Qualified Ground Lease, franchise agreement or management agreement
which default could reasonably be expected to cause a Material Adverse Change.

(b) No Default or Event of Default has occurred and is continuing.

Section 4.16 Environmental Condition. (a) Except as disclosed in writing to the
Administrative Agent, to the knowledge of the Borrower, the Borrower and its
Subsidiaries (i) have obtained all Environmental Permits material for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in material compliance with all
terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Claim.

(b) Except as disclosed in writing to the Administrative Agent, to the knowledge
of Borrower, none of the present or previously owned or operated Property of the
Borrower or of any of its present or former Subsidiaries, wherever located,
(i) has been placed on or proposed to be placed on the National Priorities List,
the Comprehensive Environmental Response Compensation Liability Information
System list, or their state or local analogs, or have been otherwise
investigated, designated, listed, or identified as a potential site for removal,
remediation, cleanup, closure, restoration, reclamation, or other response
activity under any Environmental Laws which could reasonably be expected to
cause a Material Adverse Change; (ii) is subject to a Lien, arising under or in
connection with any Environmental Laws, that attaches to any revenues or to any
Property owned or operated by the Borrower or any of its Subsidiaries, wherever
located; (iii) has been the site of any Release, use or storage of Hazardous
Substances or Hazardous Wastes from present or past operations except for
Permitted Hazardous Substances, which Permitted Hazardous Substances have not
caused at the site or at any third-party site any condition that has resulted in
or could reasonably be expected to result in the need for Response or (iv) none
of the Improvements are constructed on land designated by any Governmental
Authority having land use jurisdiction as wetlands.

Section 4.17 Legal Requirements, Zoning, Utilities, Access. Except as set forth
on Schedule 4.17 attached hereto, the use and operation of each Hotel Property
as a commercial hotel with related uses constitutes a legal use under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any material
approvals, material restrictions of record or any material agreement affecting
any Hotel Property (or any portion thereof). The Borrower and its

 

-50-



--------------------------------------------------------------------------------

Subsidiaries possess all certificates of public convenience, authorizations,
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights and copyrights (collectively “Permits”) required by
Governmental Authority to own and operate the Hotel Properties, except for those
Permits if not obtained would not cause a Material Adverse Change. The Borrower
and its Subsidiaries own and operate their business in material compliance with
all applicable Legal Requirements. To the extent necessary for the full
utilization of each Hotel Property in accordance with its current use, telephone
services, gas, steam, electric power, storm sewers, sanitary sewers and water
facilities and all other utility services are available to each Hotel Property,
are adequate to serve each such Hotel Property, exist at the boundaries of the
Land and are not subject to any conditions, other than normal charges to the
utility supplier, which would limit the use of such utilities. All streets and
easements necessary for the occupancy and operation of each Hotel Property are
available to the boundaries of the Land.

Section 4.18 Existing Indebtedness. Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Secured Non-Recourse Indebtedness,
Secured Recourse Indebtedness and other Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $50,000. No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).

Section 4.19 Title; Encumbrances. With respect to the Existing Properties, the
Borrower or any Guarantor, as the case may be, has (i) good and marketable fee
simple title to the Real Property (other than for Real Property subject to a
ground lease, as to which it has a valid leasehold interest) and (ii) good and
marketable title to the Personal Property (other than Personal Property for any
Hotel Property for which the Property Owner has a valid leasehold interest) free
and clear of all Liens, and there exists no Liens or other charges against such
Property or leasehold interest or any of the real or personal, tangible or
intangible, Property of the Borrower or any Guarantor (including without
limitation statutory and other Liens of mechanics, workers, contractors,
subcontractors, suppliers, taxing authorities and others; provided that certain
Capital Expenditures have been made to the Hotel Properties prior to the
Effective Date for which the payment is not past due), except (A) Permitted
Encumbrances and (B) the Personal Property (plus any replacements thereof) owned
by the participating lessee for such Existing Property.

Section 4.20 Leasing Arrangements. Except for (i) those Operating Leases between
a Property Owner and LaSalle Leasing or a wholly-owned Subsidiary of LaSalle
Leasing and (ii) the Approved Third Party Operating Leases, the only material
leases of Unencumbered Properties for which either the Borrower or a Guarantor
is a lessee are the Qualified Ground Leases. The Property Owner for a Real
Property subject to a Qualified Ground Lease is the lessee under such Qualified
Ground Lease and no consent is necessary to such Person being the lessee under
such Qualified Ground Lease which has not already been obtained. The Qualified
Ground Leases are in full force and effect and no defaults exist thereunder.

Section 4.21 Unencumbered Properties The Borrower represents to the Banks and
the Administrative Agent that the Unencumbered Properties as of the date of this
Agreement are identified as such on Schedule 1.01(b) attached hereto.

 

-51-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply with the following covenants.

Section 5.01 Compliance with Laws, Etc. The Borrower will comply, and cause each
of its Subsidiaries to comply, in all material respects with all Legal
Requirements.

Section 5.02 Preservation of Existence, Separateness, Etc. (a) The Borrower will
(i) preserve and maintain, and cause each of its Subsidiaries and the Parent to
preserve and maintain, its partnership, limited liability company, corporate or
trust (as applicable) existence, rights, franchises and privileges in the
jurisdiction of its formation, and (ii) qualify and remain qualified, and cause
each such Subsidiary and the Parent to qualify and remain qualified, as a
foreign partnership, limited liability company, corporation or trust, as
applicable, in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.

(b) (i) The Parent Common Stock shall at all times be duly listed on the New
York Stock Exchange, Inc. or another nationally recognized stock exchange and
(ii) the Parent shall timely file all reports required to be filed by it with
the New York Stock Exchange, Inc. and the Securities and Exchange Commission or
such other nationally recognized stock exchange, as applicable.

(c) The Borrower shall cause the Permitted Other Subsidiaries which have
Indebtedness and own a Hotel Property to, (i) maintain financial statements,
payroll records, accounting records and other corporate records and other
documents separate from each other and any other Person, (ii) maintain its own
bank accounts in its own name, separate from each other and any other Person,
(iii) pay its own expenses and other liabilities from its own assets and incur
(or endeavor to incur) obligations to other Persons based solely upon its own
assets and creditworthiness and not upon the creditworthiness of each other or
any other Person, and (iv) file its own tax returns or, if part of a
consolidated group, join in the consolidated tax return of such group as a
separate member thereof. The Borrower shall use reasonable efforts to correct
any known misunderstanding or misrepresentation regarding the independence of
the Permitted Other Subsidiaries from the Borrower and the Borrower’s other
Subsidiaries.

(d) The Borrower shall, and shall cause the Permitted Other Subsidiaries which
have Indebtedness and own a Hotel Property to, take all actions necessary to
keep such Permitted Other Subsidiaries separate from the Borrower and the
Borrower’s other Subsidiaries, including, without limitation, (i) the taking of
action under the direction of the Board of Directors, members or partners, as
applicable, of such Permitted Other Subsidiaries and, if so required by the
Certificate of Incorporation or the bylaws, operating agreement or partnership
agreement, as applicable, of such Permitted Other Subsidiaries or by any Legal
Requirement, the approval or consent of the stockholders, members or partners,
as applicable, of such Permitted Other Subsidiaries, (ii) the preparation of
corporate, partnership or limited liability company minutes for or other
appropriate evidence of each significant transaction engaged in by such
Permitted Other Subsidiaries, (iii) the observance of separate approval
procedures for the adoption of resolutions by the Board of Directors or consents
by the partners, as applicable, of such Permitted Other Subsidiaries, on the one
hand, and of the Borrower and the Borrower’s other

 

-52-



--------------------------------------------------------------------------------

Subsidiaries, on the other hand, (iv) the holding of the annual stockholders
meeting, if applicable, of such Permitted Other Subsidiaries, which are
corporations on a date other than the date of the annual stockholders’ meeting
of the Parent, and (v) preventing the cash, cash equivalents, credit card
receipts or other revenues of the Hotel Properties owned by such Permitted Other
Subsidiaries or any other assets of such Permitted Other Subsidiaries from being
commingled with the cash, cash equivalents, credit card receipts or other
revenues collected by the Borrower or the Borrower’s other Subsidiaries,
provided that the foregoing shall not prohibit a Permitted Other Subsidiary from
making dividend payments or distributions to the Borrower.

(e) The Borrower shall, and shall cause the Permitted Other Subsidiaries to,
manage the business of and conduct the administrative activities of the
Permitted Other Subsidiaries independently from the business of the Borrower,
any of the Borrower’s other Subsidiaries and any other Person. Any moneys earned
by the Permitted Other Subsidiaries on their assets or proceeds of the sale of
any of their assets shall be deposited in bank accounts separate from any of the
assets of the Borrower, any of the Borrower’s other Subsidiaries and any other
Person, and no assets of the Permitted Other Subsidiaries shall become
commingled with assets of such Persons.

(f) The Borrower shall hold itself out, and shall continue to hold itself out,
to the public and to its creditors as a legal entity, separate and distinct from
all other entities, and shall continue to take all steps reasonably necessary to
avoid (i) misleading any other Person as to the identity of the entity with
which such Person is transacting business or (ii) implying that the Borrower is,
directly or indirectly, absolutely or contingently, responsible for the
Indebtedness or other obligations of the Permitted Other Subsidiaries or any
other Person.

Section 5.03 Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or Property that are material in
amount, prior to the date on which penalties attach thereto and (b) all lawful
claims that are material in amount which, if unpaid, might by Legal Requirement
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim (a) which is being contested in good faith
and by appropriate proceedings, (b) with respect to which reserves in conformity
with GAAP have been provided, (c) such charge or claim does not constitute and
is not secured by any choate Lien on any portion of any Hotel Property and no
portion of any Hotel Property is in jeopardy of being sold, forfeited or lost
during or as a result of such contest, (d) neither the Administrative Agent nor
any Bank could become subject to any civil fine or penalty or criminal fine or
penalty, in each case as a result of non-payment of such charge or claim and
(e) such contest does not, and could not reasonably be expected to, result in a
Material Adverse Change.

Section 5.04 Visitation Rights; Bank Meeting. At any reasonable time and from
time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its Subsidiaries’ operations, upon
reasonable notice and during normal business hours, the Borrower will, and will
cause its Subsidiaries and any participating lessees to, permit the
Administrative Agent or any of its agents or representatives thereof (at
Borrower’s expense) and any Bank or any of its agents or representatives thereof
(at such Bank’s expense), to examine and make copies of and abstracts from the
records and books of account of, and visit and inspect at its reasonable
discretion the properties of, the Borrower and any such Subsidiary, to discuss
the affairs, finances and accounts of the Borrower and any such Subsidiary with
any of their respective officers or directors. Without in any way limiting the
foregoing, the Borrower will, upon the request of the Administrative Agent,
participate in a meeting with the Administrative Agent and the Banks once during
each calendar year to be held at a location as may be agreed to by the Borrower
and the Administrative Agent at such time as may be agreed to by the

 

-53-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent; provided that, without limitation of the
provisions of Section 11.04, the Borrower shall not be obligated to reimburse
the Banks for such Persons’ travel expenses in connection with such meeting.

Section 5.05 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and the Banks in each case in accordance with
Section 11.02(b):

(a) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each Fiscal Quarter of the Parent (except when such
Fiscal Quarter ends on the same day as the end of a Fiscal Year of Parent), the
unaudited Consolidated balance sheets of the Parent and its Subsidiaries as of
the end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to year-end audit
adjustments) by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.

(b) Annual Financials. As soon as available and in any event not later than 90
days after the end of each Fiscal Year of the Parent, a copy of the annual audit
report for such year for the Parent and its Subsidiaries, including therein the
Consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such Fiscal Year and the related Consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, and the corresponding figures as at the end of, and for, the
preceding Fiscal Year, and certified by KPMG L.L.P. or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent in an opinion, without qualification as
to the scope, and including, if requested by the Administrative Agent, any
management letters delivered by such accountants to the Parent in connection
with such audit, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.

(c) Notices of Material Variations and Supplemental Reports. As soon as
available and in any event not later than 60 days after the end of each Fiscal
Quarter of the Parent and 90 days after the end of each Fiscal Year of the
Parent, (i) written notice of any anticipated material variation to the
consolidated operating budget or a Capital Expenditure and FF&E expenditure
budget prepared pursuant to Section 5.05(d), except for such changes resulting
from the acquisition of a New Property or the acquisitions of New Properties,
(ii) a report certified by a Responsible Officer of the Parent setting forth for
each Unencumbered Property for the Fiscal Quarter just ended the average daily
rate, the average occupancy, the RevPAR, the total gross revenues, the total
expenses, the Adjusted NOI and the payments made under the participating leases
for such Hotel Properties, and (iii) a report certified by a Responsible Officer
of the Parent setting forth for all of the Hotel Properties owned or leased by
the Parent or any of its Subsidiaries on a Consolidated basis for the Fiscal
Quarter just ended the average daily rate, the average occupancy, the RevPAR,
the total gross revenues, the total expenses, the Adjusted NOI and the payments
made under the participating leases for such Hotel Properties.

(d) Annual Budgets. No later than 60 days after the start of each Fiscal Year,
the annual operating budget and Capital Expenditure and FF&E expenditure budget
for such Fiscal Year for (i) the Unencumbered Properties on a Consolidated
basis, (ii) all of the Hotel Properties owned or leased by the Parent or any of
its Subsidiaries on a Consolidated basis, and (iii) on a Consolidated basis for
the Parent and its Subsidiaries, in each case in reasonable detail and duly
certified by a Responsible Officer of the Parent as the budgets presented or to
be presented to the Parent’s Board of Directors for their review.

 

-54-



--------------------------------------------------------------------------------

(e) Securities Law Filings. Promptly and in any event within 10 Business Days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Borrower, the Parent or any of their respective
Subsidiaries sends to or files with the United States Securities and Exchange
Commission or sends to all shareholders of the Parent or partners of the
Borrower.

(f) Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower, the
Parent or any of their respective Subsidiaries, a statement of an authorized
financial officer or Responsible Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.

(g) ERISA Notices. As soon as possible and in any event (i) within 30 days after
the Parent, the Borrower or any of a Controlled Group knows that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred, (ii) within 10 days after the Parent, the
Borrower or any of a Controlled Group knows that any other Termination Event
with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent, the Borrower or such member of such Controlled Group proposes
to take with respect thereto; (iii) within 10 days after receipt thereof by the
Parent, the Borrower or any of a Controlled Group from the PBGC, copies of each
notice received by the Parent, the Borrower or any such member of such
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iv) within 10 days after receipt
thereof by the Parent, the Borrower or any member of a Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Parent, the
Borrower or any member of such Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA.

(h) Environmental Notices. Promptly upon receipt thereof by the Parent, the
Borrower or any of their Subsidiaries, a copy of any form of notice, summons or
citation received from the United States Environmental Protection Agency, or any
other Governmental Authority concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor, (ii) any action or
omission on the part of the Parent or Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon information reasonably available to the Borrower, could reasonably be
expected to cause a Material Adverse Change or an Environmental Claim in excess
of $1,000,000, (iii) any notice of potential responsibility under CERCLA, or
(iv) concerning the filing of a Lien upon, against or in connection with the
Parent, Borrower, their present or former Subsidiaries, or any of their leased
or owned Property, wherever located.

(i) Other Governmental Notices or Actions. Promptly and in any event within five
Business Days after receipt thereof by the Borrower, the Parent or any of their
respective Subsidiaries, (i) a copy of any notice, summons, citation, or
proceeding seeking to adversely modify in any material respect, revoke, or
suspend any license, permit, or other authorization from any Governmental
Authority, which action could reasonably be expected to cause a Material Adverse
Change, and (ii) any revocation or involuntary termination of any license,
permit or other authorization from any Governmental Authority, which revocation
or termination could reasonably be expected to cause a Material Adverse Change.

 

-55-



--------------------------------------------------------------------------------

(j) Other Notices. (i) Promptly, a copy of any notice of default or any other
material notice (including without limitation property condition
reviews) received by the Borrower or any Guarantor from any franchisor, property
manager, or any ground lessor under a Qualified Ground Lease, and

(ii) Promptly following any merger or dissolution of any Subsidiary of the
Borrower which is permitted hereunder or event which would make any of the
representations in Sections 4.01-4.04 untrue, notice thereof.

(k) Material Litigation. As soon as possible and in any event within five days
of any of the Borrower, the Parent or any of their respective Subsidiaries
having knowledge thereof, notice of any litigation, claim or any other event
which could reasonably be expected to cause a Material Adverse Change.

(l) Certificate in Support of Release. Not more than 30 days prior to a request
to release a Subsidiary’s obligations under the Guaranty pursuant to
Section 5.09(b), a Compliance Certificate duly executed by a Responsible Officer
of the Parent.

(m) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.

Section 5.06 Maintenance of Property. The Borrower will, and will cause each of
its Subsidiaries to, (a) maintain their owned, leased, or operated Property in a
manner substantially consistent with hotel properties and related property of
the same quality and character and shall keep or cause to be kept every part
thereof and its other properties in good condition and repair, reasonable wear
and tear excepted, and make all reasonably necessary repairs, renewals or
replacements thereto as may be reasonably necessary to conduct the business of
the Borrower and its Subsidiaries, (b) not renovate or expand any such Hotel
Property except for the renovation or expansion of a Hotel Property which
complies with the limitations set forth in this Agreement on the aggregate
amount of renovations and expansions the Borrower, the Parent and their
Subsidiaries are permitted at any one time, (c) not knowingly or willfully
permit the commission of waste or other injury, or the occurrence of pollution,
contamination or any other condition in, on or about any Hotel Property, and
(d) substantially maintain and repair each Hotel Property as required by any
franchise agreement, license agreement, management agreement or ground lease for
such Hotel Property. Except as may be required to maintain the Parent’s status
as a REIT under the Code, any Capital Expenditures or expenditures or leases for
FF&E made for any Hotel Property shall be in the name or for the benefit of the
Property Owner for such Hotel Property.

Section 5.07 Insurance. The Borrower will maintain and/or remain the beneficiary
under, and cause each of its Subsidiaries to maintain and/or remain the
beneficiary under, the insurance required pursuant to Schedule 5.07.

Section 5.08 Use of Proceeds. The proceeds of the Advances have been, and will
be used by the Borrower for the purposes set forth in Section 4.09(a).

Section 5.09 New Guarantors. The Borrower will promptly notify the
Administrative Agent of the creation of or Investment in a Person which may fall
within the definition of a Guarantor and will provide any financial and other
information with respect to such Person as the Administrative Agent may
reasonably request. In the event the Administrative Agent (after consultation
with the Borrower) determines that such Person is required to be designated a
Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower, it being understood and agreed that any Person that

 

-56-



--------------------------------------------------------------------------------

owns an Unencumbered Property and any Person who leases an Unencumbered Property
as an Operating Lessee shall be required to become a Guarantor promptly and in
any event on or prior to the date any Hotel Property owned by such Person is
included as an Unencumbered Property hereunder. Within sixty (60) days after the
Borrower’s receipt of such notice from the Administrative Agent, the Borrower
shall cause such Person to deliver to the Administrative Agent (i) either (a) an
original Guaranty and Environmental Indemnity executed by such Person or (b) an
Accession Agreement executed by such Person, and (ii) such other information or
documents with respect to such Person as the Administrative Agent may reasonably
request.

(a) If no Default exists at such time, and any Hotel Property no longer
qualifies as an Unencumbered Property, any Subsidiary of the Borrower which
owned or leased such Hotel Property, but not any other Unencumbered Property,
shall be released by the Administrative Agent from such Subsidiary’s obligations
under the Guaranty upon such time that the Borrower provides the Administrative
Agent with (i) a written request for such release and (ii) a Compliance
Certificate evidencing pro forma compliance with Article VII hereof.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment, the Borrower agrees, unless the Administrative Agent shall otherwise
consent in writing (subject to the provisions of Section 11.01), to comply with
the following covenants.

Section 6.01 Liens, Etc. The Borrower will not create, assume, incur or suffer
to exist, or permit any of its Subsidiaries (except for Permitted Other
Subsidiaries) to create, assume, incur, or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower and its
Subsidiaries may create, incur, assume or suffer to exist Liens:

(a) securing the Obligations;

(b) for taxes, assessments or governmental charges or levies on Property of the
Borrower or any Guarantor to the extent not required to be paid pursuant to
Sections 5.03;

(c) Liens imposed by law (such as landlords’, carriers’, warehousemen’s and
mechanics’ liens or otherwise arising from litigation) (a) which are being
contested in good faith and by appropriate proceedings, (b) with respect to
which reserves in conformity with GAAP have been provided, (c) which have not
resulted in any Hotel Property being in jeopardy of being sold, forfeited or
lost during or as a result of such contest, (d) neither the Administrative Agent
nor any Bank could become subject to any civil fine or penalty or criminal fine
or penalty, in each case as a result of non-payment of such charge or claim and
(e) such contest does not, and could not reasonably be expected to, result in a
Material Adverse Change;

(d) on leased personal property to secure solely the lease obligations
associated with such property; and

(e) Liens securing Secured Recourse Indebtedness and Secured Non-Recourse
Indebtedness permitted pursuant to the provisions of Section 6.02.

 

-57-



--------------------------------------------------------------------------------

Section 6.02 Indebtedness. The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:

(a) Unsecured Indebtedness; provided, however, that the maximum principal amount
of the LHL Facility and any Refinancing Debt in respect thereof shall not exceed
$25,000,000 at any time;

(b) Secured Recourse Indebtedness and Secured Non-Recourse Indebtedness incurred
by Permitted Other Subsidiaries to the extent that the covenants contained in
Article VII are complied with;

(c) Indebtedness in the form of Interest Rate Agreements; provided that (i) such
agreements shall be unsecured, (ii) the dollar amount of indebtedness subject to
such agreements and the indebtedness subject to Interest Rate Agreements in the
aggregate shall not exceed the sum of the amount of the Commitments and other
Indebtedness permitted pursuant to this Section 6.02 which bears interest at a
variable rate, and (iii) the agreements shall be at such interest rates and
otherwise in form and substance reasonably acceptable to the Administrative
Agent;

(d) Any of the following Indebtedness incurred by the Parent (to the extent the
same constitutes Indebtedness):

(i) guaranties in connection with the Indebtedness secured by a Hotel Property
of (A) if the Hotel Property is subject to a ground lease, the payment of rent
under such ground lease, (B) real estate taxes relating to such Hotel Property,
and (C) capital reserves required under such Indebtedness;

(ii) indemnities for certain acts of malfeasance, misappropriation and
misconduct and an environmental indemnity for the lender under Indebtedness
permitted under this Agreement;

(iii) indemnities for certain acts of malfeasance, misappropriation and
misconduct by the Permitted Other Subsidiaries, environmental indemnities, and
other customary non-recourse carveouts as described in the definition of
“Secured Non-Recourse Indebtedness”, all for the benefit of the lenders of other
Permitted Other Subsidiary Indebtedness in connection with such Indebtedness;
and

(iv) guaranties of franchise agreements;

(e) If and to the extent the same would not otherwise be permitted under
paragraphs (a) through (d) above, extensions, renewals and refinancing of any of
the Indebtedness specified in paragraphs (a) - (d) above (any such extension,
renewal or refinancing, “Refinancing Debt”) so long as (A) the principal amount
of such Indebtedness is not thereby increased and (B) the other the material
terms, taken as a whole, of any such Indebtedness are no less favorable in any
material respect to the Borrower, the Parent or any of their respective
Subsidiaries or the Banks than the terms governing the Indebtedness being
extended, renewed or refinanced;

(f) Indebtedness of a Guarantor to the Borrower or another Guarantor provided
such Indebtedness is subordinated to the Obligations in a manner reasonably
acceptable to the Administrative Agent; and

 

-58-



--------------------------------------------------------------------------------

(g) Capital Leases for personal property not to exceed in the aggregate
$5,000,000 at any time outstanding. For purposes of this clause (g), no
Qualified Ground Lease shall comprise a Capital Lease.

Section 6.03 Agreements Restricting Distributions From Subsidiaries. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Permitted Other Subsidiaries) to, enter into any agreement (other than a Credit
Document) which limits distributions to or any advance by any of the Borrower’s
Subsidiaries to the Borrower.

Section 6.04 Restricted Payments. Neither the Parent, the Borrower, nor any of
their respective Subsidiaries, will make any Restricted Payment, except that:

(a) provided no Default has occurred and is continuing or would result
therefrom, the Parent may make cash payments to its shareholders with respect to
the Parent Common Stock (including in connection with the repurchase of Stock or
Stock Equivalents);

(b) provided no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent;

(c) a Subsidiary of the Borrower may make a Restricted Payment to the Borrower;

(d) the limited partners of the Borrower shall be entitled to exchange limited
partnership interests in the Borrower for the Parent’s stock or redeem such
interests for cash, as provided in the Borrower’s limited partnership agreement;

(e) the Borrower shall be entitled to issue limited partnership interests in the
Borrower in exchange of ownership interests in Subsidiaries and Unconsolidated
Entities which own a Future Property to the extent such Investment is permitted
pursuant to the provisions of Section 6.07;

(f) provided no Default has occurred and is continuing or would result
therefrom, the Parent may pay cash dividends to the holders of the Parent
preferred stock permitted by this Agreement; and

(g) provided no Default has occurred and is continuing or would result
therefrom, the Parent may repurchase Parent Common Stock and repurchase or
redeem Parent preferred stock.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Parent
may only declare or make cash distributions to its shareholders during any
Fiscal Quarter in an aggregate amount not to exceed the minimum amount necessary
for the Parent to maintain its status as a REIT. If a Default or Event of
Default specified in Section 8.1(a) or Section 8.1(f) of this Agreement shall
have occurred and be continuing, or if as a result of the occurrence of any
other Event of Default the Obligations have been accelerated pursuant to
Section 8.2 of this Agreement, the Parent shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any of its Subsidiaries.

Section 6.05 Fundamental Changes; Asset Dispositions. Neither the Parent, the
Borrower, nor any of their respective Subsidiaries (other than the Permitted
Other Subsidiaries) will, (a) merge or consolidate with or into any other
Person, unless (i) a Guarantor (or another Person, if such merger with another
Person is to effect an Investment permitted hereunder) is merged into the
Borrower or another

 

-59-



--------------------------------------------------------------------------------

Guarantor and the Borrower or such other Guarantor, as the case may be, is the
surviving Person or a Subsidiary (other than a Permitted Other Subsidiary which
has Indebtedness other than the Obligations) is merged into any Subsidiary
(other than a Permitted Other Subsidiary which has Indebtedness other than the
Obligations), and (ii) immediately after giving effect to any such proposed
transaction no Default would exist; (b) sell, transfer, or otherwise dispose of
all or any of the such Person’s material property except for a Permitted Hotel
Sale, dispositions or replacements of personal property in the ordinary course
of business, or Hotel Properties which are not Unencumbered Properties; (c) sell
or otherwise dispose of any material shares of capital stock, membership
interests or partnership interests of any Subsidiary (except for a Permitted
Other Subsidiary and except to effectuate a Permitted Hotel Sale); (d) except
for sales of ownership interests not prohibited by this Agreement and the
issuance of limited partnership interests in the Borrower in exchange for
ownership interests in Subsidiaries and Unconsolidated Entities to the extent
permitted pursuant to the provisions of Section 6.04, materially alter the
corporate, capital or legal structure of any such Person (except for a Permitted
Other Subsidiary); (e) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) provided that nothing herein shall prohibit the
Borrower from dissolving any Subsidiary which has no assets on the date of
dissolution or (f) materially alter the character of their respective businesses
from that conducted as of the date of this Agreement; in each case provided that
the Parent shall be permitted to issue (i) Common Stock and (ii) preferred stock
in the Parent which is not deemed Indebtedness under this Agreement.

Section 6.06 Participating Lessee Ownership. Neither the Parent nor the Borrower
shall, nor shall permit any of their respective Subsidiaries to, own directly or
indirectly such a percentage of the beneficial ownership interest in any
participating lessee as would cause a potential Event of Default under
Section 8.01(m) of this Agreement.

Section 6.07 Investments, Loans, Future Properties. Neither the Parent nor the
Borrower shall, nor shall permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Hotel Property or other real
estate, make or permit to exist any loans, advances or capital contributions to,
or make any Investments in (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, stock or other securities, partnership interests,
member interests or other interests in any Person, except the following
(provided that after giving effect thereto there shall exist no Default):

(a) Liquid Investments;

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and other assets owned in the ordinary
course of owning the Hotel Properties and operating the business of the Borrower
and its Subsidiaries;

(c) a Future Property (or a Person that owns a Future Property) which qualifies
as an Unencumbered Property or a Permitted Non-Unencumbered Property; provided
that no such individual Hotel Property shall exceed 30% of the Consolidated
Total Book Value;

(d) Investments in (i) unimproved land which do not in the aggregate have an
Investment Amount which exceeds 5% of the Consolidated Total Book Value;
(ii) Development Properties which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value,
(iii) Unconsolidated Entities which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value, and
(iv) mortgages, deeds of trust, deeds to secure debt or similar instruments that
are a lien on real property which are improved by fully operational hotels and
secure Indebtedness evidenced by a

 

-60-



--------------------------------------------------------------------------------

note or bond which do not in the aggregate have an Investment Amount which
exceeds 10% of the Consolidated Total Book Value; provided that the aggregate
Investment Amount for all Investments made pursuant to this
Section 6.07(d) shall not exceed 30% of the Consolidated Total Book Value;

(e) Investments in Subsidiaries that are used by such Subsidiaries to make
Investments permitted under this Section 6.07;

(f) Capital Expenditures in Hotel Properties; and

(g) any other Investments not covered by the preceding paragraphs of this
Section 6.07 and not otherwise prohibited by this Agreement, provided that the
aggregate Investment Amount for all Investments made pursuant to this clause
(g) shall not exceed 0.50% of Consolidated Total Book Value.

Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, (c) cause the aggregate Investment Amount for (i) all Future Properties
located outside the United States and (ii) all Investments made pursuant to
Section 6.07(d) which are either located outside the United States or in an
Unconsolidated Entity which has at least 50% of its assets located outside the
United States to exceed 10% of the Consolidated Total Book Value or (e) cause
the Parent’s or any Subsidiary’s Investment in the Personal Property for any
Hotel Property to cause a potential Event of Default under Section 8.01(m) of
this Agreement.

Section 6.08 Affiliate Transactions. Except as otherwise approved by a majority
of the Board of Trustees of the Parent including a majority of the independent
trustees, the Borrower will not, and will not permit any of its Subsidiaries to,
make, directly or indirectly (a) any transfer, sale, lease, assignment or other
disposal of any assets to any Affiliate of the Borrower which is not a Guarantor
or any purchase or acquisition of assets from any such Affiliate; or (b) any
arrangement or other transaction directly or indirectly with or for the benefit
of any such Affiliate (including without limitation, guaranties and assumptions
of obligations of an Affiliate), other than in the ordinary course of business
and at market rates.

Section 6.09 Sale and Leaseback. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any arrangement with any Person, whereby in
contemporaneous transactions the Borrower or such Subsidiary sells essentially
all of its right, title and interest in a material asset and the Borrower or
such Subsidiary acquires or leases back the right to use such property.

Section 6.10 Sale or Discount of Receivables. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.

Section 6.11 Restriction on Negative Pledges. The Borrower will not, and will
not permit any of its Subsidiaries that directly or indirectly own an interest
in any Unencumbered Property to, enter into or suffer to exist any agreement
(other than this Agreement and the Credit Documents and any other agreement that
conditions the ability of the Parent or its Subsidiaries to encumber their
assets upon the maintenance of one or more specified ratios that limit the
ability of such Persons to encumber their assets but that do not generally
prohibit the encumbrance of assets or the encumbrance of specific assets)
prohibiting the creation or assumption of any Lien upon the Unencumbered
Properties, whether now

 

-61-



--------------------------------------------------------------------------------

owned or hereafter acquired; provided that, the Borrower and its Subsidiaries
that are Guarantors may permit a Lien upon a Hotel Property that was an
Unencumbered Property at the end of the immediately proceeding Fiscal Quarter of
the Parent, so long as no Default exists at such time or would be caused thereby
and the Borrower has provided to the Administrative Agent a Compliance
Certificate evidencing pro forma compliance with Article VII hereof following
the removal of such Hotel Property as an Unencumbered Property.

Section 6.12 Material Documents. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Permitted Other Subsidiaries) to, enter into any
termination, modification or amendment of any of the following documents without
the prior written consent of the Administrative Agent:

(a) Qualified Ground Lease; and

(b) Any other material agreement.

provided, however, that so long as no Default or Event of Default has occurred
and is continuing, such terminations, modifications or amendments shall be
permitted so long as they could not reasonably be expected to (i) cause a
Material Adverse Change or (ii) impair or otherwise adversely affect in any
material respect the interests or rights of the Administrative Agent or any
Bank, in each case after taking into account the effect of any agreements that
supplement or serve to replace, in whole or in part, such Qualified Ground
Leases or other material agreements. Any termination, modification or amendment
prohibited under this Section 6.12 shall, to the extent permitted by applicable
law, be void and of no force and effect.

Section 6.13 Limitations on Development, Construction, Renovation and Purchase
of Hotel Properties. Neither the Parent nor the Borrower shall or shall permit
any of their respective Subsidiaries to (a) engage in the development,
construction or expansion of any Hotel Properties (except for Development
Properties permitted by the provisions of Section 6.07) or (b) enter into any
binding agreements to purchase Hotel Properties or other assets; provided that
the Parent, the Borrower and their Subsidiaries may enter into binding
agreements to purchase Hotel Properties or other assets if at all times such
Person has available sources of capital equal to the portion of the purchase
price of such Hotel Properties or other assets which constitutes a recourse
obligation of the Parent, the Borrower or its Subsidiary, which available
sources of capital may include Advances to the extent that the Borrower may
borrow the same for the purposes required or other Indebtedness permitted by the
terms of this Agreement.

ARTICLE VII

FINANCIAL COVENANTS

So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply and cause the Parent to comply with the following covenants.

Section 7.01 Fixed Charge Coverage Ratio. The Parent shall maintain at the end
of each Rolling Period a Fixed Charge Coverage Ratio of not less than 1.50 to
1.0.

Section 7.02 Maintenance of Net Worth. The Parent shall at all times maintain an
Adjusted Net Worth of not less than the Minimum Tangible Net Worth.

 

-62-



--------------------------------------------------------------------------------

Section 7.03 Limitations on Total Liabilities. The Parent shall not at any time
permit the Leverage Ratio to be greater than 6.0 to 1.0.

Section 7.04 Limitations on Unsecured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Unsecured
Indebtedness to (b) the Total Unencumbered Asset Value to exceed sixty percent
(60%).

Section 7.05 Limitations on Secured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Secured
Indebtedness to (b) the Consolidated Total Book Value to exceed forty-five
percent (45%).

ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES

Section 8.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

(a) Principal or Letter of Credit Obligation Payment. The Borrower shall fail to
pay any principal of any Note or any Letter of Credit Obligation when the same
becomes due and payable as set forth in this Agreement;

(b) Interest or Other Obligation Payment. The Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder or under any
other Credit Document when the same becomes due and payable as set forth in this
Agreement, provided however that the Borrower will have a grace period of five
days after the payments covered by this Section 8.01(b) becomes due and payable
for the first two defaults under this Section 8.01(b) in every calendar year;

(c) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by any Subsidiary in any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed to be made;

(d) Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.02(a)(i), (b)(i) or (f), Article VI or
Article VII of this Agreement or the Borrower shall fail to perform or observe,
or shall fail to cause any Guarantor to perform or observe any covenant in any
Credit Document beyond any notice and/or cure period for such default expressly
provided in such Credit Document or (ii) the Borrower or any Guarantor shall
fail to perform or observe any term or covenant set forth in any Credit Document
which is not covered by clause (i) above or any other provision of this
Section 8.01, in each case if such failure shall remain unremedied for 30 days
after the earlier of the date written notice of such default shall have been
given to the Borrower or such Guarantor by the Administrative Agent or any Bank
or the date a Responsible Officer of the Borrower or any Guarantor has actual
knowledge of such default, unless such default in this clause (ii) cannot be
cured in such 30 day period and the Borrower is diligently proceeding to cure,
or caused to be cured, such default, in which event the cure period shall be
extended to 90 days;

 

-63-



--------------------------------------------------------------------------------

(e) Cross-Defaults. (i) with respect to (A) any Secured Non-Recourse
Indebtedness which is outstanding in a principal amount of at least $75,000,000
individually or when aggregated with all such Secured Non-Recourse Indebtedness
of the Borrower, the Parent or any of their respective Subsidiaries or (B) any
other Indebtedness (but excluding Indebtedness evidenced by the Notes) which is
outstanding in a principal amount of at least 0.5% of Consolidated Total Book
Value individually or when aggregated with all such Indebtedness of the
Borrower, the Parent or any of their respective Subsidiaries, any of the
following:

(A) any such Indebtedness shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof,

(B) the Borrower, the Parent or any of their respective Subsidiaries shall fail
to pay any principal of or premium or interest of any of such Indebtedness
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
or

(C) any other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;

(f) Insolvency. The Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, any
Guarantor, or any of their respective Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, the Parent, any Guarantor, or any of
their respective Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f);

(g) Judgments. Any judgment or order for the payment of money in excess of
$75,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or order that a reputable insurer has acknowledged being payable
under any valid and enforceable insurance policy) shall be rendered against the
Borrower, the Parent or any of their respective Subsidiaries which, within 60
days from the date such final judgment is entered, shall not have been
discharged or execution thereof stayed pending appeal;

(h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA,

 

-64-



--------------------------------------------------------------------------------

unless such Reportable Event, proceedings or appointment are being contested by
the Parent or the Borrower in good faith and by appropriate proceedings,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, (v) the Parent,
the Borrower or any member of a Controlled Group shall incur any liability in
connection with a withdrawal from a Multiemployer Plan or the insolvency (within
the meaning of Section 4245 of ERISA) or reorganization (within the meaning of
Section 4241 of ERISA) of a Multiemployer Plan, unless such liability is being
contested by the Parent or the Borrower in good faith and by appropriate
proceedings, or (vi) any other event or condition shall occur or exist, with
respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could subject the Borrower or any Guarantor to any tax, penalty or other
liabilities in the aggregate exceeding $75,000,000 at the time of such event or
upon occurrence of such condition;

(i) Guaranty. Any Guaranty shall for any reason cease to be valid and binding on
any Guarantor or any Guarantor shall so state in writing;

(j) Environmental Indemnity. Any Environmental Indemnity shall for any reason
cease to be valid and binding on any Person party thereto or any such Person
shall so state in writing;

(k) LaSalle Leasing. The Borrower shall for any reason cease to own, directly or
indirectly, at least 99.9% of the equity interests in LaSalle Leasing;

(l) Default Under Qualified Ground Lease. Qualified Ground Leases for Hotel
Properties which comprise twenty-five percent (25%) or more of the Asset Value
have in the aggregate either (i) been terminated because of a default by the
lessee under such Qualified Ground Lease or (ii) are subject to a default by the
lessee under such Qualified Ground Lease which has not been cured or waived 10
days prior to the date the ground lessors under such Qualified Ground Lease
would have the right to terminate such Qualified Ground Leases;

(m) Parent’s REIT Status. There shall be a determination from the applicable
Governmental Authority from which no appeal can be taken that the Parent’s tax
status as a REIT has been lost;

(n) Parent Common Stock. The Parent at any time hereafter fails to cause the
Parent Common Stock to be duly listed on the New York Stock Exchange, Inc. or
another nationally recognized stock exchange; or

(o) Changes in Ownership and Control. Any of the following occur without the
written consent of the Required Lenders: (A) the Parent (i) amends the
Borrower’s partnership agreement in any material and adverse respect (which
shall not include any customary amendments to reflect transactions permitted by
this Agreement so long as such amendments are not otherwise adverse to the
Administrative Agent, any Issuing Bank or any of the Banks, (ii) admits a new
general partner to the Borrower, (iii) own less than 70% of the partnership
interests in and beneficial ownership of the Borrower, or (iv) resigns as
general partner of the Borrower, or (B) the failure of individuals who are
members of the board of directors (or similar governing body) of the Parent on
the Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Parent.

 

-65-



--------------------------------------------------------------------------------

Section 8.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (f) of Section 8.01 with respect
to the Borrower or the Parent) shall have occurred and be continuing, then, and
in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the obligation of
each Bank to make Advances and the obligation of each Issuing Bank to issue,
increase, or extend Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon, the Letter of Credit Obligations, and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Notes, all such
interest, all such Letter of Credit Obligations and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by the Borrower,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Required Lenders, deposit into the Cash Collateral
Account an amount of cash equal to the Letter of Credit Exposure as security for
the Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Credit Documents for the ratable benefit of the Banks by appropriate
proceedings.

Section 8.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (f) of Section 8.01 with respect to the Borrower or the
Parent shall occur,

(a) the obligation of each Bank to make Advances and the obligation of each
Issuing Bank to issue, increase, or extend Letters of Credit shall immediately
and automatically be terminated and the Notes, all interest on the Notes, all
Letter of Credit Obligations, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower and

(b) to the extent permitted by law or court order, the Borrower shall deposit
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid at such time.

Section 8.04 Cash Collateral Account. (a) Pledge. The Borrower hereby pledges,
and grants to the Administrative Agent for the benefit of the Banks, a security
interest in all funds held in the Cash Collateral Account from time to time, but
under the control of the Administrative Agent, and all proceeds thereof, as
security for the payment of the Obligations, including without limitation all
Letter of Credit Obligations owing to any Issuing Bank or any other Bank due and
to become due from the Borrower to any Issuing Bank or any other Bank under this
Agreement in connection with the Letters of Credit and the Borrower agrees to
execute all cash management or cash collateral agreements and UCC-1 Financing
Statements requested by the Administrative Agent as needed or desirable for the
Administrative Agent to have a perfected first lien security interest in the
Cash Collateral Account. Promptly upon the expiration or replacement of any
Letter of Credit, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the Borrower such documents as the Borrower may
reasonably request to evidence the release of the funds held in the Cash
Collateral Account in respect of such Letter of Credit from the foregoing
security interest.

 

-66-



--------------------------------------------------------------------------------

(b) Application against Letter of Credit Obligations. The Administrative Agent
may, at any time or from time to time apply funds then held in the Cash
Collateral Account to the payment of any Letter of Credit Obligations owing to
any Issuing Bank, in such order as the Administrative Agent may elect, as shall
have become or shall become due and payable by the Borrower to any Issuing Bank
under this Agreement in connection with the Letters of Credit.

(c) Duty of Care. The Administrative Agent shall cause Citibank to exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Account and Citibank shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which
Citibank accords its own property, it being understood that neither Citibank nor
the Administrative Agent shall have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

Section 8.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Banks is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

Section 8.06 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
Notes and any other amount payable hereunder due and payable pursuant to the
provisions of Section 8.02 or the automatic acceleration of the Notes and all
amounts payable under this Agreement pursuant to Section 8.03, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Note held by such Bank, and the other Credit
Documents, irrespective of whether or not such Bank shall have made any demand
under this Agreement, such Note, or such other Credit Documents, and although
such obligations may be unmatured. Each Bank agrees to promptly notify the
Borrower after any such set-off and application made by such Bank, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Bank under this Section are in addition to
any other rights and remedies (including, without limitation, other rights of
set-off) which such Bank may have; provided, however, that in the event that any
Defaulting Lender exercises such right of set-off hereunder, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16(b) and, pending
such payment, will be segregated by such Defaulting Lender form its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks and the Banks and (y) the Defaulting Lender will provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of set-off.

ARTICLE IX

NEW YORK PROPERTIES

Section 9.01 New York Term Notes. In the event the Borrower elects to acquire
any Hotel Property located in the State of New York (any such Hotel Property,
which may include the Park Central Asset upon the acquisition thereof by a
Subsidiary of the Borrower, a “New York Property”), subject to the obligations
of the borrower under the related Existing New York Note, the Borrower shall
provide to the Administrative Agent not less than thirty (30) days’ prior
written notice of such intent (which notice shall be deemed satisfied with
respect to the Park Central Asset). In such notice the Borrower shall request a
Borrowing (a “New York Advance”) in an amount not more than the outstanding
principal

 

-67-



--------------------------------------------------------------------------------

amount of the related Existing New York Note and shall cause the related
Existing New York Note and the related Existing New York Mortgage to be assigned
to the Administrative Agent. The obligation of the Administrative Agent and each
Bank to make Advances in connection with such Borrowing shall be subject to
compliance with the following conditions precedent: (i) no Default or Event of
Default shall then exist, (ii) the Borrower shall have executed and delivered to
the Administrative Agent a Notice of Borrowing in the amount of the related New
York Advance in accordance with Section 2.02, and (iii) the Borrower shall have
satisfied the applicable conditions set forth in Article III and any other
applicable conditions precedent to a Borrowing hereunder in connection with such
Borrowing. The Borrower hereby acknowledges that upon the consummation of such
purchase, the related Existing New York Note and Existing New York Mortgage
shall be amended and restated as a New York Term Note and a New York Mortgage,
substantially in the forms attached hereto as Exhibits H and I. Such New York
Term Note will be in the amount of, and shall evidence, the related New York
Advance and made payable to the Administrative Agent and such New York Term Note
and New York Mortgage will be held by the Administrative Agent for the ratable
benefit of the Banks. So long as such New York Term Note remains outstanding,
the following provisions shall apply:

(a) New York Property as Unencumbered Property. The New York Property shall not
be disqualified as an Unencumbered Property by reason of the related New York
Mortgage so long as such New York Mortgage is held by the Administrative Agent
for the ratable benefit of the Banks. To the extent such New York Property
otherwise qualifies as an Unencumbered Property, then such New York Property
shall constitute an Unencumbered Property hereunder and the Asset Value of such
New York Property shall be included in the calculation of Total Unencumbered
Asset Value.

(b) Other Notes. Each New York Term Note shall evidence a portion of the same
payment Obligations under the Credit Documents as those evidenced by the Notes.
So long as (but only so long as) any New York Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of
Article VII, the indebtedness evidenced by the related New York Term Note shall
be deemed to constitute Unsecured Indebtedness hereunder and shall not
constitute Secured Indebtedness.

(c) Payments on the New York Term Notes.

(i) Last Repaid. So long as the total outstanding principal amount of the
payment Obligations under the Credit Documents equals or exceeds the then total
outstanding principal amount of the New York Term Notes, the principal amount of
the payment Obligations evidenced by the New York Term Notes and secured by the
New York Mortgages shall at all times equal only the total principal amount of
the New York Term Notes. The principal amount of the New York Term Notes shall
be reduced only by the last and final sums that the Borrower repays with respect
to the Obligations under the Credit Documents and shall not be reduced by any
intervening repayments of such Obligations. So long as the balance of the
payment Obligations under the Credit Documents exceeds the then total
outstanding principal amount of the New York Term Notes, any payments and
repayments of such Obligations shall not be deemed to be applied against, or to
reduce, the portion of such principal payment Obligations evidenced by the New
York Term Notes and secured by the New York Mortgages. Notwithstanding the
foregoing, the Borrower may direct the Administrative Agent to apply payments
and repayments of payment Obligations under the Credit Documents against the
portion of such Obligations evidenced by any New York Term Note and secured by
any New York Mortgage. No Advances made under this Agreement subsequent to any
particular New York Advance shall be deemed to be an Advance under the related
New York Term Note or secured by the related New York Mortgage.

 

-68-



--------------------------------------------------------------------------------

(ii) Other Notes. Any amounts applied to reduce the payment Obligations
evidenced by any New York Term Note shall correspondingly reduce the Obligations
of the Borrower evidenced by the other Notes on a dollar-for-dollar basis.

(iii) Repayments and Transfers. The Borrower may transfer any New York Property
to any Person in compliance with Section 6.05. In such event and upon the
request of the Borrower, the Administrative Agent shall cooperate in all
reasonable respects with the Borrower to assign the related New York Term Note
and the related New York Mortgage without representation, recourse or warranty
(other than (A) that the Administrative Agent is the holder of the Indebtedness
evidenced and secured thereby and (B) the then outstanding principal amount
thereof) to any lender to the transferee of such Hotel Property as requested by
the Borrower, at the Borrower’s sole cost and expense. Such assignment shall not
require the approval of any Bank or be subject to the satisfaction of any
conditions precedent other than the preparation (at the Borrower’s sole cost and
expense) of appropriate assignment documentation in customary form and otherwise
satisfactory to the Administrative Agent. Further, if requested at any time by
the Borrower, a Subsidiary that owns a New York Property, the Administrative
Agent or the Required Lenders, the Administrative Agent shall cause a New York
Mortgage to be released. Such release of such New York Mortgage shall not
require the consent of any Bank or be subject to the satisfaction of any
conditions precedent other than the preparation (at the Borrower’s sole cost and
expense) of appropriate release documentation in customary form and otherwise
satisfactory to the Administrative Agent. Notwithstanding anything to the
contrary contained in this Section 9.01, (1) any sale or other disposition of
any New York Property occurring in connection with any such assignment or
release of a New York Mortgage must comply with the provisions of Section 6.05
hereof and (2) from and after the time of any release or assignment of any New
York Mortgage, any Indebtedness of the Borrower or any of its Subsidiaries
secured by the related New York Property must not result in any Default or Event
of Default under Section 6.02.

(iv) Costs, Expenses and Indemnification. The provisions regarding costs and
expenses and indemnification Obligations contained in Section 11.04 of this
Agreement shall apply in all respects to any transactions involving any Existing
New York Note, any Existing New York Mortgage, any New York Term Note or any New
York Mortgage and all actions taken by the Administrative Agent and the Banks in
connection therewith. Neither the Administrative Agent nor any of the Banks
shall be responsible for any losses, costs or expenses incurred by the Borrower
or any of its affiliates in connection with the loss of any recording tax
credits pertaining to any New York Mortgage. Further, without limitation of any
other indemnification obligations of the Borrower pursuant to the Credit
Documents, the Borrower will expressly indemnify the Administrative Agent and
the Banks from any and all losses, costs and expenses they may incur as a result
of failure to pay any recording taxes associated with any New York Mortgage.

(d) Borrower as Co-Obligor. The Borrower hereby acknowledges that it shall be
deemed to be a co-obligor in respect of each New York Term Note. The liability
of the Borrower for the obligations evidenced by each New York Term Note shall
be absolute and unconditional irrespective of:

 

-69-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such New York Term Note, the
related New York Mortgage, any other Credit Document, any participating lease
for a Hotel Property or any other agreement or instrument relating thereto;

(ii) any change in the time, manner, or place of payment of, or in any other
term of, such New York Term Note or New York Mortgage, or any other amendment or
waiver of or any consent to departure from the any other Credit Document or any
participating lease for a Hotel Property;

(iii) any exchange, release, or nonperfection of any collateral, if applicable,
or any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, relating to such New York Term Note or any related New
York Mortgage; or

(iv) any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower in respect thereof.

(e) Certain Waivers. The Borrower makes the waivers set forth below in respect
of each New York Term Note and each New York Mortgage.

(i) Notice. The Borrower hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of its obligations under any New York Term Note or
any New York Mortgage.

(ii) Other Remedies. The Borrower hereby waives any requirement that the
Administrative Agent or any Bank protect, secure, perfect, or insure any Lien or
any Property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral, if any, including any action
required pursuant to a Legal Requirement.

(iii) Waiver of Subrogation.

(A) The Borrower hereby irrevocably waives, until satisfaction in full of all of
its obligations under the New York Term Notes and the New York Mortgages and
termination of all Commitments, any claim or other rights which it may acquire
against any Subsidiary that arise from the Borrower’s obligations under any New
York Term Note, New York Mortgage or any other Credit Document, including,
without limitation, any right of subrogation (including, without limitation, any
statutory rights of subrogation under Section 509 of the Bankruptcy Code,
11 U.S.C. §509, or otherwise), reimbursement, exoneration, contribution,
indemnification, or any right to participate in any claim or remedy of the
Administrative Agent or any Bank against such Subsidiary or any collateral which
the Administrative Agent or any Bank now has or acquires. If any amount shall be
paid to the Borrower in violation of the preceding sentence and the obligations
under such New York Term Note or such New York Mortgage shall not have been paid
in full and all of the Commitments terminated, such amount shall be held in
trust for the benefit of the Administrative Agent or any Bank and shall promptly
be paid to the Administrative Agent for the benefit of the Administrative Agent
or any Bank to be applied to the obligations under such New York Term Note or
such New York Mortgage, whether matured or unmatured, as the Administrative
Agent may elect. The Borrower acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waiver set forth in this clause (A) is knowingly made in
contemplation of such benefits.

 

-70-



--------------------------------------------------------------------------------

(B) The Borrower further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by any Subsidiary or any other Person on account of any
payment by the Borrower to the Administrative Agent or any Bank under any New
York Term Note or any New York Mortgage.

ARTICLE X

AGENCY AND ISSUING BANK PROVISIONS

Section 10.01 Authorization and Action. Each Bank hereby appoints and authorizes
the Administrative Agent to take such action as the Administrative Agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent by the terms hereof and
of the other Credit Documents, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Banks and all holders of Notes; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Document, or applicable law. The
functions of the Administrative Agent are administerial in nature and in no
event shall the Administrative Agent have a fiduciary or trustee relation in
respect of any Bank by reason of this Agreement or any other Credit Document.
Within 5 Business Days of the Administrative Agent or a Bank receiving actual
notice (without any duty to investigate) of a Default, the Administrative Agent
or such Bank, as applicable, will provide written notice of such Default to the
Banks.

Section 10.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken (including such Person’s own
negligence) by it or them under or in connection with this Agreement or the
other Credit Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Parent, the Borrower or their Subsidiaries or
to inspect the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

-71-



--------------------------------------------------------------------------------

Section 10.03 Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

Section 10.04 Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Nothing in this Agreement or any other Credit Document shall
require the Administrative Agent or any of its directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Bank and each Bank confirms to the Administrative
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Administrative Agent or any of its directors, officers, agents or employees.

Section 10.05 Indemnification. The Banks severally agree to indemnify the
Administrative Agent and each Issuing Bank (to the extent not reimbursed by the
Borrower), according to their respective Pro Rata Shares from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent or such Issuing Bank in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent or
such Issuing Bank under this Agreement or any other Credit Document (including
the Administrative Agent’s or such Issuing Bank’s own negligence), provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or such Issuing Bank’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Bank agrees to reimburse the Administrative Agent promptly upon demand for
its Pro Rata Share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.

Section 10.06 Successor Administrative Agent and Issuing Banks. (a) The
Administrative Agent or any Issuing Bank may resign at any time by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with cause by the Required Lenders upon receipt of written notice from the
Required Lenders to such effect. Upon receipt of notice of any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent or Issuing Bank which successor Administrative Agent or
Issuing Bank shall be acceptable to the Borrower, unless an Event of Default
then exists, in which event the Borrower shall have no such approval right. If
no successor Administrative Agent or Issuing Bank shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s or Issuing Bank’s giving of

 

-72-



--------------------------------------------------------------------------------

notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent or Issuing Bank, then the retiring Administrative Agent or
Issuing Bank may, on behalf of the Banks and the Borrower, appoint a successor
Administrative Agent or Issuing Bank acceptable to the Borrower, which shall be
a commercial bank meeting the financial requirements of an Eligible Assignee
and, in the case of an Issuing Bank, a Bank. Upon the acceptance of any
appointment as Administrative Agent or Issuing Bank by a successor
Administrative Agent or Issuing Bank, such successor Administrative Agent or
Issuing Bank shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent or Issuing
Bank, and the retiring Administrative Agent or Issuing Bank shall be discharged
from its duties and obligations under this Agreement and the other Credit
Documents, except that the retiring Issuing Bank shall remain an Issuing Bank
with respect to any Letters of Credit issued by such Issuing Bank and
outstanding on the effective date of its resignation or removal and the
provisions affecting such Issuing Bank with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Bank until the termination of
all such Letters of Credit. After any retiring Administrative Agent’s or Issuing
Bank’s resignation or removal hereunder as Administrative Agent or Issuing Bank,
the provisions of this Article X shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Administrative Agent or
Issuing Bank under this Agreement and the other Credit Documents.

(b) In addition to the foregoing, if a Bank becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, any Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as an Issuing Bank effective at the close of business New York time on a
date specified in such notice (which date may not be less than thirty (30) days
after the date of such notice); provided that such resignation by such Issuing
Bank will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Bank under
this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the such Issuing Bank.

Section 10.07 Co-Syndication Agents, Joint Lead Arrangers and Joint Book Running
Managers, Co-Documentation Agents. The Royal Bank of Scotland plc and Bank of
Montreal shall be named Co-Syndication Agents under the Credit Documents, but
the Co-Syndication Agents shall have no right or duty to act as agent on behalf
of the Banks in such capacity. Citigroup Global Markets Inc., RBS Securities
Inc. and BMO Capital Markets shall be named Joint Lead Arrangers and Joint Book
Running Managers under the Credit Documents, but such Joint Lead Arrangers and
Joint Book Running Managers shall have no right or duty to act as agent on
behalf of the Banks in such capacities. Regions Bank, U.S. Bank National
Association, Bank of America, N.A., Compass Bank, Deutsche Bank Trust Company
Americas, Raymond James Bank, FSB and Royal Bank of Canada shall be named
Co-Documentation Agents under the Credit Documents, but the Co-Documentation
Agents shall have no right or duty to act as agent on behalf of the Banks in
such capacity.

Section 10.08 Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Banks (and/or its or their Affiliates) as
“arrangers” or other designations for purposes hereto, but no such designation
shall have any substantive effect, and no such Banks or their Affiliates shall
have any additional powers, duties or responsibilities as a result thereof.

 

-73-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure
by the Borrower or any Guarantor therefrom, nor increase in the aggregate
Commitments of the Banks, shall in any event be effective unless the same shall
be in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment shall increase the
Commitment of any Bank without the written consent of such Bank, and no
amendment, waiver or consent shall, unless in writing and signed by all the
Banks, do any of the following: (a) increase the aggregate Commitments of the
Banks in excess of $1,000,000,000, (b) reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder or under any other
Credit Document or otherwise release the Borrower from any Obligations,
(c) postpone any date fixed for any scheduled payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder,
(d) change the percentage of the Commitments of the Banks which shall be
required for the Banks or any of them to take any action hereunder or under any
other Credit Document, (e) amend this Section 11.01, (f) amend the definition of
“Required Lenders”, (g) amend the definition of “Asset Value”, but not the
definitions that are used in such definition, (h) release any Guarantor from its
obligations under the Guaranty; provided that the Administrative Agent can, if
no Default then exists, release any Subsidiary of the Borrower which no longer
is a Property Owner of an Unencumbered Property, (i) modify any provisions
requiring payment to be made for the ratable account of the Banks, or (j) amend
the definition of “Pro Rata Share”; and provided, further, that no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or any Issuing Bank in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent or such Issuing
Bank, as the case may be, under this Agreement or any other Credit Document. In
addition, none of the following decisions shall be made without the written
consent of the Required Lenders:

(a) release any Person from its obligations under any of the Environmental
Indemnities;

(b) any determination to make a Borrowing after the occurrence and during the
continuance of an Event of Default;

(c) increases the maximum duration of Interest Periods permitted under this
Agreement;

(d) any waiver of or any amendment to the financial covenants contained in
Article VII of this Agreement or any definitions used therein;

(e) any waiver or modification of the covenants contained in Article V or
Article VI;

(f) any amendment, supplement or modification to, or waiver of, the provisions
of Section 8.01 of this Agreement;

(g) any determination to send notice to the Borrower of, or otherwise declare,
an Event of Default pursuant to Section 8.01 of this Agreement;

(h) any determination to accelerate the Obligations pursuant to Section 8.02 of
this Agreement;

(i) any exercise of remedies under any Credit Document;

(j) any waiver for more than 45 days of, or any amendment to, the reporting
requirements set forth in clauses (a)-(d) of Section 5.05 of this Agreement;

 

-74-



--------------------------------------------------------------------------------

(k) any material waiver of the conditions to a Hotel Property qualifying as
either an Unencumbered Property or a Permitted Non-Unencumbered Property; and

(l) any other waiver or modification of the Credit Documents unless the
applicable provision of this Agreement expressly permits such waiver to be made
by the Administrative Agent.

Any amendment to this Agreement which extends the expiration date of any Letter
of Credit beyond the Maturity Date shall require the written consent of any Bank
affected by such amendment. Any amendment to this Agreement including a covenant
of the Parent or any of its Subsidiaries or amendment to a definition shall
require the Borrower’s written consent. Anything herein to the contrary
notwithstanding, during such period as a Bank is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Bank will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Advances or other extensions of credit of such Bank hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Banks, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period; provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

Section 11.02 Notices, Etc. (a) Except as specifically provided herein, all
notices and other communications shall be in writing (including telecopy or
telex) and mailed, telecopied, telexed, hand delivered or delivered by a
nationally recognized overnight courier, (a) if to the Borrower, at its address
at 3 Bethesda Metro Center, Suite 1200, Bethesda, Maryland 20814, Attention:
Mr. Bruce A. Riggins, with a copy to William Diamond at DeCampo Diamond & Ash,
747 Third Avenue, New York, New York 10017 (telephone: (212) 758-1710; telecopy
(212) 758-1728) and a copy to Robert K. Hagan at Hagan & Associates, Suite 4322,
200 East Randolph Drive, Chicago, Illinois 60601 (telephone: (312) 228-2050;
telecopy (312) 228-0982); (b) if to any Bank at its Domestic Lending Office;
(c) if to the Administrative Agent, at its address at Citibank, N.A. Agency
Department, 1615 Brett Road OPS III, New Castle, Delaware 19720, Attention:
Global Loans Agency Department, (telecopy: (212) 994-0961; telephone:
(302) 894-6010; (d) if to Citibank as Issuing Bank, at its address at 1615 Brett
Road OPS III, New Castle, Delaware 19720, Attention: Global Loans Agency
Department, (telecopy: (212) 994-0961; telephone: (302) 894-6010), (e) if to the
Existing Issuing Bank, at its Domestic Lending Office, or, (f) as to each party,
at such other address or telecopier number as shall be designated by such party
in a written notice to the other parties. All such notices and communications
shall (i) when mailed, telecopied, telexed or hand delivered or delivered by
overnight courier, be effective three days after deposited in the mails, when
telecopy transmission is completed, when confirmed by telex answer-back or when
delivered, (ii) when delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by Section 11.02(b) to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Bank or any
Issuing

 

-75-



--------------------------------------------------------------------------------

Bank, the Administrative Agent shall deliver a copy of the Communications to
such Bank or Issuing Bank by e-mail or telecopier and (iii) when delivered by
electronic mail or any other telecommunications device, when receipt is
confirmed by electronic mail as provided in this clause (a); provided, however,
that notices and communications to the Administrative Agent pursuant to
Article II or Article X shall not be effective until received by the
Administrative Agent; provided further that any notice or communication which is
delivered after the close of regular business hours of the recipient shall be
deemed received on the next Business Day. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Each Bank and each Issuing Bank agrees (i) to notify the
Administrative Agent in writing of such Bank or such Issuing Bank’s e-mail
address to which a notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Bank and such Issuing Bank
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Bank and such Issuing Bank) and (ii) that any notice may be sent to such e-mail
address.

(b) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Credit Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrower and the
Guarantors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to global.loans.support@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause
(b) shall prejudice the right of the Administrative Agent or any Bank or any
Issuing Bank to deliver any Approved Electronic Communication to the Borrower or
any Guarantor in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.

(c) Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Banks by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Banks and the Borrower and each Guarantor acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Banks and
the Borrower and each Guarantor hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC

 

-76-



--------------------------------------------------------------------------------

PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM.

(e) Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 11.03 No Waiver; Remedies. No failure on the part of any Bank, the
Administrative Agent, or any Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement and the other Credit Documents are
cumulative and not exclusive of any remedies provided by law.

Section 11.04 Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, due diligence,
administration, modification and amendment of this Agreement, the Notes and the
other Credit Documents and syndication of the Obligations including, without
limitation, (a) the reasonable fees and out-of-pocket expenses of Shearman &
Sterling LLP, counsel for the Administrative Agent (and no other Bank), and
(b) to the extent not included in the foregoing, the costs of any local counsel,
travel expenses of the Administrative Agent and its consultants and
representatives, engineering reports, environmental reports, mortgage and
intangible taxes (if any), and any title or Uniform Commercial Code search
costs, any flood plain search costs, insurance consultant costs and other costs
usual and customary in connection with a credit facility of this type. In
addition, the Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses, if any, of the Administrative Agent, the Syndication Agent,
each Issuing Bank, and each Bank (including, without limitation, reasonable
counsel fees and expenses of the Administrative Agent, such Issuing Bank, and
each Bank) in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other Credit
Documents.

Section 11.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Bank, either received a
counterpart hereof executed by such Bank or been notified by such Bank that such
Bank has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, each Issuing Bank, and each
Bank and their respective successors and assigns, except that the Borrower shall
not have the right to assign its rights or delegate its duties under this
Agreement or any interest in this Agreement without the prior written consent of
each Bank.

Section 11.06 Bank Assignments and Participations. (a) Assignments. Any Bank may
assign to one or more banks or other entities all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it, the Notes held by it, and
the participation interest in the Letter of Credit Obligations held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of such Bank’s

 

-77-



--------------------------------------------------------------------------------

rights and obligations under this Agreement and shall involve a ratable
assignment of such Bank’s Commitment, such Bank’s Advances and such Bank’s
participation in Letter of Credit Exposure, (ii) the amount of the resulting
Commitment and Advances of the assigning Bank (unless it is assigning all its
Commitment) and the assignee Bank pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 and shall be an integral
multiple of $1,000,000, (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Notes subject to such assignment,
(v) the consent of the Administrative Agent shall be required, which consent
shall not be unreasonably withheld or delayed, except with respect to
assignments to other Banks or an Affiliate of the assigning Bank, (vi) no such
assignments shall be made to any Defaulting Lender or Potential Defaulting
Lender or any of their respective subsidiaries, or any Person who, upon becoming
a Bank hereunder, would constitute any of the foregoing Persons described in
this clause, and (vii) each Eligible Assignee (other than an Eligible Assignee
which is an Affiliate of the assigning Bank) shall pay to the Administrative
Agent a $3,500 administrative fee. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least three Business Days after the
execution thereof, (A) the assignee thereunder shall be a party hereto for all
purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Bank hereunder and (B) such Bank thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto).
Notwithstanding anything herein to the contrary, any Bank may assign, as
collateral or otherwise, any of its rights under the Credit Documents, including
to any Federal Reserve Bank, and this Section shall not apply to any such
assignment. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Administrative Agent and, unless a Default has occurred and is
continuing, the Borrower, which consent shall not be unreasonably withheld or
delayed, the applicable pro rata share of Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each Issuing Bank and each other Bank hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all
Advances and participants in Letters of Credit. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder becomes effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest will be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this

 

-78-



--------------------------------------------------------------------------------

Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements and filings under the Exchange
Act referred to in Sections 4.06 and 5.05, if applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such Bank or any other Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.

(c) The Register. The Administrative Agent shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks, and the
Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Bank at any reasonable time and from time
to time upon reasonable prior notice.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Bank and an Eligible Assignee, together with the Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit B,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note, a new Note payable to the order of such Eligible
Assignee in amount equal to, respectively, the Commitment and the outstanding
Advances assumed by it pursuant to such Assignment and Acceptance, and if the
assigning Bank has retained any Commitment hereunder, a new Note payable to the
order of such Bank in an amount equal to, respectively, the Commitment and the
outstanding Advances retained by it hereunder. Such new Note shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit A.

(e) Participations. Each Bank may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it, its participation interest in the Letter
of Credit Obligations, and the Notes held by it); provided, however, that
(i) such Bank’s obligations under this Agreement (including, without limitation,
its Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Bank shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Administrative Agent,
and the Issuing Banks and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement, and (v) such Bank shall not require the participant’s
consent to any matter under this Agreement, except for change in the principal
amount of any Note in which the participant has an interest, reductions in fees
or interest, or extending the Maturity Date except as permitted in this
Agreement. The Borrower hereby agrees that participants shall have the same
rights under Sections 2.08, 2.09, and 2.11(c) hereof as the Bank to the extent
of their respective participations,

 

-79-



--------------------------------------------------------------------------------

provided that no participant shall be able to collect in excess of amounts
payable to the Bank selling to such participant under such Sections in respect
of the interest sold to such participant or to collect any such amounts from the
Borrower. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Confidentiality. Each Bank may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Bank in
accordance with Section 11.20. Such Bank shall promptly deliver a signed copy of
any such confidentiality agreement to the Administrative Agent.

Section 11.07 Indemnification. (a) The Borrower shall indemnify the
Administrative Agent, the Banks (in any capacity or title and including any
lender which was a Bank hereunder prior to any full assignment of its
Commitment), the Issuing Banks, and each affiliate thereof and their respective
directors, officers, employees and agents from, and discharge, release, and hold
each of them harmless against, any and all losses, liabilities, claims or
damages (including reasonable legal fees) to which any of them may become
subject, insofar as such losses, liabilities, claims or damages (including
reasonable legal fees) arise out of or result from (i) any actual or proposed
use by the Borrower or any Affiliate of the Borrower of the proceeds of any
Advance, (ii) any breach by the Borrower or any Guarantor of any provision of
this Agreement or any other Credit Document, (iii) any investigation, litigation
or other proceeding (including any threatened investigation or
proceeding) relating to the foregoing regardless of the identity of the party
bringing such investigation, litigation or other proceeding, or (iv) any
Environmental Claim or requirement of Environmental Laws concerning or relating
to the present or previously-owned or operated properties, or the operations or
business, of the Borrower or any of its Subsidiaries, and the Borrower shall
reimburse the Administrative Agent, each Issuing Bank, and each Bank, and each
affiliate thereof and their respective directors, officers, employees and
agents, upon demand for any reasonable out-of-pocket expenses (including legal
fees) incurred in connection with any such investigation, litigation or other
proceeding; and expressly including any such losses, liabilities, claims,
damages, or expense incurred by reason of the Person being indemnified’s own
negligence, but excluding any such losses, liabilities, claims, damages or
expenses incurred by reason of such indemnified Person’s gross negligence or
willful misconduct or willful breach in bad faith of a material provision of
this Agreement as determined in a final non-appealable judgment by a court of
competent jurisdiction.

(b) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any such indemnified party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit, or the use of the proceeds thereof.

 

-80-



--------------------------------------------------------------------------------

(c) No indemnified Person referred to in this Section 11.07 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Section 11.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 11.09 Survival of Representations, Indemnifications, etc. All
representations, warranties contained in this Agreement or made in writing by or
on behalf of the Borrower in connection herewith shall survive the execution and
delivery of this Agreement and the Credit Documents, the making of the Advances
and any investigation made by or on behalf of the Banks, none of which
investigations shall diminish any Bank’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.08,
2.09, 2.11(c), 10.05 and 11.07 shall survive any termination of this Agreement
and repayment in full of the Obligations.

Section 11.10 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 11.11 Entire Agreement. This Agreement, the Notes and the other Credit
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

Section 11.12 Usury Not Intended. It is the intent of the Borrower and each Bank
in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Bank including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Banks and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Bank receiving same shall credit the same on the principal of
its Notes (or if such Notes shall have been paid in full, refund said excess to
the Borrower). In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the

 

-81-



--------------------------------------------------------------------------------

Borrower). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Banks
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Notes all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the
Obligations. The provisions of this Section shall control over all other
provisions of this Agreement or the other Credit Documents which may be in
apparent conflict herewith.

Section 11.13 Governing Law. ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY BANK, OR ANY INDEMNITEE ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

Section 11.14 Consent to Jurisdiction; Service of Process; Jury Trial. (a)
Exclusive Jurisdiction. Except as provided in subsection (b), each of the
parties hereto agrees that all disputes among them arising out of, connected
with, related to, or incidental to the relationship established among them in
connection with, this Agreement or any of the other Credit Documents whether
arising in contract, tort, equity, or otherwise, shall be resolved exclusively
by state or federal courts located in the City, county and state of New York,
but the parties hereto acknowledge that any appeals from those courts may have
to be heard by a court located outside of New York. Each of the parties hereto
waives in all disputes brought pursuant to this subsection (a) any objection
that it may have to the location of the court considering the dispute.

(b) Other Jurisdictions. The Borrower agrees that the Administrative Agent, any
Bank or any Indemnitee shall have the right to proceed against the Borrower or
its Property in a court in any location to enable such person to (1) obtain
personal jurisdiction over the Borrower or (2) enforce a judgment or other court
order entered in favor of such Person. The Borrower agrees that it will not
assert any permissive counterclaims in any proceeding brought by such Person to
enforce a judgment or other court order in favor of such Person. The Borrower
waives any objection that it may have to the location of the court in which such
Person has commenced a proceeding described in this subsection (b).

(c) Service of Process. The Borrower waives personal service of any process upon
it and irrevocably consents to the service of process of any writs, process or
summonses in any suit, action or proceeding by the mailing thereof by the
Administrative Agent or the Banks by registered or certified mail, postage
prepaid, to the Borrower addressed as provided herein. Nothing herein shall in
any way be deemed to limit the ability of the Administrative Agent or the Banks
to serve any such writs, process or summonses in any other manner permitted by
applicable law. The Borrower irrevocably waives any objection (including,
without limitation, any objection of the laying of venue or based on the grounds
of forum non conveniens) which it may now or hereafter have to the bringing of
any such action or proceeding with respect to this Agreement or any other
Instrument, Document or Agreement executed or delivered in connection herewith
in any jurisdiction set forth above.

(d) Waiver of Jury Trial. Each of the Parties hereto irrevocably waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort, or otherwise, arising out of, connected with, related to or
incidental to the relationship established among them in connection with this
Agreement or any other Instrument, Document or Agreement executed or delivered
in connection herewith. Each of the Parties hereto agrees and consents that any
such claim, demand, action or cause of action shall be decided by court trial
without a jury and that any Party hereto may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
Parties hereto to the waiver of their right to trial by jury.

 

-82-



--------------------------------------------------------------------------------

(e) Waiver of Bond. The Borrower waives the posting of any Bond otherwise
required of any Party hereto in connection with any judicial process or
proceeding to realize on the collateral enforce any judgment or other court
order entered in favor of such Party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.

Section 11.15 Knowledge of Borrower. For purposes of this Agreement, “knowledge
of the Borrower” means the actual knowledge of any of the executive officers and
all other Responsible Officers of the Parent.

Section 11.16 Banks Not in Control. None of the covenants or other provisions
contained in the Credit Documents shall or shall be deemed to, give the Banks
the rights or power to exercise control over the affairs and/or management of
the Borrower, any of its Subsidiaries or any Guarantor, the power of the Banks
being limited to the right to exercise the remedies provided in the Credit
Documents.

Section 11.17 Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 11.18 Time is of the Essence. Time is of the essence under the Credit
Documents.

Section 11.19 Scope of Indemnities. The Borrower acknowledges and agrees that
certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Banks, or any other Person being indemnified.

Section 11.20 Confidentiality. (a) The Administrative Agent, each Issuing Bank
and each Bank severally agrees that it will use its commercially reasonable
efforts not to disclose without the prior written consent of the Parent or the
Borrower (other than to an Affiliate or such Person’s or their Affiliate’s
directors, officers, employees, auditors, regulators or counsel) any Information
(as defined below) with respect to the Parent or the Borrower which is furnished
pursuant to this Agreement except that the Administrative Agent, each Issuing
Bank and each Bank may disclose any such Information (a) which is or becomes
generally available to the public other than by a breach of this Section 11.20,
(b) which is known by or becomes known by such Person from another Person,
(c) as may be required or appropriate in any report, statement or testimony
submitted to any Governmental Authority, regulatory authority or self-regulatory
authority (whether in the United States or elsewhere), (d) as may be required or
appropriate in response to any summons or subpoena or any law, order,
regulation, ruling or similar legal process applicable to such Agent, each
Issuing Bank or Bank, (e) to any other party hereto, (f) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section 11.20, to
(1) any prospective participant or assignee in connection with any contemplated
transfer pursuant to Section 11.06 in accordance with the provisions of
Section 11.06(f) or (2) any actual or prospective party to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (h) on a
confidential basis to (1) any rating agency in connection with rating the Parent
or its Subsidiaries or this Agreement or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement, (i) with the consent of the Borrower, or (j)

 

-83-



--------------------------------------------------------------------------------

to the extent such Information becomes available to the Administrative Agent,
any Bank, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Parent or
any of its Subsidiaries (including the Fee Letter and any information obtained
based on a review of the books and records of the Parent or any of its
Subsidiaries) relating to the Parent or any of its Subsidiaries or any of their
respective businesses; provided that, in the case of information so received
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other
agents) may disclose to any and all parties as required, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by the Credit Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such tax
treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Credit Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.

Section 11.21 USA Patriot Act Notice. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Administrative Agent (for itself and/or as Administrative Agent for all Banks
hereunder) may from time-to-time request, and the Borrower shall provide the
Administrative Agent, the Borrower’s and each Guarantor’s name, address, tax
identification number and/or such other identification information as shall be
necessary for each Bank to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

Section 11.22 No Fiduciary Duties. The Parent, the Borrower and each Guarantor
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Administrative Agent, any Issuing Bank, any Bank or any Affiliate
thereof, on the one hand, and the Parent, the Borrower or such Guarantor, as
applicable, its stockholders or its Affiliates, on the other. The Loan Parties
agree that the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions. The Parent, the Borrower and each Guarantor agrees that
it has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Parent,
the Borrower and each Guarantor acknowledges that the Administrative Agent, the
Issuing Banks, the Banks and their respective Affiliates may have interests in,
or may be providing or may in the future provide financial or other services to
other parties with interests which the Parent, the Borrower or such Guarantor
may regard as conflicting with its interests and may

 

-84-



--------------------------------------------------------------------------------

possess information (whether or not material to the Parent, the Borrower or such
Guarantor) other than as a result of (x) the Administrative Agent acting as
administrative agent hereunder or (y) the Banks acting as lenders hereunder,
that the Administrative Agent, any Issuing Bank or any Bank may not be entitled
to share with the Parent, the Borrower or any Guarantor. Without prejudice to
the foregoing, each of the Parent, the Borrower and each Guarantor agrees that
the Administrative Agent, the Issuing Banks, the Banks and their respective
Affiliates may (a) deal (whether for its own or its customers’ account) in, or
advise on, securities of any Person, and (b) accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with other Persons in each
case, as if the Administrative Agent were not the Administrative Agent and as if
the Issuing Banks and Banks were not lenders hereunder, and without any duty to
account therefor to the Parent, the Borrower or any Guarantor. The Parent, the
Borrower and each Guarantor hereby irrevocably waives, in favor of the
Administrative Agent, the Issuing Banks and the Banks, any conflict of interest
which may arise by virtue of the Administrative Agent, the Issuing Banks and the
Banks acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, any Issuing Bank or any Bank as described
in this Section 11.22.

[Balance of page intentionally left blank]

 

-85-



--------------------------------------------------------------------------------

EXECUTED as of the date first referenced above.

 

BORROWER:

 

LASALLE HOTEL OPERATING

PARTNERSHIP, L.P.,

a Delaware limited partnership

By:    

LaSalle Hotel Properties

General Partner

    By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

PARENT:

 

LASALLE HOTEL PROPERTIES,

a Maryland real estate investment trust

By:    /s/ Bruce A. Riggins  

Name: Bruce A. Riggins

Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

GUARANTORS:

 

LASALLE HOTEL LESSEE, INC.,

an Illinois corporation

By:    /s/ Bruce A. Riggins   Name: Bruce A. Riggins   Title: Chief Financial
Officer

 

GLASS HOUSES,

a Maryland real estate investment trust

By:    /s/ Bruce A. Riggins   Name: Bruce A. Riggins   Title: Chief Financial
Officer

 

DA ENTITY, LLC,

a Delaware limited liability company

By:    

LaSalle Hotel Properties

Member

 

    By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

and   By:    

RDA Entity, Inc.

Member

 

    By:   /s/ Bruce A. Riggins       Name: Bruce A. Riggins       Title: Chief
Financial Officer

 

S-2



--------------------------------------------------------------------------------

RDA ENTITY, INC

LHO GRAFTON LESSEE, INC.

LHO LE PARC LESSEE, INC.

LHO SANTA CRUZ ONE LESSEE, INC.

LUCKY TOWN BURBANK LESSEE, INC.

RAMROD LESSEE, INC.

LHO MISSION BAY ROSIE LESSEE, INC.

PARADISE LESSEE, INC.

GEARY DARLING LESSEE, INC.

CHAMBER MAID LESSEE, INC.

SEASIDE HOTEL LESSEE, INC.

LET IT FLHO LESSEE, INC.

LASALLE WASHINGTON ONE LESSEE, INC.

LHO LEESBURG ONE LESSEE, INC.,

each, a Delaware corporation

By:    /s/ Bruce A. Riggins   Name: Bruce A. Riggins   Title: Chief Financial
Officer

 

LHO WASHINGTON HOTEL ONE, L.L.C.

LHO WASHINGTON HOTEL TWO, L.L.C.

LHO WASHINGTON HOTEL THREE, L.L.C.

LHO WASHINGTON HOTEL FOUR, L.L.C.

LHO WASHINGTON HOTEL SIX, L.L.C.

I&G CAPITOL, LLC

LHO TOM JOAD CIRCLE DC, L.L.C.

H STREET SHUFFLE, LLC,

each, a Delaware limited liability company

By:    

Glass Houses

Managing Member

 

    By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

S-3



--------------------------------------------------------------------------------

DC ONE LESSEE, L.L.C.

DC TWO LESSEE, L.L.C.

DC THREE LESSEE, L.L.C.

DC FOUR LESSEE, L.L.C.

DC SIX LESSEE, L.L.C.

DC I&G CAPITAL LESSEE, L.L.C.

LHO TOM JOAD CIRCLE LESSEE DC, L.L.C.

H STREET SHUFFLE LESSEE, LLC,

each, a Delaware limited liability company

By:    

LaSalle Washington One Lessee, Inc.

Managing Member

 

    By:  

/s/ Bruce A. Riggins

      Name: Bruce A. Riggins       Title: Chief Financial Officer

 

LHO ALEXANDRIA ONE, L.L.C.

NYC SERANADE, L.L.C.

LHO VIKING HOTEL, L.L.C.

LHO CHICAGO RIVER, L.L.C.

LHO ALEXIS HOTEL, L.L.C.

LHO ONYX HOTEL ONE, L.L.C.,

each, a Delaware limited liability company

By:    

LaSalle Hotel Operating Partnership, L.P.

Managing Member

 

    By:    

LaSalle Hotel Properties

General Partner

 

        By:  

/s/ Bruce A. Riggins

          Name: Bruce A. Riggins           Title: Chief Financial Officer

 

SEASIDE HOTEL, LP,

a Delaware limited partnership

By:    

Seaside Hotel, LLC

General Partner

 

    By:    

LaSalle Hotel Operating Partnership, L.P.

       

Managing Member

 

        By:   

LaSalle Hotel Properties

General Partner

 

            By:  

/s/ Bruce A. Riggins

              Name: Bruce A. Riggins               Title: Chief Financial
Officer

 

S-4



--------------------------------------------------------------------------------

GEARY DARLING, LP,

a Delaware limited partnership

By:   Geary Darling, LLC   General Partner   By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

    By:  

LaSalle Hotel Properties

General Partner

              By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins        
Title: Chief Financial Officer

 

CHAMBER MAID, LP,

a Delaware limited partnership

By:   Chamber Maid, LLC General Partner       By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer                

LET IT FLHO, LP,

a Delaware limited partnership

By:  

Let It FLHO, LLC

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer

 

S-5



--------------------------------------------------------------------------------

LHO GRAFTON HOTEL, L.P.,

a Delaware limited partnership

By:  

LHO Grafton Hotel, L.L.C.

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer                

LHO LE PARC HOTEL, L.P.,

a Delaware limited partnership

By:  

LHO Le Parc, L.L.C.

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer                

LHO SANTA CRUZ HOTEL ONE, L.P.,

a Delaware limited partnership

By:  

LHO Santa Cruz Hotel One,

L.L.C General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer

 

S-6



--------------------------------------------------------------------------------

LUCKY TOWN BURBANK, L.P.,

a Delaware limited partnership

By:  

Lucky Town Burbank, L.L.C.

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer                

LHO MISSION BAY ROSIE HOTEL, L.P.,

a Delaware limited partnership

By:  

LHO Mission Bay Rosie Hotel, L.L.C.

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer                

LHO MISSION BAY HOTEL, L.P.,

a Delaware limited partnership

By:  

LHO San Diego Financing, L.L.C

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:   LaSalle Hotel Properties       General Partner              
By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins         Title: Chief
Financial Officer

 

S-7



--------------------------------------------------------------------------------

LHO SAN DIEGO FINANCING, L.L.C.,

a Delaware limited liability company

By:  

LaSalle Hotel Operating Partnership, L.P.

Member

      By:  

LaSalle Hotel Properties

General Partner

              By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins        
Title: Chief Financial Officer                

LHO HOLLYWOOD LM, L.P.,

a Delaware limited partnership

By:  

LHO Hollywood Financing, Inc.

General Partner

              By:    /s/ Bruce A. Riggins           Name: Bruce A. Riggins      
    Title: Chief Financial Officer                    

LHO NEW ORLEANS LM, L.P.,

a Delaware limited partnership

By:  

LHO New Orleans Financing, Inc.

General Partner

              By:    /s/ Bruce A. Riggins           Name: Bruce A. Riggins      
    Title: Chief Financial Officer

 

S-8



--------------------------------------------------------------------------------

WILD INNOCENT I, LP,

a Delaware limited partnership

By:  

Innocent I, LLC

General Partner

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:  

LaSalle Hotel Properties

General Partner

              By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins        
Title: Chief Financial Officer                

CHIMES OF FREEDOM, LLC,

a Delaware limited liability company

By:  

OF Freedom I, LLC

Managing Member

      By:  

LaSalle Hotel Operating Partnership, L.P.

Managing Member

            By:  

LaSalle Hotel Properties

General Partner

              By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins        
Title: Chief Financial Officer                

WILD I, LLC

CHIMES I, LLC

OF FREEDOM I, LLC,

each, a Delaware limited liability company

By:  

LaSalle Hotel Operating Partnership,

L.P. Managing Member

      By:  

LaSalle Hotel Properties

General Partner

              By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins        
Title: Chief Financial Officer                

 

S-9



--------------------------------------------------------------------------------

LHO ALEXANDRIA ONE LESSEE, L.L.C.

LHO ONYX ONE LESSEE, L.L.C.

NYC SERANADE LESSEE, L.L.C.

LHO CHICAGO RIVER LESSEE, L.L.C.

LHO ALEXIS LESSEE, L.L.C.

CHIMES OF FREEDOM LESSEE, LLC

WILD INNOCENT I LESSEE, LLC,

each, a Delaware limited liability company

By:  

LaSalle Hotel Lessee, Inc.

Managing Member

          By:    /s/ Bruce A. Riggins         Name: Bruce A. Riggins        

Title: Executive Vice-President and

            Chief Financial Officer

 

S-10



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING BANK AND BANK:

 

CITIBANK, N.A., as Administrative Agent, Issuing Bank, and a Bank

By:     /s/ John C. Rowland   Name: John C. Rowland   Title: Vice President

 

S-11



--------------------------------------------------------------------------------

BANKS:

 

THE ROYAL BANK OF SCOTLAND PLC,

as a Bank

By:     /s/ Brett E. Thompson   Name: Brett E. Thompson   Title: Senior Vice
President

 

S-12



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as an Issuing Bank and a Bank

By:     /s/ Lloyd Baron   Name: Lloyd Baron   Title: Vice President

 

S-13



--------------------------------------------------------------------------------

REGIONS BANK,

as a Bank

By:     /s/ Michael R. Mellott   Name: Michael R. Mellott   Title: Director

 

S-14



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

a national association, as a Bank

By:     /s/ William Rick Anthony   Name: William Rick Anthony   Title: SVP

 

S-15



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Bank

By:     /s/ Roger C. Davis   Name: Roger C. Davis   Title: Senior Vice President

 

S-16



--------------------------------------------------------------------------------

COMPASS BANK,

as a Bank

By:     /s/ Don Byerly   Name: Don Byerly   Title: Senior Vice President

 

S-17



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Bank

By:    /s/ James Rolison   Name: James Rolison   Title: Managing Director By:   
/s/ Joanna Soliman   Name: Joanna Soliman   Title: Vice President

 

S-18



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a Bank

By:     /s/ Alexander L. Rody   Name: Alexander L. Rody   Title: Senior Vice
President

 

S-19



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Bank

By:     /s/ G. David Cole   Name: G. David Cole   Title: Authorized Signatory

 

S-20



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Bank

By:     /s/ J.E. Spedden, Jr.  

Name: J.E. Spedden, Jr.

Title: S.V.P.

 

S-21



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Bank

By:     /s/ Diana Rolfe  

Name: Diana Rolfe

Title: Director

 

S-22



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Bank

By:     /s/ James E. Davis  

Name: James E. Davis

Title: Senior Vice President

 

S-23



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Bank

By:     /s/ Mark Walton  

Name: Mark Walton

Title: Authorized Signatory

 

S-24



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Bank

By:     /s/ Michael King  

Name: Michael King

Title: Authorized Signatory

 

S-25



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK,

as a Bank

By:     /s/ Jason Lee  

Name: Jason Lee

Title: VP & General Manager

 

S-26



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.,

as a Bank

By:     /s/ Eric Y.S. Tsai  

Name: Eric Y.S. Tsai

Title: Vice President and General Manager

 

S-27



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$            

               , 20    

For value received, the undersigned LaSalle Hotel Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of                                         (the “Bank”) the principal
amount of                     and         /100 Dollars ($        ) or, if less,
the aggregate outstanding principal amount of each Advance (as defined in the
Credit Agreement referred to below) made by the Bank to the Borrower, together
with interest on the unpaid principal amount of each such Advance from the date
of such Advance until such principal amount is paid in full, at such interest
rates, and at such times, as are specified in the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Senior Unsecured Credit Agreement dated
as of December 14, 2011 as the same may be amended or modified from time to time
(the “Credit Agreement”) among the Borrower, LaSalle Hotel Properties, a
Maryland real estate investment trust (the “Parent”), the Guarantors party
thereto, the Banks party thereto, Citibank, N.A., as the Administrative Agent
and the other parties from time to time party thereto. Capitalized terms used in
this Note and not otherwise defined in this Note have the meanings assigned to
such terms in the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of Advances by the Bank to the Borrower, from time
to time, in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Credit Agreement and for prepayments of principal prior to the
maturity of this Note upon the terms and conditions specified in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at Citibank, N.A. Agency Department, 1615
Brett Road OPS III, New Castle, Delaware 19720, Attention: Global Loans Agency
Department (or at such other location or address as may be specified by the
Administrative Agent to the Borrower) in same day funds. The Bank shall record
all Advances and payments of principal made under this Note, but no failure of
the Bank to make such recordings shall affect the Borrower’s repayment
obligations under this Note.

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.

[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

BORROWER: LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership By:   LaSalle Hotel Properties   General Partner   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

Dated             , 20    

Reference is made to the Senior Unsecured Credit Agreement dated as of
December 14, 2011 as the same may be amended or modified from time to time (the
“Credit Agreement”) among LaSalle Hotel Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real
estate investment trust (the “Parent”), the Guarantors party thereto, the Banks
party thereto, Citibank, N.A., as the Administrative Agent and the other parties
from time to time party thereto. Capitalized terms not otherwise defined in this
Assignment and Acceptance shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the terms of the Credit Agreement,                     (“Assignor”)
wishes to assign and delegate     %1 of its rights and obligations under the
Credit Agreement and                     (“Assignee”) desires to assume and
accept such rights and obligations. Therefore, Assignor, Assignee, and the
Administrative Agent agree as follows:

1. As of the Effective Date (as defined below), Assignor hereby sells and
assigns and delegates to Assignee, and Assignee hereby purchases and assumes
from Assignor, without recourse to Assignor and without representation or
warranty except for the representations and warranties specifically set forth in
clauses (i), (ii), and (iii) of Section 2 hereof, a     % interest in and to all
of Assignor’s rights and obligations under the Credit Agreement in connection
with its Commitment, including, without limitation, such percentage interest in
Assignor’s Commitment and the Advances owing to Assignor, the participation
interest in the Letter of Credit Obligations held by Assignor, and the Note held
by Assignor.

2. Assignor (i) represents and warrants that, prior to executing this Assignment
and Acceptance, its Commitment is $            , the aggregate outstanding
principal amount of Advances owed to it by the Borrower is $            , and
its Pro Rata Share of the Letter of Credit Exposure is $            ;
(ii) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Credit Agreement or any other Credit Document
or the execution, legality, validity, enforceability, genuineness, sufficiency,
or value of the Credit Agreement or any other Credit Document or any other
instrument or document furnished pursuant thereto; (iv) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any Guarantor or the performance or observance by
the Borrower or any Guarantor of any of its obligations under the Credit
Agreement or any other Credit Document or any other instrument or document
furnished pursuant thereto; and (v) attaches the Note referred to in Section 1
above and requests that the Administrative Agent exchange such Note for a new
Note dated             , 20    in the principal amount of $            , payable
to the order of Assignee, [and a new Note dated             , 20    in the
principal amount of $            , payable to the order of Assignor].

 

1 

Specify percentage in no more than 5 decimal points.



--------------------------------------------------------------------------------

3. Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.06
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, Assignor, or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Document; (iii) appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Credit Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement or any other Credit Document are required to
be performed by it as a Bank; (v) specifies as its Domestic Lending Office (and
address for notices) and LIBOR Lending Office the offices set forth beneath its
name on the signature pages hereof; (vi) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to Assignee’s status
for purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Credit Agreement and
its Note or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty2, and (vii) represents that it is an Eligible Assignee.

4. The effective date for this Assignment and Acceptance shall be
                    (the “Effective Date”)3 and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it in the
Register.

5. Upon such recording, and as of the Effective Date, (i) Assignee shall be a
party to the Credit Agreement for all purposes, and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Bank
thereunder and (ii) Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights (other than rights against the Borrower
pursuant to Sections 2.09, 2.11(c) and 11.07 of the Credit Agreement, which
shall survive this assignment) and be released from its obligations under the
Credit Agreement.

6. Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Credit Agreement and the Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and commitment fees) to Assignee. Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in multiple counterparts, each
of which shall be an original, but all of which shall together constitute one
Assignment and Acceptance.

[Balance of page intentionally left blank]

 

2 

If the Assignee is organized under the laws of a jurisdiction outside the United
States.

3 

See Section 11.06. Such date shall be at least three Business Days after the
execution of this Assignment and Acceptance.

 

-2-



--------------------------------------------------------------------------------

The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

 

[ASSIGNOR]

By:

 

 

  Name:  

 

  Title:  

 

CITIBANK, N.A., as Administrative Agent

By:

 

 

  Name:  

 

  Title:  

 

[ASSIGNEE]

By:

 

 

  Name:  

 

  Title:  

 

Domestic Lending Office:

Address:

 

 

 

 

Attention:

 

Telecopy:

 

Telephone:

 

 

LIBOR Lending Office:

Address:

 

 

 

 

Attention:

 

Telecopy:

 

Telephone:

 

 

[Signature Page to Assignment and Acceptance]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is executed this      day of             , 20    ,
for the period ended              and is prepared pursuant to that certain
Senior Unsecured Credit Agreement dated as of December 14, 2011, as the same may
be amended or modified from time to time (the “Agreement”), among LaSalle Hotel
Operating Partnership, L.P., a Delaware limited partnership (the “Borrower”),
LaSalle Hotel Properties, a Maryland real estate investment trust (the
“Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used herein but not otherwise defined herein shall
have the meanings specified by the Agreement.

1. Representations, Covenants, Defaults: Borrower hereby certifies to the
Administrative Agent and the Banks, effective as of the date of execution of
this Compliance Certificate, as follows:

1.1. Covenants. All covenants of Borrower set forth in Articles V and VI of the
Agreement required to be performed as of the date hereof have been performed and
maintained in all material respects, and such Covenants continue to be performed
and maintained as of the execution date of this certificate, except as follows:

                                                              [specify]

1.2. Representations and Warranties. All representations and warranties of
Borrower set forth in Article IV of the Agreement are true and correct in all
material respects as of the execution date of this certificate, except as
follows:

                                                              [specify]

 

  1.3. Event of Default. There exists no Event of Default except as follows:

                                                              [specify]

2. Operating Covenants. Borrower hereby certifies to the Administrative Agent
and the Banks, effective as of the calendar quarter ending             ,
        , that the amounts and calculations made hereunder pursuant to Article
VII of the Agreement are true and correct.

 

  2.1. Fixed Charge Coverage Ratio (Section 7.01 of the Agreement).

Minimum Requirement – 1.50x

 

(a)    Corporate EBITDA:    $           

 

 

  (b)    Aggregate FF&E Reserves:    $           

 

 

  (c)    (a) minus (b) above:    $           

 

 

  (d)    Fixed Charges:    $                              

 

 

  (e)    Ratio of (c) to (d) above:         

 

 

 

 

  2.2. Maintenance of Net Worth (Section 7.02 of the Agreement).

 

(a)    Parent’s Net Worth (accordance with GAAP):    $           

 

 

  (b)    minority interest of Parent (in accordance with GAAP)    $           

 

 

  (c)    Sum of (a) and (b) above:    $                              

 

 

 



--------------------------------------------------------------------------------

The Minimum Tangible Net Worth for the Parent, as of the Rolling Period ending
on             ,         , is as set forth in (c) below, based upon the sum of
(a) and (b):

 

(a)    $1,333,261,000    $ 1,333,261,000    (b)   

75% of net proceeds from any offering of Stock or Stock Equivalents after
September 30, 2011:

   $           

 

 

  (c)    The sum of (a) and (b) above:    $           

 

 

 

 

  2.5. Limitations on Total Liabilities of Parent (Section 7.03 of the
Agreement).

Maximum Requirement – 6.0 to 1.0

 

(a)    the Parent’s Total Liabilities:    $                              

 

 

  (b)   

Adjusted Corporate EBITDA, which is equal to (i) plus or minus (ii), as
appropriate:

     

(i)     Corporate EBITDA:

   $           

 

 

    

(ii)    Adjustments for Hotel Properties acquired or disposed of:

   $           

 

 

    

(iii)  Adjusted Corporate EBITDA:

   $           

 

 

  (c)    Leverage Ratio: total of (a) divided by (b)(iii) above:    $           

 

 

 

 

  2.6. Limitations on Unsecured Indebtedness of Parent

(Section 7.04 of the Agreement).

Maximum Requirement – 60%

 

(a)    Parent’s Unsecured Indebtedness:    $           

 

 

  (b)    Liquid Investments:    $           

 

 

  (c)    Sum of Asset Values of all Unencumbered Properties:    $           

 

 

  (d)    Sum of Lines (b) and (c) (Total Unencumbered Asset Value):    $
                             

 

 

  (e)    Ratio of (a) to (d):         

 

 

 

 

  2.6. Limitations on Secured Indebtedness of Parent

(Section 7.05 of the Agreement).

Maximum Requirement – 45%

 

(a)    Parent’s Secured Indebtedness:    $           

 

 

  (b)    Consolidated Total Book Value:    $                              

 

 

  (c)    Ratio of (a) to (b):         

 

 

 

 

-2-



--------------------------------------------------------------------------------

3. Other Covenants. Borrower hereby certifies to the Administrative Agent and
the Banks, effective as of the Rolling Period ending             , 20    , that
the following amounts and calculations made pursuant to the Agreement are true
and correct:

 

  3.1. Status; Applicable Margin (Article 1 of the Agreement)

Pursuant to Article I of the Agreement, the Status applicable to the loan
facility is             , based upon a Leverage Ratio of              (as
calculated above). Based on the foregoing, the Applicable Margin for each
subsequent Advance is as follows:

 

Base Rate Advances:

                          %    

 

 

 

LIBOR Rate Advances:

          %    

 

 

 

Unused Commitment Fee:

          %    

 

 

 

 

  3.2. Unencumbered Properties (Article I of the Agreement)

A list of all Unencumbered Properties and the Asset Values therefor, is set
forth on Schedule 1 to Compliance Certificate attached hereto.

[Balance of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

EXECUTED as of the date first referenced above.

 

BORROWER: LASALLE HOTEL OPERATING PARTNERSHIP, L.P. By:   LaSalle Hotel
Properties, its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

LIST OF UNENCUMBERED PROPERTIES AND THEIR ASSET VALUES

 

Unencumbered Property

   Asset Value

 

-5-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ENVIRONMENTAL INDEMNIFICATION AGREEMENT

This Environmental Indemnification Agreement (this “Agreement”) is made and
entered into effective for all purposes as of the 14th day of December, 2011, by
the parties signatory hereto or to an Accession Agreement (as hereinafter
defined) (collectively, “Indemnitor”, whether one or more), to and for the
benefit of Citibank, N.A., as the Administrative Agent (the “Administrative
Agent”), for the benefit of the banks and other lenders named in the Credit
Agreement herein described (collectively, the “Banks”).

INTRODUCTION

WHEREAS, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real estate
investment trust (the “Parent”), the Guarantors party thereto, the
Administrative Agent, the Banks party thereto and the other parties from time to
time party thereto have entered into that certain Senior Unsecured Credit
Agreement dated as of December 14, 2011 (such Senior Unsecured Credit Agreement,
as the same may be amended or modified from time to time, being referred to
herein as the “Credit Agreement”);

WHEREAS, the Borrower and Subsidiaries of the Borrower now or hereafter will own
certain Hotel Properties which include without limitation the Existing
Properties, the Future Properties, the Permitted Non-Unencumbered Properties and
the properties owned by the Permitted Other Subsidiaries (said properties
together with all property owned by any participating lessees in connection with
such Hotel Properties, all rights and appurtenances to such Hotel Properties and
all improvements presently located or hereafter constructed on such Hotel
Properties are hereinafter collectively called the “Properties”, and each a
“Property”);

WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are parties hereto. Other than the Parent, each
Indemnitor is a direct or indirect subsidiary of the Borrower. Each Indemnitor
will derive substantial direct and indirect benefit from the transactions
contemplated by the Credit Agreement; and

WHEREAS, as a condition to extending credit to the Borrower under the Credit
Agreement, the Banks have required, among other things, that the Indemnitor
execute and deliver this Agreement.

AGREEMENT

NOW, THEREFORE, Indemnitor, as an inducement to the Banks to make the Advances,
hereby covenants and agrees to and for the benefit of the Banks as follows:

1. Defined Terms. All terms used in this Agreement, but not defined herein,
shall have the meaning given such terms in the Credit Agreement.

2. Hazardous Material. As used in this Agreement, the term “Hazardous Materials”
shall mean any flammable explosives, radioactive materials, hazardous wastes,



--------------------------------------------------------------------------------

hazardous materials, hazardous or toxic substances, or related materials as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. 9601 et. seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. 1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. 6901 et seq.), and in the
regulations adopted and publications promulgated pursuant thereto, and all
friable asbestos, petroleum derivatives, polychlorinated biphenyls, and
materials defined as hazardous materials under any federal, state or local laws,
ordinances, codes, rules, orders, regulations or policies governing the use,
storage, treatment, transportation, manufacture, refinement, handling,
production or disposal thereof (collectively, “Environmental Laws”).

3. Representation. Except as disclosed in writing to the Administrative Agent,
to the knowledge of Borrower, none of the present or previously owned or
operated Property of the Borrower or of any of its present or former
Subsidiaries, wherever located, (i) has been placed on or proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws which could
reasonably be expected to cause a Material Adverse Change; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property owned or operated by the Borrower or any of
its Subsidiaries, wherever located; (iii) has been the site of any Release, use
or storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.

4. Covenant. Indemnitor covenants and agrees not to cause or permit the
presence, use, generation, release, discharge, storage, disposal or
transportation of any Hazardous Materials on, under, in, about, to or from any
of the Properties except for Permitted Hazardous Substances.

5. Indemnification. Indemnitor shall exonerate, indemnify, pay and protect,
defend (with counsel approved pursuant to the Credit Agreement) and save the
Administrative Agent, the Banks, and their respective directors, trustees,
beneficiaries, officers, shareholders, employees and agents of the Banks
(collectively, the “Indemnified Parties”), harmless from and against any claims
(including, without limitation, third party claims for personal injury or real
or personal property damage), actions, administrative proceedings (including
informal proceedings), judgments, damages, punitive damages, penalties, fines,
costs, taxes, assessments, liabilities (including, without limitation, sums paid
in settlements of claims), interest or losses, including reasonable attorneys’
fees and expenses (including, without limitation, any such reasonable fees and
expenses incurred in enforcing this Agreement or collecting any sums due
hereunder), consultant fees, and expert fees, together with all other reasonable
costs and expenses of any kind or nature (collectively, “Costs”) that arise
directly or indirectly in connection with the presence, suspected presence,
release or suspected release of any Hazardous Materials in or into the air,
soil, ground water, surface water or improvements at, on, about, under or within
any of the Properties, or any portion thereof, or elsewhere in connection with
the transportation of Hazardous Materials to or from any of the Properties (any
such release being referred to herein as a “Release”); provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party or Costs arising
because of a Release from or on a Property after the Administrative Agent or the
Administrative



--------------------------------------------------------------------------------

Agent’s nominee acquires title to such Property. INDEMNITOR’S OBLIGATION TO SO
INDEMNIFY THE INDEMNIFIED PARTIES SHALL INCLUDE INDEMNIFICATION FOR ANY OF SUCH
MATTERS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED
PARTIES. The indemnification provided in this Section 5 shall specifically apply
to and include claims or actions brought by or on behalf of tenants or employees
of Indemnitor; Indemnitor hereby expressly waives (with respect to any claims of
the Indemnified Parties arising under this Agreement) any immunity to which
Indemnitor may otherwise be entitled under any industrial or worker’s
compensation laws. In the event any of the Indemnified Parties shall suffer or
incur any such Costs, Indemnitor shall pay to the Administrative Agent for the
benefit of the Indemnified Party the total of all such Costs suffered or
incurred by such Indemnified Party within ten (10) days after demand therefor,
such payment to be disbursed by the Administrative Agent in accordance with the
Credit Agreement. Without limiting the generality of the foregoing, the
indemnification provided by this Section 5 shall specifically cover Costs,
including, without limitation, capital, operating and maintenance costs,
incurred in connection with any investigation or monitoring of site conditions,
any clean-up, containment, remedial, removal or restoration work required or
performed by any federal, state or local governmental agency or political
subdivision (“Governmental Agency”) or performed by any non-governmental entity
or person as required or requested, by any Governmental Agency because of the
presence, suspected presence, release or suspected release of any Hazardous
Materials in or into the air, soil, groundwater, surface water or improvements
at, on, under or within any of the Properties (or any portion thereof), or
elsewhere in connection with the transportation of Hazardous Materials to or
from any of the Properties, and any claims of third parties for loss or damage
due to such Hazardous Materials.

6. Remedial Work. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (“Remedial Work”) is required (a) under any Environmental Law, (b) by any
judicial, arbitral or administrative order, (c) in order to comply with any
agreements affecting any of the Properties, or (d) to maintain any of the
Properties in a standard of environmental condition which prevents the release
or generation of any Hazardous Materials except for Permitted Hazardous
Substances, Indemnitor shall perform or cause to be performed such Remedial
Work; provided, however, that Indemnitor may withhold commencement of such
Remedial Work pending resolution of any good faith contest regarding the
application, interpretation or validity of any law, regulation, order or
agreement, subject to the requirements of Section 7 below. All Remedial Work
shall be conducted (i) in a diligent and timely fashion by a licensed
environmental engineer, (ii) pursuant to a detailed written plan for the
Remedial Work approved by any Governmental Agency with a legal or contractual
right to such approval, (iii) with such insurance coverage pertaining to
liabilities arising out of the Remedial Work as is then customarily maintained
with respect to such activities and (iv) only following receipt of all required
permits, licenses or approvals. In addition, Indemnitor shall submit to the
Banks promptly upon receipt or preparation, copies of any and all reports,
studies, analyses, correspondence, governmental comments or approvals, proposed
removal or other Remedial Work contracts and similar information prepared or
received by Indemnitor in connection with any Remedial Work or Hazardous
Materials relating to any of the Properties. All costs and expenses of such
Remedial Work shall be paid by Indemnitor, including, without limitation, the
charges of the Remedial Work contractors and the consulting environmental
engineer, any taxes or penalties assessed in connection with the Remedial Work
and the Banks’ reasonable fees and costs incurred in connection with monitoring
or review of such Remedial Work. In the event Indemnitor should fail to commence
or cause to be commenced such Remedial Work, in a timely fashion, or fail
diligently to prosecute to completion, such Remedial Work, the Administrative
Agent following consent of the Required Lenders (following thirty (30) days
written notice to Indemnitor) may, but shall not be required



--------------------------------------------------------------------------------

to, cause such Remedial Work to be performed, and all costs and expenses
thereof, or incurred in connection therewith shall be Costs within the meaning
of Section 5 above. All such Costs shall be due and payable to the
Administrative Agent by Indemnitor upon thirty (30) days after demand therefor,
such payments to be disbursed by the Administrative Agent in accordance with the
Credit Agreement.

7. Permitted Contests. Notwithstanding any provision of this Agreement to the
contrary, Indemnitor may contest by appropriate action any Remedial Work
requirement imposed by any Governmental Agency or similar agency provided that
(a) Indemnitor has given the Banks written notice that Indemnitor is contesting
or shall contest and Indemnitor does in fact contest the application,
interpretation or validity of the law, regulation, order or agreement pertaining
to the Remedial Work by appropriate legal or administrative proceedings
conducted in good faith and with due diligence and dispatch, (b) such contest
shall not subject any of the Indemnified Parties nor any assignee of all or any
portion of the Banks’ interest in the Advances nor any of the Properties to
civil or criminal liability and does not jeopardize any such party’s lien upon
or interest in any of the Properties and (c) if the estimated cost of the
Remedial Work is greater than $1,000,000, Indemnitor shall give such security or
assurances as may be reasonably required by the Banks as determined pursuant to
the Credit Agreement to ensure ultimate compliance with all legal or contractual
requirements pertaining to the Remedial Work (and payment of all costs,
expenses, interest and penalties in connection therewith) and to prevent any
sale, forfeiture or loss by reason of nonpayment or non-compliance.

8. Reports and Claims. Indemnitor shall deliver to the Banks copies of any
reports, analyses, correspondence, notices, licenses, approvals, orders or other
written materials relating to the environmental condition of any of the
Properties promptly upon receipt, completion or delivery thereof. Indemnitor
shall give notice to the Banks of any claim, action, administrative proceeding
(including, without limitation, informal proceedings) or other demand by any
governmental agency or other third party involving Costs or Remedial Action at
the time such claim or other demand first becomes known to Indemnitor. Receipt
of any such notice shall not be deemed to create any obligation on the Banks to
defend or otherwise respond to any claim or demand. All notices, approvals,
consents, requests and demands upon the respective parties hereto shall be in
writing, including telegraphic communication and delivered or teletransmitted to
the Administrative Agent, as set forth in the Credit Agreement and to each
Indemnitor, at the address set forth beneath such Indemnitor’s signature or in
the Accession Agreement executed by such Indemnitor, or to such other address as
shall be designated by any Indemnitor or the Administrative Agent in written
notice to the other parties. All such notices and other communications shall be
effective when delivered or teletransmitted to the above addresses.

9. Banks as Owner. If for any reason, the Administrative Agent or any of the
Banks (or any successor or assign of such parties) becomes the fee owner of any
of the Properties and any claim, action, notice, administrative proceeding
(including, without limitation, informal proceedings) or other demand is made by
any governmental agency or other third party which implicate Costs or Remedial
Work, Indemnitor shall cooperate with such party in any defense or other
appropriate response to any such claim or other demand; provided, however, that
Indemnitor shall not be so liable for any Costs arising because of the gross
negligence or willful misconduct of an Indemnified Party. Indemnitor’s duty to
cooperate and right to participate in the defense or response to any such claim
or demand shall not be deemed to limit or otherwise modify Indemnitor’s
obligations under this Agreement. Any party subject to a claim or other
proceeding referenced in the first sentence of this Section 9 shall give notice
to Indemnitor of any claim or demand governed by this Section 9 at the time such
claim or other demand first becomes known to such party.



--------------------------------------------------------------------------------

10. Subrogation of Indemnity Rights. If Indemnitor fails to fully perform its
obligations under Sections 5 and 6 above, the Indemnified Parties shall be
subrogated to any rights or claims Indemnitor may have against any present,
future or former owners, tenants or other occupants or users of any of the
Properties, any portion thereof or any adjacent or proximate properties,
relating to the recovery of Costs or the performance of Remedial Work.

11. Assignment by Administrative Agent and Banks. No consent by Indemnitor shall
be required for any assignment or reassignment of the rights of the
Administrative Agent or the Banks under this Agreement to any successor of such
party or a purchaser of the Advances or any interest in or portion of the
Advances including participation interests in accordance with the terms of the
Credit Agreement.

12. Merger, Consolidation or Sale of Assets. In the event Indemnitor is
dissolved, liquidated or terminated or all or substantially all the assets of
Indemnitor are sold or otherwise transferred to one or more persons or other
entities, the surviving entity or transferee of assets, as the case may be,
(i) shall be formed and existing under the laws of a state, (ii) shall deliver
to the Banks an acknowledged instrument in recordable form assuming all
obligations, covenants and responsibilities of Indemnitor under this Agreement.

13. Independent Obligations; Survival. The obligations of Indemnitor under this
Agreement shall survive the consummation of the credit transaction described
above and the repayment of the Advances. The obligations of Indemnitor under
this Agreement are separate and distinct from the obligations of Indemnitor
under the Credit Documents. This Agreement may be enforced by the Administrative
Agent and/or the Banks without regard to or affecting any rights and remedies
the Administrative Agent and/or the Banks may have against Indemnitor under the
Credit Documents and without regard to any limitations on the Administrative
Agent’s or the Banks’ recourse for recovery of the Advances as may be provided
in the Credit Documents. Enforcement of this Agreement is not and shall not be
deemed to constitute an action for recovery of the indebtedness of the Advances.

14. Default Interest. In addition to all other rights and remedies of the
Administrative Agent and/or the Banks against Indemnitor as provided herein, or
under applicable law, Indemnitor shall pay to the Administrative Agent,
immediately upon demand therefor, Default Interest (as defined below) on any
Costs and other payments required to be paid by Indemnitor to the Banks under
this Agreement which are not paid within ten (10) days after demand therefor,
such payments to be disbursed by the Administrative Agent in accordance with the
Credit Agreement. Default Interest shall be paid by Indemnitor from the date
such payment becomes delinquent through and including the date of payment of
such delinquent sums. “Default Interest” shall mean a per annum interest rate
equal to three percent (3%) above the Adjusted Base Rate or reference rate for
the then current calendar month, as of the first day of such calendar month,
which is publicly announced from time to time by the Administrative Agent.

15. Contribution. As a result of the transactions contemplated by the Credit
Agreement, each of the Indemnitors will benefit, directly and indirectly, from
the Obligations and in consideration thereof desire to enter into a contribution
agreement among themselves as set forth in this Section 15 to allocate such
benefits among themselves and to provide a fair and



--------------------------------------------------------------------------------

equitable arrangement to make contributions in the event any payment is made by
any Indemnitor hereunder to the Administrative Agent or the Banks (such payment
being referred to herein as a “Contribution,” and for purposes of this
Agreement, includes any exercise of recourse by the Administrative Agent against
any Property of a Contributor and application of proceeds of the sale of such
Property in satisfaction of such Indemnitor’s obligations under this Agreement).
The Indemnitors hereby agree as follows:

15.1. Calculation of Contribution. In order to provide for just and equitable
contribution among the Indemnitors in the event any Contribution is made by an
Indemnitor (a “Funding Indemnitor”), such Funding Indemnitor shall be entitled
to a contribution from certain other Indemnitors for all payments, damages and
expenses incurred by that Funding Indemnitor in discharging any of the
obligations under this Agreement (the “Obligations”), in the manner and to the
extent set forth in this Section 15. The amount of any Contribution under this
Agreement shall be equal to the payment made by the Funding Indemnitor to the
Administrative Agent or any other beneficiary pursuant to this Agreement and
shall be determined as of the date on which such payment is made.

15.2. Benefit Amount Defined. For purposes of this Agreement, the “Benefit
Amount” of any Indemnitor as of any date of determination shall be the net value
of the benefits to such Indemnitor and all of its Subsidiaries (including any
Subsidiaries which may be Indemnitors) from extensions of credit made by the
Banks to the Borrower under the Credit Agreement; provided, however, that in
determining the contribution liability of any Indemnitor which is a Subsidiary
to its direct or indirect parent corporation or of any Indemnitor to its direct
or indirect Subsidiary, the Benefit Amount of such Subsidiary and its
Subsidiaries, if any, shall be subtracted in determining the Benefit Amount of
the parent corporation. Such benefits shall include benefits of funds
constituting proceeds of Advances made to the Borrower by the Banks which are in
turn advanced or contributed by the Borrower to such Indemnitor or its
Subsidiaries and benefits of Letters of Credit issued pursuant to the Credit
Agreement on behalf of, or the proceeds of which are advanced or contributed or
otherwise benefit, directly or indirectly, such Indemnitor and its Subsidiaries
(collectively, the “Benefits”). In the case of any proceeds of Advances or
Benefits advanced or contributed to a Person (an “Owned Entity”) any of the
equity interests of which are owned directly or indirectly by an Indemnitor, the
Benefit Amount of an Indemnitor with respect thereto shall be that portion of
the net value of the benefits attributable to Advances or Benefits equal to the
direct or indirect percentage ownership of such Indemnitor in its Owned Entity.

15.3. Contribution Obligation. Each Indemnitor shall be liable to a Funding
Indemnitor in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Indemnitor to the total amount of Obligations, multiplied by
(ii) the amount of Obligations paid by such Funding Indemnitor and (B) 95% of
the excess of the fair saleable value of the property of such Indemnitor over
the total liabilities of such Indemnitor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities)
determined as of the date on which the payment made by a Funding Indemnitor is
deemed made for purposes of this Agreement (giving effect to all payments made
by other Funding Indemnitors as of such date in a manner to maximize the amount
of such contributions).



--------------------------------------------------------------------------------

15.4. Allocation. In the event that at any time there exists more than one
Funding Indemnitor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Indemnitors pursuant to this
Agreement shall be allocated among such Funding Indemnitors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Indemnitor pursuant to the Applicable Contribution. In the event
that at any time any Indemnitor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Subsection 15.3 above, that
Indemnitor shall be deemed to be a Funding Indemnitor to the extent of such
excess and shall be entitled to contribution from the other Indemnitors in
accordance with the provisions of this Section 15.4.

15.5. Subsidiary Payment. The amount of contribution payable under this
Section 15 by any Indemnitor shall be reduced by the amount of any contribution
paid hereunder by a Subsidiary of such Indemnitor.

15.6. Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Obligations, or
for any other reason, the contributions under this Section 15 become inequitable
as among the Indemnitors, the Indemnitors shall promptly modify and amend this
Section 15 to provide for an equitable allocation of contributions. Any of the
foregoing modifications and amendments shall be in writing and signed by all
Indemnitors.

15.7. Asset of Party to Which Contribution is Owing. The Indemnitors acknowledge
that the right to contribution hereunder shall constitute an asset in favor of
the Indemnitor to which such contribution is owing.

15.8. Subordination. No payments payable by an Indemnitor pursuant to the terms
of this Section 15 shall be paid until all amounts then due and payable by the
Borrower to the Administrative Agent or any Bank, pursuant to the terms of the
Credit Documents, are paid in full in cash. Nothing contained in this Section 15
shall affect the obligations of any Indemnitor to the Administrative Agent or
any Bank under the Credit Agreement or any other Credit Documents.

16. Miscellaneous. If there shall be more than one Indemnitor hereunder, or
pursuant to any other indemnification of Banks relating to Hazardous Materials
arising out of or in connection with the Advances (“Other Indemnitor”), each
Indemnitor and Other Indemnitor agrees that (a) the obligations of the
Indemnitor hereunder, and each Other Indemnitor, are joint and several, (b) a
release of any one or more Indemnitors or Other Indemnitors or any limitation of
this Agreement in favor of or for the benefit of one or more Indemnitors or
Other Indemnitors shall not in any way be deemed a release of or limitation in
favor of or for the benefit of any other Indemnitor or Other Indemnitor and
(c) a separate action hereunder may be brought and prosecuted against any or all
Indemnitors or Other Indemnitors. If any term of this Agreement or any
application thereof shall be invalid, illegal or unenforceable, the remainder of
this Agreement and any other application of such term shall not be affected
thereby. No delay or omission in exercising any right hereunder shall operate as
a waiver of such right or any other right. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by Indemnitor, the Administrative
Agent and the Banks, and their respective successors and assigns, including
(without limitation) any assignee or purchaser of all or any portion of any of
the Banks’ interest in (i) the Advances, (ii) the Credit Documents, or (iii) any
of the Properties.



--------------------------------------------------------------------------------

17. GOVERNING LAW. ANY DISPUTE BETWEEN THE INDEMNITOR OR ANY INDEMNIFIED PARTY
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

18. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL. (A) EXCLUSIVE
JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B) OF THIS SECTION 18, EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

(B) OTHER JURISDICTIONS. THE INDEMNITOR AGREES THAT ANY INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO PROCEED AGAINST THE INDEMNITOR OR ANY OF THE PROPERTIES IN A
COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION
OVER THE INDEMNITOR OR (2) ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF SUCH PERSON. THE INDEMNITOR AGREES THAT IT WILL NOT ASSERT ANY
PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE INDEMNITOR WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS
COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

(C) SERVICE OF PROCESS. THE INDEMNITOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY
INDEMNIFIED PARTY BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
INDEMNITOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF ANY INDEMNIFIED PARTY TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. THE
INDEMNITOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY JURISDICTION
SET FORTH ABOVE.

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER



--------------------------------------------------------------------------------

SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 18, WITH ITS COUNSEL.

19. Amendments/Accession Agreement. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Indemnitor therefrom shall be
effective unless the same shall be in writing and signed by the Administrative
Agent; provided, however, that any amendment or waiver releasing any Indemnitor
from any liability hereunder shall be signed by the Required Lenders; and
provided further that any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, in the event that any Subsidiary or Affiliate of the Borrower
hereafter is required in accordance with the terms of the Credit Agreement or
otherwise agrees to become an Indemnitor under this Agreement, then such
Subsidiary or Affiliate may become a party to this Agreement by executing an
Accession Agreement (“Accession Agreement”) in the form attached hereto as
Annex 1, and each Indemnitor and the Administrative Agent hereby agrees that
upon such Subsidiary’s or Affiliate’s execution of such Accession Agreement,
this Agreement shall be deemed to have been amended to make such Person an
Indemnitor hereunder for all purposes and a party hereto and no signature is
required on behalf of the other Indemnitors or the Administrative Agent to make
such an amendment to this Agreement effective.

[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor has caused this Agreement to be executed as of
the day and year first written above.

 

INDEMNITORS:

LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By:  

LaSalle Hotel Properties

General Partner

  By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer

LASALLE HOTEL PROPERTIES,

a Maryland real estate investment trust

By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer



--------------------------------------------------------------------------------

LASALLE HOTEL LESSEE, INC.,

an Illinois corporation

By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer

GLASS HOUSES,

a Maryland real estate investment trust

By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer

DA ENTITY, LLC,

a Delaware limited liability company

By:   LaSalle Hotel Properties   Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer and     By:   RDA
Entity, Inc.   Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

RDA ENTITY, INC LHO GRAFTON LESSEE, INC. LHO LE PARC LESSEE, INC. LHO SANTA CRUZ
ONE LESSEE, INC. LUCKY TOWN BURBANK LESSEE, INC. RAMROD LESSEE, INC. LHO MISSION
BAY ROSIE LESSEE, INC. PARADISE LESSEE, INC. GEARY DARLING LESSEE, INC. CHAMBER
MAID LESSEE, INC. SEASIDE HOTEL LESSEE, INC. LET IT FLHO LESSEE, INC. LASALLE
WASHINGTON ONE LESSEE, INC.

LHO LEESBURG ONE LESSEE, INC.,

each, a Delaware corporation

By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer LHO WASHINGTON HOTEL
ONE, L.L.C. LHO WASHINGTON HOTEL TWO, L.L.C. LHO WASHINGTON HOTEL THREE, L.L.C.
LHO WASHINGTON HOTEL FOUR, L.L.C. LHO WASHINGTON HOTEL SIX, L.L.C. I&G CAPITOL,
LLC LHO TOM JOAD CIRCLE DC, L.L.C.

H STREET SHUFFLE, LLC,

each, a Delaware limited liability company

By:   Glass Houses   Managing Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

DC ONE LESSEE, L.L.C. DC TWO LESSEE, L.L.C. DC THREE LESSEE, L.L.C. DC FOUR
LESSEE, L.L.C. DC SIX LESSEE, L.L.C. DC I&G CAPITAL LESSEE, L.L.C. LHO TOM JOAD
CIRCLE LESSEE DC, L.L.C.

H STREET SHUFFLE LESSEE, LLC,

each, a Delaware limited liability company

By:   LaSalle Washington One Lessee, Inc.   Managing Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer LHO ALEXANDRIA
ONE, L.L.C. NYC SERANADE, L.L.C. LHO VIKING HOTEL, L.L.C. LHO CHICAGO RIVER,
L.L.C. LHO ALEXIS HOTEL, L.L.C.

LHO ONYX HOTEL ONE, L.L.C.,

each, a Delaware limited liability company

By:   LaSalle Hotel Operating Partnership, L.P.   Managing Member   By:  
LaSalle Hotel Properties     General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer

SEASIDE HOTEL, LP,

a Delaware limited partnership

By:   Seaside Hotel, LLC   General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member

      By:   LaSalle Hotel Properties         General Partner         By:  

 

          Name: Bruce A. Riggins           Title: Chief Financial Officer



--------------------------------------------------------------------------------

GEARY DARLING, LP, a Delaware limited partnership By:   Geary Darling, LLC    
General Partner   By:   LaSalle Hotel Operating Partnership,     L.P. Managing
Member     By:   LaSalle Hotel Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

CHAMBER MAID, LP,

a Delaware limited partnership

By:   Chamber Maid, LLC General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member     By:   LaSalle Hotel Properties      
General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer

LET IT FLHO, LP,

a Delaware limited partnership

By:   Let It FLHO, LLC   General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member     By:   LaSalle Hotel Properties      
General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer



--------------------------------------------------------------------------------

LHO GRAFTON HOTEL, L.P., a Delaware limited partnership By:   LHO Grafton Hotel,
L.L.C.   General Partner   By:   LaSalle Hotel Operating Partnership, L.P.    
Managing Member     By:   LaSalle Hotel Properties       General Partner      
By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

LHO LE PARC HOTEL, L.P.,

a Delaware limited partnership

By:   LHO Le Parc, L.L.C.   General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member       By:   LaSalle Hotel Properties      
  General Partner         By:  

 

          Name: Bruce A. Riggins           Title: Chief Financial Officer

LHO SANTA CRUZ HOTEL ONE, L.P.,

a Delaware limited partnership

By:   LHO Santa Cruz Hotel One, L.L.C   General Partner   By:   LaSalle Hotel
Operating Partnership, L.P.     Managing Member       By:   LaSalle Hotel
Properties         General Partner         By:  

 

          Name: Bruce A. Riggins           Title: Chief Financial Officer



--------------------------------------------------------------------------------

LUCKY TOWN BURBANK, L.P., a Delaware limited partnership By:   Lucky Town
Burbank, L.L.C.   General Partner   By:   LaSalle Hotel Operating Partnership,
L.P.     Managing Member     By:   LaSalle Hotel Properties       General
Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,

a Delaware limited partnership

By:   LHO Mission Bay Rosie Hotel, L.L.C.   General Partner   By:   LaSalle
Hotel Operating Partnership, L.P.   Managing Member     By:   LaSalle Hotel
Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

LHO MISSION BAY HOTEL, L.P.,

a California limited partnership

By:   LHO San Diego Financing, L.L.C   General Partner   By:   LaSalle Hotel
Operating Partnership, L.P.     Managing Member     By:   LaSalle Hotel
Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer



--------------------------------------------------------------------------------

LHO SAN DIEGO FINANCING, L.L.C., a Delaware limited liability company By:  
LaSalle Hotel Operating Partnership, L.P.   Member   By:   LaSalle Hotel
Properties     General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,

a Delaware limited partnership

By:   LHO Hollywood Financing, Inc.   General Partner   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer

LHO NEW ORLEANS LM, L.P.,

a Delaware limited partnership

By:   LHO New Orleans Financing, Inc.   General Partner   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

WILD INNOCENT I, LP, a Delaware limited partnership By:   Innocent I, LLC  
General Partner   By:   LaSalle Hotel Operating Partnership, L.P.     Managing
Member     By:   LaSalle Hotel Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

CHIMES OF FREEDOM, LLC,

a Delaware limited liability company

By:   OF Freedom I, LLC   Managing Member   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member     By:   LaSalle Hotel Properties      
General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer WILD I,
LLC CHIMES I, LLC

OF FREEDOM I, LLC,

each, a Delaware limited liability company

By:   LaSalle Hotel Operating Partnership, L.P.   Managing Member   By:  
LaSalle Hotel Properties     General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer



--------------------------------------------------------------------------------

LHO ALEXANDRIA ONE LESSEE, L.L.C. LHO ONYX ONE LESSEE, L.L.C. NYC SERANADE
LESSEE, L.L.C. LHO CHICAGO RIVER LESSEE, L.L.C. LHO ALEXIS LESSEE, L.L.C. CHIMES
OF FREEDOM LESSEE, LLC

WILD INNOCENT I LESSEE, LLC,

each, a Delaware limited liability company

By:  

LaSalle Hotel Lessee, Inc.

Managing Member

  By:  

 

    Name: Bruce A. Riggins     Title:   Executive Vice-President and Chief
Financial Officer   Address for the above Indemnitors:    

3 Metro Center, Suite 1200

Bethesda, Maryland 20814

Attn: Mr. Bruce A. Riggins



--------------------------------------------------------------------------------

ANNEX 1

TO ENVIRONMENTAL INDEMNIFICATION AGREEMENT

ACCESSION AGREEMENT

                                          [Name of Entity], a [limited
partnership/corporation] (the “Company”), hereby agrees with (i) Citibank, N.A.,
as the Administrative Agent (the “Administrative Agent”) under the Senior
Unsecured Credit Agreement dated as of December 14, 2011 as the same may be
amended or modified from time to time (the “Credit Agreement”) among LaSalle
Hotel Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks (as defined in the
Credit Agreement), the Administrative Agent and the other parties from time to
time party thereto; (ii) the parties to the Environmental Indemnity and
Agreement (the “Environmental Indemnity”) dated as of December 14, 2011 executed
in connection with the Credit Agreement, (iii) the parties to the Guaranty and
Contribution Agreement (the “Guaranty”) dated as of December 14, 2011 executed
in connection with the Credit Agreement, as follows:

The Company hereby agrees and confirms that, as of the date hereof, it
(a) intends to be a party to the Environmental Indemnity and the Guaranty and
undertakes to perform all the obligations expressed therein, respectively, of an
Indemnitor and a Guarantor (as defined in the Environmental Indemnity and the
Guaranty, respectively), (b) agrees to be bound by all of the provisions of the
Environmental Indemnity and the Guaranty as if it had been an original party to
such agreements, (c) confirms that the representations and warranties set forth
in the Environmental Indemnity and the Guaranty, respectively, with respect to
the Company, a party thereto, are true and correct in all material respects as
of the date of this Accession Agreement and (d) has received and reviewed copies
of each of the Environmental Indemnity and the Guaranty.

For purposes of notices under the Environmental Indemnity and the Guaranty the
address for the Company is as follows:

 

  Attention:  

 

  Telephone:  

 

  Telecopy:  

 

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
         day of             , 20    .

 

[NAME OF ENTITY] By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY AND CONTRIBUTION AGREEMENT

This Guaranty and Contribution Agreement (this “Agreement”) is made and entered
into effective for all purposes as of the 14th day of December, 2011, by the
parties signatory hereto or to an Accession Agreement (as hereinafter defined)
(collectively, the “Guarantor”, whether one or more) to and for the benefit of
Citibank, N.A., as the Administrative Agent (the “Administrative Agent”),, and
the banks and other lenders named in the Credit Agreement herein described
(collectively, the “Banks”).

INTRODUCTION

WHEREAS, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real estate
investment trust (the “Parent”), the Guarantors party thereto, the
Administrative Agent, the Banks party thereto and the other parties from time to
time party thereto have entered into that certain Senior Unsecured Credit
Agreement dated as of December 14, 2011 (such Senior Unsecured Credit Agreement,
as the same may be amended or modified from time to time, being referred to
herein as the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement the Banks have agreed to extend credit
to Borrower as more specifically described therein;

WHEREAS, the Borrower is the principal financing entity for capital requirements
of its Subsidiaries, and from time to time the Borrower has made and will
continue to make capital contributions and advances to its Subsidiaries,
including the Subsidiaries which are or will become parties hereto. Other than
the Parent, each Guarantor is a direct or indirect subsidiary of the Borrower.
Each Guarantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Credit Agreement; and

WHEREAS, as a condition to extending credit to the Borrower under the Credit
Agreement, the Banks have required, among other things, that the Guarantor
execute and deliver this Agreement.

AGREEMENT

NOW, THEREFORE, in order to induce the Banks to make the Advances and the
Issuing Bank to issue its Letters of Credit, each Guarantor hereby agrees as
follows:

 

SECTION 1. DEFINED TERMS.

All terms used in this Agreement, but not defined herein, shall have the meaning
given such terms in the Credit Agreement.

 

SECTION 2. GUARANTY.

Each Guarantor hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower now or hereafter existing under the Credit
Agreement, the Notes and any other Credit Document, whether for



--------------------------------------------------------------------------------

principal, interest, fees, expenses, or otherwise (such obligations being the
“Guaranteed Obligations”) and any and all expenses (including reasonable counsel
fees and expenses) incurred by the Administrative Agent or any Bank in enforcing
any rights under this Agreement. Each Guarantor agrees that its guaranty
obligation under this Agreement is a guarantee of payment, not of collection and
that such Guarantor is primarily liable for the payment of the Guaranteed
Obligations.

 

SECTION 3. LIMIT OF LIABILITY.

Each Guarantor that is a Subsidiary of the Borrower shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would not render its guaranty
obligation hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law.

 

SECTION 4. GUARANTY ABSOLUTE.

Each Guarantor guarantees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Credit Agreement, the
other Credit Documents, as applicable, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any Bank. The liability of each
Guarantor under this Agreement shall be absolute and unconditional irrespective
of:

(a) any lack of validity or enforceability of the Credit Agreement, any other
Credit Document or any other agreement or instrument relating thereto;

(b) any change in the time, manner, or place of payment of, or in any other term
of, any of the Guaranteed Obligations, or any other amendment or waiver of or
any consent to departure from the Credit Agreement or any other Credit Document;

(c) any exchange, release, or nonperfection of any collateral, if applicable, or
any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, for any of the Guaranteed Obligations; or

(d) any other circumstances which might otherwise constitute a defense available
to, or a discharge of the Borrower or a Guarantor.

 

SECTION 5. CONTINUATION AND REINSTATEMENT, ETC.

Each Guarantor agrees that, to the extent that (i) the Borrower makes payments
to the Administrative Agent or any Bank or (ii) the Administrative Agent or any
Bank receives any proceeds of any property of Borrower or any Guarantor, and in
either such case such payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or otherwise
required to be repaid, then to the extent of such repayment the Guaranteed
Obligations shall be reinstated and continued in full force and effect as of the
date such initial payment or collection of proceeds occurred. The Guarantor
shall defend and indemnify the Administrative Agent and each Bank from and
against any claim or loss under this Section 5 (including reasonable attorneys’
fees and expenses) in the defense of any such action or suit.



--------------------------------------------------------------------------------

SECTION 6. CERTAIN WAIVERS.

Section 6.01. Notice. Each Guarantor hereby waives promptness, diligence, notice
of acceptance, notice of acceleration, notice of intent to accelerate and any
other notice with respect to any of the Guaranteed Obligations and this
Agreement.

Section 6.02. Other Remedies. Each Guarantor hereby waives any requirement that
the Administrative Agent or any Bank protect, secure, perfect, or insure any
Lien or any Property subject thereto or exhaust any right or take any action
against the Borrower or any other Person or any collateral, if any, including
any action required pursuant to a Legal Requirement.

Section 6.03. Waiver of Subrogation.

(a) Each Guarantor hereby irrevocably waives, until payment in full of all
Guaranteed Obligations and termination of all Commitments, any claim or other
rights which it may acquire against the Borrower that arise from such
Guarantor’s obligations under this Agreement or any other Credit Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. §509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent or any Bank against the Borrower or any
collateral which the Administrative Agent or any Bank now has or acquires. If
any amount shall be paid to any Guarantor in violation of the preceding sentence
and the Guaranteed Obligations shall not have been paid in full and all of the
Commitments terminated, such amount shall be held in trust for the benefit of
the Administrative Agent or any Bank and shall promptly be paid to the
Administrative Agent for the benefit of the Administrative Agent or any Bank to
be applied to the Guaranteed Obligations, whether matured or unmatured, as the
Administrative Agent may elect. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that the waiver set forth in this Section 6.03(a) is
knowingly made in contemplation of such benefits.

(b) Each Guarantor further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by the Borrower or any other Person on account of any
payment by such Guarantor to the Administrative Agent or any Bank under this
Agreement.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES.

Each Guarantor hereby represents and warrants as follows:

Section 7.01. Corporate Authority. Such Guarantor is either a corporation,
limited liability company, limited partnership or trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by such Guarantor of this
Agreement are within such Guarantor’s organizational powers, have been duly
authorized by all necessary organizational action and do not contravene (a) such
Guarantor’s organizational authority or (b) any law or material contractual
restriction affecting such Guarantor or its Property.

Section 7.02. Government Approval. No authorization or approval or other action
by and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by such Guarantor of this Agreement.



--------------------------------------------------------------------------------

Section 7.03. Binding Obligations. This Agreement is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights (whether considered in a proceeding at law or in equity).

 

SECTION 8. COVENANTS.

Each Guarantor will comply with all covenant provisions of Article V and
Article VI of the Credit Agreement to the extent such provisions are applicable.

 

SECTION 9. CONTRIBUTION.

As a result of the transactions contemplated by the Credit Agreement, each of
the Guarantors will benefit, directly and indirectly, from the Guaranteed
Obligations and in consideration thereof desire to enter into a contribution
agreement among themselves as set forth in this Section 9 to allocate such
benefits among themselves and to provide a fair and equitable arrangement to
make contributions in the event any payment is made by any Guarantor hereunder
to the Administrative Agent or any Bank (such payment being referred to herein
as a “Contribution,” and for purposes of this Agreement, includes any exercise
of recourse by the Administrative Agent against any Property of a Guarantor and
application of proceeds of such Property in satisfaction of such Guarantor’s
obligations under this Agreement). The Guarantors hereby agree as follows:

Section 9.01. Calculation of Contribution. In order to provide for just and
equitable contribution among the Guarantors in the event any Contribution is
made by a Guarantor (a “Funding Guarantor”), such Funding Guarantor shall be
entitled to a contribution from certain other Guarantors for all payments,
damages and expenses incurred by that Funding Guarantor in discharging any of
the Guaranteed Obligations, in the manner and to the extent set forth in this
Section 9. The amount of any Contribution under this Agreement shall be equal to
the payment made by the Funding Guarantor to the Administrative Agent or any
other beneficiary pursuant to this Agreement and shall be determined as of the
date on which such payment is made.

Section 9.02. Benefit Amount Defined. For purposes of this Agreement, the
“Benefit Amount” of any Guarantor as of any date of determination shall be the
net value of the benefits to such Guarantor and all of its Subsidiaries
(including any Subsidiaries which may be Guarantors) from extensions of credit
made by the Banks to the Borrower under the Credit Agreement; provided, however,
that in determining the contribution liability of any Guarantor which is a
Subsidiary to its direct or indirect parent corporation or of any Guarantor to
its direct or indirect Subsidiary, the Benefit Amount of such Subsidiary and its
Subsidiaries, if any, shall be subtracted in determining the Benefit Amount of
the parent corporation. Such benefits shall include benefits of funds
constituting proceeds of Advances made to the Borrower by the Banks which are in
turn advanced or contributed by the Borrower to such Guarantor or its
Subsidiaries and benefits of Letters of Credit issued pursuant to the Credit
Agreement on behalf of, or the proceeds of which are advanced or contributed or
otherwise benefit, directly or indirectly, such Guarantor and its Subsidiaries
(collectively, the “Benefits”). In the case of any proceeds of Advances or
Benefits advanced or contributed to a Person (an “Owned Entity”) any of the
equity interests of which are owned directly or indirectly by a Guarantor, the
Benefit Amount of a Guarantor with respect thereto shall be that portion of the
net value of the benefits attributable to Advances or Benefits equal to the
direct or indirect percentage ownership of such Guarantor in its Owned Entity.

Section 9.03. Contribution Obligation. Each Guarantor shall be liable to a
Funding Guarantor in an amount equal to the greater of (A) the (i) ratio of the
Benefit Amount of such Guarantor to the total



--------------------------------------------------------------------------------

amount of Guaranteed Obligations, multiplied by (ii) the amount of Guaranteed
Obligations paid by such Funding Guarantor and (B) 95% of the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Guarantor is deemed made for purposes of this
Agreement (giving effect to all payments made by other Funding Guarantors as of
such date in a manner to maximize the amount of such contributions).

Section 9.04. Allocation. In the event that at any time there exists more than
one Funding Guarantor with respect to any Contribution (in any such case, the
“Applicable Contribution”), then payment from other Guarantors pursuant to this
Agreement shall be allocated among such Funding Guarantors in proportion to the
total amount of the Contribution made for or on account of the Borrower by each
such Funding Guarantor pursuant to the Applicable Contribution. In the event
that at any time any Guarantor pays an amount under this Agreement in excess of
the amount calculated pursuant to clause (A) of Section 9.03 above, that
Guarantor shall be deemed to be a Funding Guarantor to the extent of such excess
and shall be entitled to contribution from the other Guarantors in accordance
with the provisions of this Section 9.04.

Section 9.05. Subsidiary Payment. The amount of contribution payable under this
Section 9 by any Guarantor shall be reduced by the amount of any contribution
paid hereunder by a Subsidiary of such Guarantor.

Section 9.06. Equitable Allocation. If as a result of any reorganization,
recapitalization, or other corporate change in the Borrower or any of its
Subsidiaries, or as a result of any amendment, waiver or modification of the
terms and conditions of other Sections of this Agreement or the Guaranteed
Obligations, or for any other reason, the contributions under this Section 9
become inequitable as among the Guarantors, the Guarantors shall promptly modify
and amend this Section 9 to provide for an equitable allocation of
contributions. Any of the foregoing modifications and amendments shall be in
writing and signed by all Guarantors.

Section 9.07. Asset of Party to Which Contribution is Owing. The Guarantors
acknowledge that the right to contribution hereunder shall constitute an asset
in favor of the Guarantor to which such contribution is owing.

Section 9.08. Subordination. No payments payable by a Guarantor pursuant to the
terms of this Section 9 shall be paid until all amounts then due and payable by
the Borrower to any Bank, pursuant to the terms of the Credit Documents, are
paid in full in cash. Nothing contained in this Section 9 shall affect the
obligations of any Guarantor to any Bank under the Credit Agreement or any other
Credit Documents.

 

SECTION 10. MISCELLANEOUS.

Section 10.01. Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing, including telegraphic communication
and delivered or teletransmitted to the Administrative Agent, as set forth in
the Credit Agreement and to each Guarantor, at the address set forth under such
Guarantor’s signature hereto or in the Accession Agreement executed by such
Guarantor, or to such other address as shall be designated by any Guarantor or
the Administrative Agent in written notice to the other parties. All such
notices and other communications shall be effective when delivered or
teletransmitted to the above addresses.



--------------------------------------------------------------------------------

Section 10.02. Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by each Guarantor and
the Administrative Agent; provided, however, that any amendment or waiver
releasing any Guarantor from any liability hereunder shall be signed by all the
Banks (provided that the Administrative Agent can, if no Default then exists,
release any Subsidiary of the Borrower which no longer is a Property Owner of an
Unencumbered Property); and provided further that any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Notwithstanding the foregoing, in the event that any Subsidiary or
Affiliate of the Borrower hereafter is required in accordance with the terms of
the Credit Agreement or otherwise agrees to become a guarantor of the Borrower’s
obligations under the Credit Documents, then such Subsidiary or Affiliate may
become a party to this Agreement by executing an Accession Agreement (“Accession
Agreement”) in the form attached hereto as Annex 1 and each Guarantor and the
Administrative Agent hereby agrees that upon such Subsidiary’s or Affiliate’s
execution of such Accession Agreement, this Agreement shall be deemed to have
been amended to make such Person a Guarantor hereunder for all purposes and a
party hereto and no signature is required on behalf of the other Guarantors or
the Administrative Agent to make such an amendment to this Agreement effective.

Section 10.03. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Bank to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 10.04. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent and the Banks are hereby
authorized at any time, to the fullest extent permitted by law, to set off and
apply any deposits (general or special, time or demand, provisional or final)
and other indebtedness owing by the Administrative Agent or any Bank to the
account of any Guarantor against any and all of the obligations of such
Guarantor under this Agreement, irrespective of whether or not the
Administrative Agent or any Bank shall have made any demand under this Agreement
and although such obligations may be contingent and unmatured. The
Administrative Agent and the Banks agree promptly to notify each Guarantor
affected by any such set-off after any such set-off and application made by the
Administrative Agent or any Bank; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and any Bank under this Section 10.04 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or any Bank may otherwise
have.

Section 10.05. Continuing Guaranty; Transfer of Interest. This Agreement shall
create a continuing guaranty and shall (a) remain in full force and effect until
payment in full and termination of the Guaranteed Obligations, (b) be binding
upon each Guarantor, its successors and assigns, and (c) inure, together with
the rights and remedies of the Administrative Agent hereunder, to the benefit of
the Administrative Agent and the Banks and their respective successors,
transferees and assigns. Without limiting the generality of the foregoing
clause, when any Bank assigns or otherwise transfers any interest held by it
under the Credit Agreement or other Credit Document to any other Person pursuant
to the terms of the Credit Agreement or other Credit Document, that other Person
shall thereupon become vested with all the benefits held by such Bank under this
Agreement. Upon the payment in full and termination of the Guaranteed
Obligations, the guaranties granted hereby shall terminate and all rights
hereunder shall revert to each Guarantor to the extent such rights have not been
applied pursuant to the terms hereof. Upon any such termination, the
Administrative Agent will, at each Guarantor’s expense, execute and deliver to
such Guarantor such documents as such Guarantor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.



--------------------------------------------------------------------------------

Section 10.06. GOVERNING LAW. ANY DISPUTE BETWEEN THE GUARANTOR, THE
ADMINISTRATIVE AGENT, ANY BANK, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK.

 

SECTION 10.07. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B) OF THIS
SECTION 10.07, EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL
BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW
YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE
PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION
(A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.

(B) OTHER JURISDICTIONS. THE GUARANTOR AGREES THAT THE ADMINISTRATIVE AGENT, ANY
BANK OR ANY INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE GUARANTOR OR
ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN
PERSONAL JURISDICTION OVER THE GUARANTOR OR (2) ENFORCE A JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE GUARANTOR AGREES THAT IT WILL
NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE
GUARANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

(C) SERVICE OF PROCESS. THE GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY
AGENT OR THE BANKS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE BANKS TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. THE
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT
OR ANY AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY
JURISDICTION SET FORTH ABOVE.

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR



--------------------------------------------------------------------------------

INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 10.07, WITH ITS COUNSEL.

[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.

 

GUARANTORS:

LASALLE HOTEL PROPERTIES,

a Maryland real estate investment trust

By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer



--------------------------------------------------------------------------------

LASALLE HOTEL LESSEE, INC., an Illinois corporation By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer

GLASS HOUSES,

a Maryland real estate investment trust

By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer

DA ENTITY, LLC,

a Delaware limited liability company

By:   LaSalle Hotel Properties   Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer and By:   RDA
Entity, Inc.   Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

RDA ENTITY, INC LHO GRAFTON LESSEE, INC. LHO LE PARC LESSEE, INC. LHO SANTA CRUZ
ONE LESSEE, INC. LUCKY TOWN BURBANK LESSEE, INC. RAMROD LESSEE, INC. LHO MISSION
BAY ROSIE LESSEE, INC. PARADISE LESSEE, INC. GEARY DARLING LESSEE, INC. CHAMBER
MAID LESSEE, INC. SEASIDE HOTEL LESSEE, INC. LET IT FLHO LESSEE, INC. LASALLE
WASHINGTON ONE LESSEE, INC. LHO LEESBURG ONE LESSEE, INC., each, a Delaware
corporation By:  

 

  Name: Bruce A. Riggins   Title: Chief Financial Officer LHO WASHINGTON HOTEL
ONE, L.L.C. LHO WASHINGTON HOTEL TWO, L.L.C. LHO WASHINGTON HOTEL THREE, L.L.C.
LHO WASHINGTON HOTEL FOUR, L.L.C. LHO WASHINGTON HOTEL SIX, L.L.C. I&G CAPITOL,
LLC LHO TOM JOAD CIRCLE DC, L.L.C.

H STREET SHUFFLE, LLC,

each, a Delaware limited liability company

By:   Glass Houses   Managing Member   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

DC ONE LESSEE, L.L.C. DC TWO LESSEE, L.L.C. DC THREE LESSEE, L.L.C. DC FOUR
LESSEE, L.L.C. DC SIX LESSEE, L.L.C. DC I&G CAPITAL LESSEE, L.L.C. LHO TOM JOAD
CIRCLE LESSEE DC, L.L.C. H STREET SHUFFLE LESSEE, LLC, each, a Delaware limited
liability company By:   LaSalle Washington One Lessee, Inc.   Managing Member  
By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer LHO ALEXANDRIA
ONE, L.L.C. NYC SERANADE, L.L.C. LHO VIKING HOTEL, L.L.C. LHO CHICAGO RIVER,
L.L.C. LHO ALEXIS HOTEL, L.L.C.

LHO ONYX HOTEL ONE, L.L.C.,

each, a Delaware limited liability company

By:   LaSalle Hotel Operating Partnership, L.P.   Managing Member   By:  
LaSalle Hotel Properties     General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer

SEASIDE HOTEL, LP,

a Delaware limited partnership

By:   Seaside Hotel, LLC   General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member       By:   LaSalle Hotel Properties      
  General Partner         By:  

 

          Name: Bruce A. Riggins           Title: Chief Financial Officer



--------------------------------------------------------------------------------

GEARY DARLING, LP, a Delaware limited partnership By:   Geary Darling, LLC  
General Partner         By:   LaSalle Hotel Operating Partnership,     L.P.
Managing Member     By:   LaSalle Hotel Properties       General Partner      
By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

 

CHAMBER MAID, LP,

a Delaware limited partnership

By:   Chamber Maid, LLC General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member     By:   LaSalle Hotel Properties      
General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

LET IT FLHO, LP,

a Delaware limited partnership

By:   Let It FLHO, LLC   General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member     By:   LaSalle Hotel Properties      
General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer



--------------------------------------------------------------------------------

LHO GRAFTON HOTEL, L.P., a Delaware limited partnership By:   LHO Grafton Hotel,
L.L.C.   General Partner   By:   LaSalle Hotel Operating Partnership, L.P.    
Managing Member     By:   LaSalle Hotel Properties       General Partner      
By:  

 

            Name: Bruce A. Riggins             Title: Chief Financial Officer

 

LHO LE PARC HOTEL, L.P.,

a Delaware limited partnership

By:   LHO Le Parc, L.L.C.    General Partner   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member             By:   LaSalle Hotel Properties
      General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

 

LHO SANTA CRUZ HOTEL ONE, L.P.,

a Delaware limited partnership

By:   LHO Santa Cruz Hotel One, L.L.C    General Partner   By:   LaSalle Hotel
Operating Partnership, L.P.     Managing Member             By:   LaSalle Hotel
Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer



--------------------------------------------------------------------------------

LUCKY TOWN BURBANK, L.P., a Delaware limited partnership By:   Lucky Town
Burbank, L.L.C.   General Partner   By:   LaSalle Hotel Operating Partnership,
L.P.     Managing Member     By:   LaSalle Hotel Properties       General
Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,

a Delaware limited partnership

By:   LHO Mission Bay Rosie Hotel, L.L.C.   General Partner   By:   LaSalle
Hotel Operating Partnership, L.P.   Managing Member     By:   LaSalle Hotel
Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

 

LHO MISSION BAY HOTEL, L.P.,

a Delaware limited partnership

By:   LHO San Diego Financing, L.L.C   General Partner   By:   LaSalle Hotel
Operating Partnership, L.P.     Managing Member       By:   LaSalle Hotel
Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer



--------------------------------------------------------------------------------

LHO SAN DIEGO FINANCING, L.L.C., a Delaware limited liability company By:  
LaSalle Hotel Operating Partnership, L.P.   Member   By:   LaSalle Hotel
Properties     General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,

a Delaware limited partnership

By:   LHO Hollywood Financing, Inc.   General Partner   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer

LHO NEW ORLEANS LM, L.P.,

a Delaware limited partnership

By:   LHO New Orleans Financing, Inc.   General Partner   By:  

 

    Name: Bruce A. Riggins     Title: Chief Financial Officer



--------------------------------------------------------------------------------

WILD INNOCENT I, LP, a Delaware limited partnership By:   Innocent I, LLC  
General Partner   By:   LaSalle Hotel Operating Partnership, L.P.     Managing
Member     By:   LaSalle Hotel Properties       General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer

CHIMES OF FREEDOM, LLC,

a Delaware limited liability company

By:   OF Freedom I, LLC   Managing Member   By:   LaSalle Hotel Operating
Partnership, L.P.     Managing Member     By:   LaSalle Hotel Properties      
General Partner       By:  

 

        Name: Bruce A. Riggins         Title: Chief Financial Officer WILD I,
LLC CHIMES I, LLC

OF FREEDOM I, LLC,

each, a Delaware limited liability company

By:   LaSalle Hotel Operating Partnership, L.P.   Managing Member   By:  
LaSalle Hotel Properties     General Partner     By:  

 

      Name: Bruce A. Riggins       Title: Chief Financial Officer



--------------------------------------------------------------------------------

LHO ALEXANDRIA ONE LESSEE, L.L.C. LHO ONYX ONE LESSEE, L.L.C. NYC SERANADE
LESSEE, L.L.C. LHO CHICAGO RIVER LESSEE, L.L.C. LHO ALEXIS LESSEE, L.L.C. CHIMES
OF FREEDOM LESSEE, LLC WILD INNOCENT I LESSEE, LLC, each, a Delaware limited
liability company By:   LaSalle Hotel Lessee, Inc.   Managing Member   By:  

 

    Name: Bruce A. Riggins     Title: Executive Vice-President and    
          Chief Financial Officer   Address for the above Guarantors:   3 Metro
Center, Suite 1200   Bethesda, Maryland 20814   Attn: Mr. Bruce A. Riggins



--------------------------------------------------------------------------------

ANNEX 1

GUARANTY AND CONTRIBUTION AGREEMENT

ACCESSION AGREEMENT

                                          [Name of Entity], a [limited
partnership/corporation] (the “Company”), hereby agrees with (i) Citibank, N.A.,
as the Administrative Agent (the “Administrative Agent”) under the Senior
Unsecured Credit Agreement dated as of December 14, 2011 as the same may be
amended or modified from time to time (the “Credit Agreement”) among LaSalle
Hotel Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks (as defined in the
Credit Agreement), the Administrative Agent and the other parties from time to
time party thereto; (ii) the parties to the Environmental Indemnity and
Agreement (the “Environmental Indemnity”) dated as of December 14, 2011 executed
in connection with the Credit Agreement, (iii) the parties to the Guaranty and
Contribution Agreement (the “Guaranty”) dated as of December 14, 2011 executed
in connection with the Credit Agreement, as follows:

The Company hereby agrees and confirms that, as of the date hereof, it
(a) intends to be a party to the Environmental Indemnity and the Guaranty and
undertakes to perform all the obligations expressed therein, respectively, of an
Indemnitor and a Guarantor (as defined in the Environmental Indemnity and the
Guaranty, respectively), (b) agrees to be bound by all of the provisions of the
Environmental Indemnity and the Guaranty as if it had been an original party to
such agreements, (c) confirms that the representations and warranties set forth
in the Environmental Indemnity and the Guaranty, respectively, with respect to
the Company, a party thereto, are true and correct in all material respects as
of the date of this Accession Agreement and (d) has received and reviewed copies
of each of the Environmental Indemnity and the Guaranty.

For purposes of notices under the Environmental Indemnity and the Guaranty the
address for the Company is as follows:

Attention:                                         

Telephone:                                       

Telecopy:                                         

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
    day of             , 20    .

 

[NAME OF ENTITY] By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

            , 20    

Citibank, N.A.

as Administrative Agent under the Credit Agreement herein described

c/o Citibank, N.A. Agency Department

1615 Brett Road OPS III

New Castle, Delaware 19720

Attention: Global Loans Agency Department

Ladies and Gentlemen:

The undersigned, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Senior Unsecured Credit Agreement
dated as December 14, 2011 as the same may be amended or modified from time to
time (the “Credit Agreement,” the defined terms of which are used in this Notice
of Borrowing unless otherwise defined in this Notice of Borrowing) among the
Borrower, LaSalle Hotel Properties, a Maryland real estate investment trust (the
“Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto, and hereby gives you irrevocable notice pursuant to Section 2.02(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

(a) Business Day of the Proposed Borrowing is             , 20    .

(b) The Proposed Borrowing will be a Borrowing composed of [Base Rate Advances]
[LIBOR Rate Advances].

(c) The aggregate amount of the Proposed Borrowing is $            .

(d) The Interest Period for each LIBOR Rate Advance made as part of the Proposed
Borrowing is [    month[s]].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(a) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are correct in all material respects, before and after
giving effect to the Proposed Borrowing and the application of the proceeds
therefrom, as though made on the date of the Proposed Borrowing; and

(b) no Default has occurred and remains uncured, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.



--------------------------------------------------------------------------------

Citibank, N.A., as Administrative Agent

            , 20    

Page 2

 

Very truly yours, LASALLE HOTEL OPERATING PARTNERSHIP, L.P. By:  

LASALLE HOTEL PROPERTIES, its general partner

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION OR CONTINUATION

            , 20    

Citibank, N.A.

as Administrative Agent under the Credit Agreement herein described

c/o Citibank, N.A. Agency Department

1615 Brett Road OPS III

New Castle, Delaware 19720

Attention: Global Loans Agency Department

Ladies and Gentlemen:

The undersigned, LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Senior Unsecured Credit Agreement
dated as December 14, 2011 as the same may be amended or modified from time to
time (the “Credit Agreement,” the defined terms of which are used in this Notice
of Borrowing unless otherwise defined in this Notice of Borrowing) among the
Borrower, LaSalle Hotel Properties, a Maryland real estate investment trust (the
“Parent”), the Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as the Administrative Agent and the other parties from time to time party
thereto, and hereby gives you irrevocable notice pursuant to Section 2.02(b) of
the Credit Agreement that the undersigned hereby requests a Conversion or
continuation of an outstanding Borrowing, and in connection with that request
sets forth below the information relating to such Conversion or continuation
(the “Proposed Borrowing”) as required by Section 2.02(b) of the Credit
Agreement:

(a) The Business Day of the Proposed Borrowing is             , 20    .

(b) The Proposed Borrowing will be composed of [Base Rate Advances] [LIBOR Rate
Advances].

(c) The aggregate amount of the Borrowing to be Converted or continued is
$            and consists of [Base Rate Advances] [LIBOR Rate Advances].

(d) The Proposed Borrowing consists of [a Conversion to [Base Rate Advances]
[LIBOR Rate Advances]] [a continuation of [Base Rate Advances] [LIBOR Rate
Advances]].



--------------------------------------------------------------------------------

Citibank, N.A.,

as Administrative Agent

            , 20    

Page 2

 

(e) The Interest Period for each LIBOR Rate Advance made as part of the Proposed
Borrowing is [    month[s]].

 

Very truly yours, LASALLE HOTEL OPERATING PARTNERSHIP, L.P. By:   LASALLE HOTEL
PROPERTIES, its general partner   By:  

 

    Name:  

 

    Title:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NEW YORK MORTGAGE

[See attached pages.]



--------------------------------------------------------------------------------

CONSOLIDATED, AMENDED AND RESTATED MORTGAGE

by and from

[            ], “Mortgagor”

to

CITIBANK, N.A., in its capacity as Agent, “Mortgagee”

Dated as of [            , 20    ]

 

Location:

     [                     ] 

Municipality:

     [                     ] 

County:

     [                     ] 

State:

     New York   

THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH BY ANY
CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $            .

THIS MORTGAGE DOES NOT ENCUMBER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE
IMPROVED BY ONE OR MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX
RESIDENTIAL DWELLING UNITS, EACH HAVING ITS OWN SEPARATE COOKING FACILITIES.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention: Malcolm K. Montgomery, Esq.

File #31900/288



--------------------------------------------------------------------------------

CONSOLIDATED, AMENDED AND RESTATED MORTGAGE

THIS CONSOLIDATED, AMENDED AND RESTATED MORTGAGE (this “Mortgage”) is dated as
of [            ], 20    ] by and from [                    ], a
[                    ] [                    ] (“Mortgagor”), whose address is
[                                        ] to CITIBANK, N.A., a national
association, as administrative Agent (in such capacity, “Agent”) for the Banks
(as defined in the Credit Agreement (defined below)), having an address at 388
Greenwich Street, 11th Floor, New York, NY 10013 (Agent, together with its
successors and assigns, “Mortgagee”).

W I T N E S S E T H:

WHEREAS, Mortgagee is the assignee, present owner and holder of the mortgages
described on Exhibit B attached hereto (the “Existing Mortgages”) securing
certain indebtedness evidenced by the promissory notes described on Exhibit C
attached hereto (the “Existing Notes”). The Existing Mortgages are liens on,
among other things, the interest of Mortgagor in the **[Land][Unit]** (defined
below) described in Exhibit A attached hereto. Mortgagee is now the owner and
holder of the Existing Notes evidencing the indebtedness secured by the Existing
Mortgages;

WHEREAS, simultaneously herewith Mortgagee and Mortgagor have consolidated,
amended and restated all the terms, covenants and conditions of the Existing
Notes, with such amendment and restatement evidenced by the execution and
delivery of the Term Note (defined below); and

WHEREAS, Mortgagor and Mortgagee have agreed to modify the terms, covenants and
provisions of the Existing Mortgages so that such terms and provisions shall be
as hereinafter set forth,

Mortgagor and Mortgagee by these presents do hereby agree as follows:

MODIFICATION OF EXISTING NOTES

The terms, covenants and conditions of the Existing Notes have been amended,
modified and restated in their entirety so that (x) such terms, covenants and
conditions are now as set forth in the Term Note executed and delivered by
Mortgagor simultaneously herewith in substitution for the Existing Notes but not
in payment, satisfaction or cancellation of the outstanding indebtedness
evidenced by the Existing Notes, (y) the Term Note constitutes evidence of but
one debt in the aggregate principal amount of $[            ] and (z) the terms,
covenants, agreements, rights, obligations and conditions contained in the Term
Note supersede and control the terms, covenants, agreements, rights, obligations
and conditions of the Existing Notes (it being agreed, however, that the
consolidation of the Existing Notes does not impair the indebtedness evidenced
by each of the Existing Notes).

CONSOLIDATION AND MODIFICATION OF EXISTING MORTGAGES

The Existing Mortgages and this instrument (collectively, the “Consolidated
Mortgage”) are consolidated and coordinated hereby so that the Consolidated
Mortgage shall hereafter constitute in law but one consolidated first mortgage,
a single first lien securing the payment of the aggregate principal amount of
[dollar amount] ($            ) (the “Secured Amount”), together with interest
thereon at the rate or rates specified in the Term Note. The terms of the
Existing Mortgages as consolidated are hereby amended and restated in their
entity by the terms hereof.

ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM AMOUNT OF
PRINCIPAL DEBT OR PRINCIPAL OBLIGATION WHICH IS OR UNDER ANY CONTINGENCY MAY BE
SECURED BY THIS MORTGAGE AT THE DATE OF EXECUTION HEREOF OR AT ANY TIME
THEREAFTER IS [dollar amount] ($            ).

 

3



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Senior
Unsecured Credit Agreement dated as of December 14, 2011, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time (the “Credit Agreement”), among LaSalle Hotel Operating Partnership, L.P.
(collectively, “Borrower”) LaSalle Hotel Properties, the Banks, Citibank, N.A.,
as Administrative Agent and the other parties from time to time party thereto.
As used herein, the following terms shall have the following meanings:

(a) “Event of Default”: The default by Mortgagor in the observance or
performance of any covenant, condition or agreement expressly set forth in this
Mortgage and the continuance of such default unremedied for a period of: (x) in
the case of a default that is susceptible to cure by the payment of money, five
(5) Business Days after receipt of written notice thereof from Mortgagee, or
(y) in the case of all other such defaults, thirty (30) days after receipt of
written notice thereof from Mortgagee.

(b) “Indebtedness”: (1) All indebtedness of Mortgagor to Mortgagee under that
certain Term Note from Borrower to Agent, as agent for the Banks, dated as of
[            ], 20[    ] (the “Term Note”), including, without limitation, the
sum of all (a) principal, interest and other amounts owing under or evidenced or
secured by the Term Note. The Indebtedness secured hereby includes, without
limitation, all interest and expenses accruing after the commencement by or
against Mortgagor or any of its affiliates of a proceeding under the Bankruptcy
Code (defined below) or any similar law for the relief of debtors.

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS MORTGAGE SHALL
SECURE ONLY PRINCIPAL OBLIGATIONS COMPRISED OF TERM BORROWINGS UNDER THE TERM
NOTE. THIS MORTGAGE SHALL NOT SECURE REVOLVING CREDIT BORROWINGS OR SWING LINE
BORROWINGS OR ANY NOTES EVIDENCING SUCH BORROWINGS OR ANY PAYMENT OF OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT. FURTHER, NO ADVANCE MADE UNDER THE CREDIT
AGREEMENT SUBSEQUENT TO ISSUANCE OF THE TERM NOTE SHALL BE SECURED BY THIS
MORTGAGE.

(c) “Mortgaged Property”: **[The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate in such real property as hereafter may be acquired by
Mortgagor (the “Land”)][That certain condominium unit known as
[                    ], together with the undivided interest in the common
elements appurtenant to such unit (hereinafter referred to as the “Unit”)
comprising part of the building (the “Building”) and premises known as
[                    ] (the “Condominium”) and by the street address
[                    ], and situate on the land (the “Land”) more particularly
described in Exhibit A annexed hereto, said Unit being described in that certain
declaration more particularly described in Exhibit E annexed hereto (which
declaration, as it may from time to time be amended, being hereinafter referred
to as the “Declaration”; the Declaration, together with the By-Laws of
[                    ] annexed as Exhibit [    ] to the Declaration, as they may
from time to time be amended (the “By-Laws”), collectively, the “Condominium
Documents”) establishing a plan for condominium ownership of said premises under
Article 9-B of the Real Property Law of the State of New York (the “Condominium
Act”)]**, and all Mortgagor’s right, title and interest now or hereafter
acquired in and all of Mortgagor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Mortgagor, now or at any time situated, placed or constructed upon the
**[Land][Unit]**

 

4



--------------------------------------------------------------------------------

(the “Improvements”; the **[Land][Unit]** and Improvements are collectively
referred to as the “Premises”), (2) all materials, supplies, equipment,
apparatus and other items of personal property now owned or hereafter acquired
by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the **[Land][Unit]**, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Mortgagor now has or hereafter acquires any rights or any
power to transfer rights and that are or are to become fixtures (as defined in
the UCC, defined below) related to the **[Land][Unit]** (the “Fixtures”),
(3) all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(4) all of the rents, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or
payable by parties to the Leases for using, leasing, licensing possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the “Rents”), (5) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, and (6) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”). As used in this Mortgage,
the term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.

(d) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor under the Term Note.

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS MORTGAGE SHALL
SECURE ONLY PRINCIPAL OBLIGATIONS COMPRISED OF TERM BORROWINGS UNDER THE TERM
NOTE. THIS MORTGAGE SHALL NOT SECURE REVOLVING CREDIT BORROWINGS OR SWING LINE
BORROWINGS OR ANY NOTES EVIDENCING SUCH BORROWINGS OR ANY PAYMENT OF OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT. FURTHER, NO ADVANCE MADE UNDER THE CREDIT
AGREEMENT SUBSEQUENT TO ISSUANCE OF THE TERM NOTE SHALL BE SECURED BY THIS
MORTGAGE.

(e) “Permitted Liens”: Liens described in Sections 6.01(a) through (e) of the
Credit Agreement.

(f) “UCC”: The Uniform Commercial Code of the State of New York or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than the State of New York, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit D
attached hereto (the “Permitted Encumbrances”) and to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property to Mortgagee, WITH POWER OF SALE (to the
extent permitted by applicable law), and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the lien of this Mortgage
unto Mortgagee.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances and the Permitted Liens. This Mortgage creates
valid, enforceable first priority liens and security interests against the
Mortgaged Property.

Section 3.2 First Lien Status. Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage.

Section 3.3 Payment and Performance. Mortgagor shall pay the Indebtedness when
due under the Term Note and shall perform the Obligations in full when they are
required to be performed.

ARTICLE 4

DEFAULT AND FORECLOSURE

Section 4.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Acceleration. Subject to the provisions of the Term Note providing for the
automatic acceleration of the Indebtedness upon the occurrence of certain Events
of Default, declare the Indebtedness to be immediately due and payable, without
further notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable.

(b) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or, to the extent permitted by applicable law,
by power of sale, in which case the Mortgaged Property may be sold for cash or
credit in one or more parcels as Mortgagee may determine. With respect to any
notices required or permitted under the UCC, Mortgagor agrees that ten
(10) days’ prior written notice shall be deemed commercially reasonable. At any
such sale by virtue of any judicial proceedings, power of sale, or any other
legal right, remedy or recourse, the title to and right of possession of any
such property shall pass to the purchaser thereof, and to the fullest extent
permitted by law, Mortgagor shall be completely and irrevocably divested of all
of its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Mortgagor, and
against all other Persons claiming or to claim the property sold or any part
thereof, by, through or under Mortgagor. Mortgagee or any of the Banks may be a
purchaser at such sale. If Mortgagee or a Bank is the highest bidder, Mortgagee
or such Bank may credit the portion of the purchase price that would be
distributed to Mortgagee or such Bank against the Indebtedness in lieu of paying
cash. In the event this Mortgage is foreclosed by judicial action, appraisement
of the Mortgaged Property is waived.

(c) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment. Any such receiver shall

 

6



--------------------------------------------------------------------------------

have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 4.6.

(d) Other. Exercise all other rights, remedies and recourses granted under the
Term Note or otherwise available at law or in equity.

Section 4.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 4.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Term Note and available
at law or equity (including the UCC), which rights (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Mortgagor, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, as the case may be, (c) may be
exercised as often as occasion therefor shall arise, and the exercise or failure
to exercise any of them shall not be construed as a waiver or release thereof or
of any other right, remedy or recourse, and (d) are intended to be, and shall
be, nonexclusive. No action by Mortgagee in the enforcement of any rights,
remedies or recourses under the Term Note or otherwise at law or equity shall be
deemed to cure any Event of Default.

Section 4.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Term Note or their status as a first and prior
lien and security interest in and to the Mortgaged Property. For payment of the
Indebtedness, Mortgagee may resort to any other security in such order and
manner as Mortgagee may elect.

Section 4.5 Discontinuance of Proceedings. If Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted under the this Mortgage or the
Term Note and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee, as the case may be, shall have the unqualified right to do so
and, in such an event, Mortgagor, Mortgagee shall be restored to their former
positions with respect to the Indebtedness, the Obligations, the Term Note, this
Mortgage, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if the right, remedy or
recourse had never been invoked, but no such discontinuance or abandonment shall
waive any Event of Default which may then exist or the right of Mortgagee
thereafter to exercise any right, remedy or recourse under this Mortgage or the
Term Note for such Event of Default.

Section 4.6 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

(a) to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, and (4) costs of advertisement;

 

7



--------------------------------------------------------------------------------

(b) to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and

(c) the balance, if any, to the Persons legally entitled thereto.

Section 4.7 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 4.1(b) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 4.8 Costs of Enforcement. Mortgagor shall pay all expenses (including
reasonable attorneys’ fees and expenses) of or incidental to the perfection and
enforcement of this Mortgage or the Term Note, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage, and for the
curing thereof, or for defending or asserting the rights and claims of Mortgagee
in respect thereof, by litigation or otherwise.

Section 4.9 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 4, the security interests under Article 6, nor any
other remedies afforded to Mortgagee under the Term Note, at law or in equity
shall cause Mortgagee to be deemed or construed to be a mortgagee in possession
of the Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property
or attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 11.02 of the Credit
Agreement.

Section 5.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Land. As used herein, “Mortgagor” shall refer to
the party named in the first paragraph of this Mortgage and to any subsequent
owner of all or any portion of the Mortgaged Property.

Section 5.3 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.

Section 5.4 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Mortgagee, at
Mortgagor’s request and expense, shall release the liens and security interests
created by this Mortgage or reconvey the Mortgaged Property to Mortgagor.

Section 5.5 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

 

8



--------------------------------------------------------------------------------

Section 5.6 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 5.7 Severability. If any provision of this Mortgage shall be held by any
court of competent jurisdiction to be unlawful, void or unenforceable for any
reason, such provision shall be deemed severable from and shall in no way affect
the enforceability and validity of the remaining provisions of this Mortgage.

Section 5.8 Entire Agreement. This Mortgage, the Credit Agreement and the Term
Note embody the entire agreement and understanding between Mortgagee and
Mortgagor relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties.

Section 5.9 Mortgagee as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the Banks. Agent shall
have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of the
Mortgaged Property) in accordance with the terms of the Credit Agreement, any
related agency agreement among Agent and the Banks (collectively, as amended,
amended and restated, supplemented or otherwise modified or replaced from time
to time, the “Agency Documents”) and this Mortgage. Mortgagor and all other
Persons shall be entitled to rely on releases, waivers, consents, approvals,
notifications and other acts of Agent, without inquiry into the existence of
required consents or approvals of the Banks thereof.

(b) Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage. Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage. Upon the acceptance of any
appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage. After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

ARTICLE 6

LOCAL LAW PROVISIONS

Section 6.1. Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 6 and the other provisions of this
Mortgage, the terms and conditions of this Article 6 shall control and be
binding.

 

9



--------------------------------------------------------------------------------

Section 6.2. Trust Fund. Pursuant to Section 13 of the New York Lien Law,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive the advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement and shall apply the advances first to the
payment of the cost of any such improvement on the Mortgaged Property before
using any part of the total of the same for any other purpose.

Section 6.3. Commercial Property. Mortgagor represents that this Mortgage does
not encumber real property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units, each having its own separate cooking facilities.

Section 6.4. Insurance. The provisions of subsection 4 of Section 254 of the New
York Real Property Law covering the insurance of buildings against loss by fire
shall not apply to this Mortgage. In the event of any conflict, inconsistency or
ambiguity between the provisions of the Credit Agreement and the provisions of
subsection 4 of Section 254 of the New York Real Property Law covering the
insurance of buildings against loss by fire, the provisions of the Credit
Agreement shall control.

Section 6.5. Leases. Mortgagee shall have all of the rights against lessees of
the Mortgaged Property set forth in Section 291-f of the Real Property Law of
New York.

Section 6.6. Statutory Construction. The clauses and covenants contained in this
Mortgage that are construed by Section 254 of the New York Real Property Law
shall be construed as provided in those sections (except as provided in
Section 6.4). The additional clauses and covenants contained in this Mortgage
shall afford rights supplemental to and not exclusive of the rights conferred by
the clauses and covenants construed by Section 254 and shall not impair, modify,
alter or defeat such rights (except as provided in Section 6.4), notwithstanding
that such additional clauses and covenants may relate to the same subject matter
or provide for different or additional rights in the same or similar
contingencies as the clauses and covenants construed by Section 254. The rights
of Mortgagee arising under the clauses and covenants contained in this Mortgage
shall be separate, distinct and cumulative and none of them shall be in
exclusion of the others. No act of Mortgagee shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision, anything herein or otherwise to the contrary notwithstanding. In the
event of any inconsistencies between the provisions of Section 254 and the
provisions of this Mortgage, the provisions of this Mortgage shall prevail.

Section 6.7. Maximum Principal Amount Secured. Notwithstanding anything to the
contrary contained in this Mortgage, the maximum amount of principal
indebtedness secured by this Mortgage or which under any contingency may be
secured by this Mortgage is the Secured Amount as set forth in the Recitals
above.

Section 6.8. Power of Sale. Upon the occurrence of an Event of Default,
Mortgagee shall have the right to sell the Mortgaged Property by exercise of any
right of power of sale then available under applicable law.

[The remainder of this page has been intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:

  [                                         ],     a [            ]
[            ]     By:  

 

      Name:       Title:  

 

STATE OF   

 

   )          )    SS.: COUNTY OF   

 

   )   

ON THE      DAY OF              IN THE YEAR 20     BEFORE ME, THE UNDERSIGNED, A
NOTARY PUBLIC IN AND FOR SAID STATE, PERSONALLY APPEARED                     ,
PERSONALLY KNOWN TO ME OR PROVED TO ME ON THE BASIS OF SATISFACTORY EVIDENCE TO
BE THE INDIVIDUAL(S) WHOSE NAME(S) IS (ARE) SUBSCRIBED TO THE WITHIN INSTRUMENT
AND ACKNOWLEDGED TO ME THAT HE/SHE/THEY EXECUTED THE SAME IN HIS/HER/THEIR
CAPACITY(IES), AND THAT BY HIS/HER/THEIR SIGNATURE(S) ON THE INSTRUMENT, THE
INDIVIDUAL(S), OR THE PERSON UPON BEHALF OF WHICH THE INDIVIDUAL(S) ACTED,
EXECUTED THE INSTRUMENT.

 

 

 

  

(SIGNATURE AND OFFICE OF INDIVIDUAL TAKING ACKNOWLEDGEMENT)

Signature page



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises located at
[                                        ], New York, [                    ]:

[To Come]

 

Exh. A-1



--------------------------------------------------------------------------------

EXHIBIT B

EXISTING MORTGAGES

[To Come]

 

Exh. B-1



--------------------------------------------------------------------------------

EXHIBIT C

EXISTING NOTES

[To Come]

 

Exh. C-1



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain title commitment number
[            ] issued by [                    ] on or about [            ],
20[    ].

 

Exh. D-1



--------------------------------------------------------------------------------

[EXHIBIT E

(Description of the Declaration)]

 

Exh. E-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NEW YORK TERM NOTE

AMENDED AND RESTATED CONSOLIDATED PROMISSORY NOTE

 

$            

               , 20    

This AMENDED AND RESTATED CONSOLIDATED PROMISSORY NOTE (this “Note”) is made
this      day of             , 20     by and between [                    ], a
[                    ] as maker, having its principal place of business at
[                    ] (the “Maker”) and Citibank, N.A., a national association,
having an address at Citibank, N.A. Agency Department, 1615 Brett Road OPS III,
New Castle, Delaware 19720, Attention: Global Loans Agency Department, as the
Administrative Agent (together with its successors and/or assigns, “Agent”), for
the benefit of the Banks named in the Credit Agreement herein described.

RECITALS

WHEREAS, the Maker is the mortgagor under certain mortgages as more particularly
described in Exhibit A attached hereto (hereinafter referred to as the “Existing
Security Instruments”) and the maker under certain notes, bonds or other
obligations, as consolidated by [INSERT DESCRIPTION OF CONSOLIDATED NOTE],
secured thereby (hereinafter referred to as the “Existing Notes”);

WHEREAS, there is now owing on the Existing Notes and the Existing Security
Instruments the unpaid principal sum of [INSERT AMOUNT IN WORDS]
($[            ]), together with interest;

WHEREAS, in connection with the making of an Advance or Advances in the
aggregate principal amount of [INSERT AMOUNT IN WORDS] ($[            ]) by the
Banks under that certain Senior Unsecured Credit Agreement dated as of
December 14, 2011 as the same may be amended or modified from time to time (the
“Credit Agreement”) among LaSalle Hotel Operating Partnership, L.P., a Delaware
limited partnership (the “Borrower”), LaSalle Hotel Properties, a Maryland real
estate investment trust (the “Parent”), the Guarantors party thereto, the Banks
party thereto, Agent and the other parties from time to time party thereto, to
the Maker, the Maker has agreed to (i) continue its obligations under the
Existing Notes and has requested that Agent consolidate the Existing Notes and
amend and restate the terms and provisions of the Existing Notes into this Note,
and (ii) continue its obligations under the Existing Security Instruments into
that certain Amended and Restated Consolidated Mortgage of even date herewith
(the “Mortgage”).

NOW, THEREFORE, in consideration of the premises, the agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby covenant and agree as
follows, effective as of the date first above written:

A. The Existing Notes are hereby combined and consolidated so that together they
shall hereafter constitute in law but one indebtedness evidenced by this Note in
the aggregate principal amount of [INSERT AMOUNT IN WORDS] ($[            ])
together with interest thereon as hereinafter provided.



--------------------------------------------------------------------------------

B. The Existing Notes are hereby amended and restated in their entirety to read
as follows:

PROMISSORY NOTE

 

$                           , 20    

For value received, the undersigned [                    ] (the “Maker”), hereby
promises to pay to the order of Citibank, N.A., as the administrative agent (the
“Administrative Agent”) the principal amount of                      and
    /100 Dollars ($            ) advanced by the Administrative Agent to the
Maker, together with interest on such unpaid principal amount, at such interest
rates, and at such times, as are specified in the Credit Agreement.

This Note is a “New York Term Note” referred to in, and is entitled to the
benefits of, and is subject to the terms of, Section 9.01 of the Senior
Unsecured Credit Agreement dated as of December 14, 2011 as the same may be
amended or modified from time to time (the “Credit Agreement”) among LaSalle
Hotel Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), LaSalle Hotel Properties, a Maryland real estate investment trust
(the “Parent”), the Guarantors party thereto, the Banks party thereto (the
“Banks”), the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used in this Note and not otherwise defined in this
Note have the meanings assigned to such terms in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at Citibank, N.A. Agency Department, 1615
Brett Road OPS III, New Castle, Delaware 19720, Attention: Global Loans Agency
Department (or at such other location or address as may be specified by the
Administrative Agent to the Borrower) in same day funds. The Administrative
Agent shall record all payments of principal made under this Note, but no
failure of the Administrative Agent to make such recordings shall affect the
Maker’s repayment obligations under this Note.

The principal amount of this Note shall be reduced only by the last and final
sums that the Borrower repays with respect to the Obligations under the Credit
Documents and shall not be reduced by any intervening repayments of such
Obligations. So long as the balance of the payment Obligations under the Credit
Documents exceeds the then outstanding principal amount of this Note, any
payments and repayments of such Obligations shall not be deemed to be applied
against, or to reduce, the portion of such principal payment Obligations
evidenced by this Note. Notwithstanding the foregoing, the Borrower may direct
the Administrative Agent to apply payments and repayments of payment Obligations
under the Credit Documents against the portion of such Obligations evidenced by
this Note and secured by that certain Consolidated, Amended and Restated
Mortgage, dated as of the date hereof, by and from [                    ], as
mortgagor, to Agent, as mortgagee. Any amounts applied to reduce the payment
Obligations evidenced by this Note shall correspondingly reduce the Obligations
of the Borrower evidenced by the other Notes (as such term is defined in the
Credit Agreement) on a dollar-for-dollar basis.

The Maker hereby waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, and any other notice of any kind. No failure
to exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Note shall operate as a waiver of such rights.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.

[Balance of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has duly executed this Note as of the day and year
first above written.

 

MAKER:

[                                         ],

a [                                       ]

By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

EXISTING SECURITY INSTRUMENTS

 

Exh. A



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

COMMITMENTS

 

LENDER

  

TITLE

   FINAL ALLOCATION  

Citibank, N.A.

   Administrative Agent    $ 75,000,000   

The Royal Bank of Scotland plc

   Co-Syndication Agent      75,000,000   

Bank of Montreal

   Co-Syndication Agent      75,000,000   

Regions Bank

   Co-Documentation Agent      55,000,000   

U.S. Bank National Association

   Co-Documentation Agent      55,000,000   

Bank of America, N.A.

   Co-Documentation Agent      50,000,000   

BBVA Compass

   Co-Documentation Agent      50,000,000   

Deutsche Bank Trust Company Americas

   Co-Documentation Agent      50,000,000   

Raymond James Bank

   Co-Documentation Agent      50,000,000   

Royal Bank of Canada

   Co-Documentation Agent      50,000,000   

PNC Bank, National Association

   Senior Managing Agent      40,000,000   

Barclays Bank PLC

   Lender      25,000,000   

Branch Banking and Trust Company

   Lender      25,000,000   

Goldman Sachs Bank USA

   Lender      25,000,000   

Morgan Stanley Bank, N.A.

   Lender      25,000,000   

First Commercial Bank

   Lender      15,000,000   

Chang Hwa Commercial Bank, Ltd.

   Lender      10,000,000         

 

 

 

Total

      $ 750,000,000         

 

 

 

 

Sch. 1.01(A)   -1-  



--------------------------------------------------------------------------------

SCHEDULE 1.01(C)

GUARANTORS

 

DA Entity, LLC, a Delaware limited liability company

     27-1510334   

RDA Entity, Inc., a Delaware corporation

     27-1507213   

I&G Capitol, LLC, a Delaware limited liability company

     52-2363632   

LaSalle Hotel Lessee, Inc., an Illinois corporation

     36-4220546   

LaSalle Hotel Properties, a Maryland real estate investment trust

     36-4219376   

LHO Grafton Hotel Lessee, Inc., a Delaware corporation

     20-2140342   

LHO Grafton Hotel, L.P., a Delaware limited partnership

     20-2138667   

LHO Hollywood LM, L.P., a Delaware limited partnership

     52-2248273   

LHO Le Parc Lessee, Inc., a Delaware corporation

     20-3870017   

LHO Le Parc, L.P., a Delaware limited partnership

     20-3868653   

LHO Mission Bay Hotel, L.P., a California limited partnership

     36-4232561   

LHO Mission Bay Rosie Hotel, L.P., a Delaware limited partnership

     20-3819466   

LHO Mission Bay Rosie Lessee, Inc., a Delaware corporation

     20-3819286   

LHO San Diego Financing, L.L.C., a Delaware limited liability company

     36-4217399   

LHO Santa Cruz Hotel One, L.P. a Delaware limited partnership

     20-2494600   

LHO Santa Cruz One Lessee, Inc., a Delaware corporation

     20-1812234   

Lucky Town Burbank Lessee, Inc., a Delaware corporation

     20-8668065   

Lucky Town Burbank, L.P. a Delaware limited partnership

     20-8669197   

Ramrod Lessee, Inc., a Delaware corporation

     26-2644161   

Paradise Lessee, Inc., a Delaware corporation

     26-2555404   

Geary Darling Lessee, Inc., a Delaware corporation

     27-3093379   

Geary Darling, LP a Delaware limited partnership

     27-3313990   

Chamber Maid, LP a Delaware limited partnership

     27-3602665   

Chamber Maid Lessee, Inc., a Delaware corporation

     27-3602695   

Seaside Hotel, LP a Delaware limited partnership

     27-4510347   

Seaside Hotel Lessee, Inc., a Delaware corporation

     27-4484507   

Let IT FLHO, LP a Delaware limited partnership

     45-3323336   

Let It FLHO Lessee, Inc., a Delaware corporation

     45-3180571   

Glass Houses, a Maryland real estate investment trust

     26-2526042   

LaSalle Washington One Lessee, Inc., a Delaware corporation

     36-4412231   

LHO Washington Hotel Four, L.L.C., a Delaware limited liability company

     52-2361130   

LHO Washington Hotel One, L.L.C., a Delaware limited liability company

     52-2361142   

LHO Washington Hotel Six, L.L.C., a Delaware limited liability company

     81-0622154   

LHO Washington Hotel Three, L.L.C., a Delaware limited liability company

     52-2361124   

LHO Washington Hotel Two, L.L.C., a Delaware limited liability company

     52-2361117   

DC One Lessee, L.L.C., a Delaware limited liability company

     26-2563826   

DC Two Lessee, L.L.C., a Delaware limited liability company

     26-2564209   

DC Three Lessee, L.L.C., a Delaware limited liability company

     26-2564466   

 

Sch. 1.01(C)   -1-  



--------------------------------------------------------------------------------

DC Four Lessee, L.L.C., a Delaware limited liability company

     26-2564627   

DC Six Lessee, L.L.C., a Delaware limited liability company

     26-2564789   

DC I&G Capital Lessee, L.L.C., a Delaware limited liability company

     26-2564700   

LHO Tom Joad Circle DC Lessee, L.L.C., a Delaware limited liability company

     36-4220546   

LHO Tom Joad Circle DC, L.L.C., a Delaware limited liability company

     20-3868735   

H Street Shuffle, LLC, a Delaware limited liability company

     27-1869414   

H Street Shuffle Lessee, LLC, a Delaware limited liability company

     27-1869550   

LHO Chicago River Lessee, L.L.C, a Delaware limited liability company

     36-4220546   

LHO Chicago River, L.L.C., a Delaware limited liability company

     36-4217399   

LHO Onyx Hotel One, L.L.C., a Delaware limited liability company

     36-4217399   

LHO Onyx One Lessee, L.L.C., a Delaware limited liability company

     36-4220546   

NYC Serenade, L.L.C., a Delaware limited liability company

     36-4217399   

NYC Serenade Lessee, L.L.C., a Delaware limited liability company

     27-0900157   

Chimes of Freedom Lessee, LLC., a Delaware limited liability company

     27-3168127   

Chimes I, LLC., a Delaware limited liability company

     27-3254069   

Of Freedom I, LLC., a Delaware limited liability company

     27-3254204   

Chimes of Freedom, LLC., a Delaware limited liability company

     27-3375998   

Wild I, LLC., a Delaware limited liability company

     27-3168357   

Wild Innocent I, LP a Delaware limited partnership

     20-5780150   

Wild Innocent I Lessee, LLC., a Delaware limited liability company

     30-0642182   

LHO Viking Hotel, L.L.C., a Delaware limited liability company

     36-4294378   

LHO Alexandria One Lessee, L.L.C., a Delaware limited liability company

     36-4220546   

LHO Alexandria One, L.L.C., a Delaware limited liability company

     36-4217399   

LHO Leesburg One Lessee, Inc., a Delaware corporation

     58-2671994   

LHO New Orleans LM, L.P. a Delaware limited partnership

     52-2248283   

LHO Alexis Hotel, L.L.C., a Delaware limited liability company

     36-4217399   

LHO Alexis Lessee, L.L.C., a Delaware limited liability company

     36-4220546   

 

Sch. 1.01(C)   -2-  



--------------------------------------------------------------------------------

SCHEDULE 1.01(D)

QUALIFIED GROUND LEASES

San Diego Paradise Point (San Diego, California)

That certain Percentage Lease dated as of May 15, 2000, by and among the City of
San Diego as Lessor and LHO Mission Bay Hotel, L.P., as Lessee.

Hyatt Harborside (Boston, Massachusetts)

Amended and Restated Ground Lease for Phase C of The Bird Island Flats
Development by and between Massachusetts Port Authority and LHO Harborside
Hotel, L.L.C., dated as of March 1, 2001.

Hilton San Diego Resort (San Diego, California)

Lease Agreement dated as of September 12, 2000, executed between the City of San
Diego, and Hilton San Diego Corporation as assigned to LHO Mission Bay Rosie
Hotel, L.P., by the Assignment and Assumption of Ground Lease dated December 1,
2005.

Roger Williams (New York, NY)

Lease dated December 29, 1995 between Madison Avenue Baptist Church and Roger
Williams Associates, LLC as amended by a First Amendment of Lease, dated
August 26, 1997 and a Second Amendment to Lease dated October 6, 2010 entered
into by Madison Avenue Baptist Church as Lessor and RW New York, L.L.C. as
Lessee.

Viceroy Santa Monica (Santa Monica, CA)

Ground Lease dated September 25, 2000, by and between the City of Santa Monica
and Roscoe Real Estate Limited Partnership as assigned to Seaside Hotel, LP by
the Assignment and Assumption of Ground Lease and Grant of Improvements dated
March 16, 2011.

Hotel Solamar (San Diego, CA)

Ground Lease dated as of August 1, 2006 entered into by and between 6th and J
Street Landowner, L.L.C. as Lessor, and Souldriver, L.P., as Lessee.

Indianapolis Marriott (Indianapolis, IN)

Convention Center Hotel Sublease dated as of June 23, 1999 by and between
Convention Hotel Partners, L.L.C. and the Metropolitan Development Commission of
Marion County, Indiana, as assigned to LHO Indianapolis Hotel One, L.LC. by the
Assignment of Project Agreements dated February 10, 2004.

 

Sch. 1.01(D)   -1-  



--------------------------------------------------------------------------------

SCHEDULE 1.01(E)

EXISTING LETTERS OF CREDIT

 

    Beneficiary    Expiration Date    Amount      Instrument ID

1.

 

Alternative Re Ltd. & Arch Insurance(a)

   April 11, 2012    $ 468,671       BMCH99708OS

2.

 

Federal Insurance Company

   April 13, 2012    $ 677,773       BMCH191134OS

3.

 

National Union Fire Insurance Company

   April 13, 2012    $ 439,152       BMCH242873OS

4.

 

National Union Fire Insurance Company

   April 13, 2012    $ 225,000       BMCH272738OS

5.

 

Liberty Mutual Insurance

   April 13, 2012    $ 154,500       BMCH345101OS

 

(a) Beneficiary is Bank of New York in Trust for Alternative Re Ltd. & Arch
Insurance Company

 

Sch. 1.01(E)   -1-  



--------------------------------------------------------------------------------

SCHEDULE 4.01

SUBSIDIARIES

LaSalle Hotel Lessee, Inc., an Illinois corporation

LHO Grafton Hotel Lessee, Inc., a Delaware corporation

LHO Grafton Hotel, L.L.C., a Delaware limited liability company

LHO Grafton Hotel, L.P., a Delaware limited partnership

LHO Hollywood Financing, Inc., a Delaware corporation

LHO Hollywood LM, L.P. a Delaware limited partnership

LHO Le Parc Lessee, Inc., a Delaware corporation

LHO Le Parc, L.L.C., a Delaware limited liability company

LHO Le Parc, L.P., a Delaware limited partnership

LHO Mission Bay Hotel, L.P., a California limited partnership

LHO Mission Bay Rosie Hotel, L.P., a Delaware limited partnership

LHO Mission Bay Rosie Hotel, L.L.C., a Delaware limited liability company

LHO Mission Bay Rosie Lessee, Inc., a Delaware corporation

LHO San Diego Financing, L.L.C., a Delaware limited liability company

LHO San Diego Hotel One, L.P., a Delaware limited partnership

LHO San Diego Hotel One, L.L.C., a Delaware limited liability company

LHO San Diego One Lessee, Inc., a Delaware corporation

LHO Santa Cruz Hotel One, L.P., a Delaware limited partnership

LHO Santa Cruz Hotel One, L.L.C., a Delaware limited liability company

LHO Santa Cruz One Lessee, Inc., a Delaware corporation

Souldriver, L.L.C., a Delaware limited liability company

Souldriver, L.P., a Delaware limited partnership

Souldriver Lessee, Inc., a Delaware corporation

Lucky Town Burbank Lessee, Inc., a Delaware company

Lucky Town Burbank, L.L.C., a Delaware limited liability company

Lucky Town Burbank, L.P., a Delaware limited partnership

Ramrod Lessee, Inc., a Delaware corporation

Paradise Lessee, Inc., a Delaware corporation

Geary Darling Lessee, Inc., a Delaware corporation

Geary Darling, LP, a Delaware limited partnership

Geary Darling, LLC, a Delaware limited liability company

Chamber Maid, LLC, a Delaware limited liability company

Chamber Maid, LP, a Delaware limited partnership

Chamber Maid Lessee, Inc., a Delaware corporation

Seaside Hotel, LP, a Delaware limited partnership

Seaside Hotel Lessee, Inc., a Delaware corporation

Seaside Hotel, LLC, a Delaware limited liability company

Let It FLHO, LLC., a Delaware limited liability company

Let It FLHO, LP, a Delaware limited partnership

Let It FLHO Lessee, Inc., a Delaware corporation

LaSalle Washington One Lessee, Inc., a Delaware corporation

LHO Washington Hotel One, L.L.C., a Delaware limited liability company

 

Sch. 4.01   -1-  



--------------------------------------------------------------------------------

LHO Washington Hotel Two, L.L.C., a Delaware limited liability company

LHO Washington Hotel Three, L.L.C., a Delaware limited liability company

LHO Washington Hotel Four, L.L.C., a Delaware limited liability company

LHO Washington Hotel Six, L.L.C., a Delaware limited liability company

DC One Lessee, L.L.C., a Delaware limited liability company

DC Two Lessee, L.L.C., a Delaware limited liability company

DC Three Lessee, L.L.C., a Delaware limited liability company

DC Four Lessee, L.L.C., a Delaware limited liability company

DC Six Lessee, L.L.C., a Delaware limited liability company

DC I&G Capital Lessee, L.L.C., a Delaware limited liability company

I&G Capitol, LLC, a Delaware limited liability company

LHO Tom Joad Circle DC Lessee, L.L.C., a Delaware limited liability company

LHO Tom Joad Circle DC, L.L.C., a Delaware limited liability company

H Street Shuffle, LLC, a Delaware limited liability company

H Street Shuffle Lessee, LLC, a Delaware limited liability company

LHO Chicago River Lessee, L.L.C., a Delaware limited liability company

LHO Chicago River L.L.C., a Delaware limited liability company

LHO Michigan Avenue Freezeout Lessee, L.L.C., a Delaware limited liability
company

LHO Michigan Avenue Freezeout, L.L.C., a Delaware limited liability company

LHO Indianapolis One Lessee, L.L.C., an Indiana limited liability corporation

LHO Indianapolis Hotel One MM, L.L.C., a Delaware limited liability company

LHO Indianapolis Hotel One CMM, Inc., a Delaware corporation

LHO Indianapolis Hotel One L.L.C, a Delaware limited liability company

LHO Backstreets Lessee, L.L.C., a Delaware limited liability company

LHO Backstreets, L.L.C., a Delaware limited liability company

Westban Hotel Investors, L.L.C., a Delaware limited liability company

LHO Harborside Hotel, L.L.C., a Delaware limited liability company

LHO Onyx Hotel One, L.L.C., a Delaware limited liability company

LHO Onyx One Lessee, L.L.C., a Delaware limited liability company

NYC Serenade, L.L.C., a Delaware limited liability company

NYC Serenade Lessee, L.L.C., a Delaware limited liability company

RW New York, L.L.C., a Delaware limited liability company

RW New York Lessee, L.L.C., a Delaware limited liability company

PC Festivus, L.L.C., a Delaware limited liability company

PC Festivus Lessee, L.L.C., a Delaware limited liability company

Chimes of Freedom Lessee, LLC, a Delaware limited liability company

Chimes I, LLC, a Delaware limited liability company

Of Freedom I, LLC, a Delaware limited liability company

Chimes of Freedom, LLC, a Delaware limited liability company

Wild I, LLC, a Delaware limited liability company

Innocent I, LLC, a Delaware limited liability company

Wild Innocent I, LP, a Delaware limited partnership

Wild Innocent I Lessee, LLC, a Delaware limited liability company

LHO Viking Hotel, L.L.C., a Delaware limited liability company

LHO Alexandria One, L.L.C., a Delaware limited liability company

LHO Alexandria One Lessee, L.L.C., a Delaware limited liability company

 

Sch. 4.01   -2-  



--------------------------------------------------------------------------------

LHO Leesburg One Lessee, Inc., a Delaware corporation

LHO New Orleans LM, L.P., a Delaware limited partnership

LHO New Orleans Financing, Inc., a Delaware corporation

LHO Alexis Hotel, L.L.C., a Delaware limited liability company

LHO Alexis Lessee, L.L.C., a Delaware limited liability company

LHO Badlands Lessee, L.L.C., a Delaware limited liability company

LHO Badlands, L.L.C., a Delaware limited liability company

DA Entity, LLC, a Delaware limited liability company

RDA Entity, Inc., a Delaware corporation

Glass Houses, a Maryland real estate investment trust

The address of the principal office of each subsidiary is 3 Metro Center, Suite
1200, Bethesda, Maryland 20814

 

Sch. 4.01   -3-  



--------------------------------------------------------------------------------

SCHEDULE 4.08

LITIGATION

NONE

 

Sch. 4.08   -1-  



--------------------------------------------------------------------------------

SCHEDULE 4.17

LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS

NONE

 

Sch. 4.17   -1-  



--------------------------------------------------------------------------------

SCHEDULE 4.18

EXISTING INDEBTEDNESS

 

1. Unsecured Recourse Indebtedness in the amount of $0.00 outstanding on the
$25.0 million LHL Facility. Matures January 30, 2016 with a one year extension
option to January, 2017, subject to certain conditions. The lender is US Bank,
National Association;

 

2. Hilton Gaslamp Quarter, San Diego, CA – Secured Non-Recourse Indebtedness in
the amount of $59.6 million related to LHO San Diego One, L.P. Matures July,
2012. The lender is KeyBank National Association;

 

3. Hotel Solamar, San Diego, CA – Secured Non-Recourse Indebtedness in the
amount of $60.9 million related to Souldriver, L.P. Matures December, 2013. The
lender is Bank of America, N.A.;

 

4. Hotel Deca, Seattle, WA – Secured Non-Recourse Indebtedness in the amount of
$9.4 million related to LHO Badlands, L.L.C. Matures August, 2014. The lender is
Bridger Commercial Funding, L.L.C.;

 

5. Westin Copley Place, Boston, MA – Secured Non-Recourse Indebtedness in the
amount of $210.0 million related to LHO Backstreets, L.L.C. Matures September,
2015. The lender is Wells Fargo Bank, National Association;

 

6. Westin Michigan Avenue, Chicago, IL – Secured Non-Recourse Indebtedness in
the amount of $139.0 million related to LHO Michigan Avenue Freezeout, L.L.C.
Matures April, 2016. The lender is Wells Fargo Bank, National Association;

 

7. Indianapolis Marriott, Indianapolis, IN – Secured Non-Recourse Indebtedness
in the amount of $101.4 million related to LHO Indianapolis Hotel One, L.L.C.
Matures July, 2016. The lender is Bank of America, N.A.;

 

8. Hotel Roger Williams, New York, NY – Secured Non-Recourse Indebtedness in the
amount of $63.7 million related to RW New York, L.L.C. Matures August, 2016. The
lender is Wells Fargo Bank, N.A., a national banking association, as Trustee for
the Registered Holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2006-C5; and

 

9. Hyatt Harborside, Boston, MA – Secured Non-Recourse Indebtedness in the
amount of $42.5 million related to LHO Harborside Hotel, L.L.C. Matures March,
2018. Bonds are weekly floaters, secured by Letters of Credit issued by The
Royal Bank of Scotland, Plc.

 

Sch. 4.18   -1-  



--------------------------------------------------------------------------------

SCHEDULE 5.07

INSURANCE

(a) Insurance Policies Required. While any obligation of the Borrower or any
Guarantor under any Credit Document remains outstanding, the Borrower shall
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations licensed to do business in the states the Hotel
Properties are located, with a Best’s Rating of no less than A-, VIII and
otherwise satisfactory to the Administrative Agent covering such casualties,
risks, perils, liabilities and other hazards, which insurance shall be in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which such Hotel Properties are located. All original policies (to the extent
reasonably available to Borrower), or certificates thereof, and related
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent unless the Administrative Agent waives this requirement in
writing. Without limiting the generality of the foregoing, the Borrower shall
provide or cause to be provided (whether by a manager of a Hotel Property or
otherwise) the following types of insurance coverage:

i. until repayment of the Notes and satisfaction of all obligations under the
Credit Documents: (i) property insurance on an “all risks” full replacement cost
basis without deduction for depreciation (or fire, extended coverage and
difference in conditions basis), including flood, earthquake (for any Hotel
Property located in the State of California, or in any other location that,
according to determination by the appropriate agency of the United States
Government, has an above average risk of seismic activity) and sinkhole
coverages in an amount equal to the replacement cost of the Improvements (except
for earthquake insurance which for each required Hotel Property shall, to the
extent available, be in an amount which is equal to or greater than the maximum
probable loss determined pursuant to a written report by a seismic engineer,
which report and engineer are acceptable to the Administrative Agent);
(ii) Comprehensive General Liability Insurance (including contractual liability,
owners and contractors protective coverages, products and completed operations,
personal and advertising injury liability, fire damage legal liability and
alienated premises coverage) and Comprehensive Auto Liability Insurance in a
minimum amount of $50,000,000 each occurrence and in the aggregate;
(iii) Statutory Workers’ Compensation and Employer’s Liability Insurance in the
minimum amounts of $1,000,000 each accident, $1,000,000 each employee - disease,
$1,000,000 policy limit - disease; and (iv) Rent loss insurance against loss of
income by reason of any hazard covered under the insurance required under this
subparagraph (a) in an amount sufficient to avoid any co-insurance penalty, but
in any event for not less than twelve (12) months gross receipts from all
sources of income from the Hotel Property. Each such policy of property
insurance shall contain a replacement cost endorsement and such other
endorsements as are sufficient to prevent the Borrower, the Administrative Agent
and/or the Borrower’s Subsidiaries from becoming a co-insurer with respect to
such buildings and improvements.

ii. During the renovation or expansion of any Hotel Property the Borrower will
additionally provide: (i) Builder’s Risk Insurance on an “all risks” basis
including flood, earthquake (if required pursuant to the provisions of and in
the amount stated in clause (a)) and sinkhole coverages, and also including
Stored Materials and materials while in transit, and (ii) Statutory Workers’
Compensation and Employer’s Liability Insurance in the minimum amounts of
$1,000,000 each accident, $1,000,000 each employee - disease, $1,000,000 policy
limit - disease, covering each contractor and all other contractors or
subcontractors who may have occasion to be at the job site.

 

Sch. 5.07   -1-  



--------------------------------------------------------------------------------

iii. Such additional insurance as may be reasonably required by the
Administrative Agent from time to time in the event that any Hotel Property is
exposed to hazards and risks with respect to which the Administrative Agent
deems the existing insurance inadequate to properly protect its interests.

All policies of liability insurance shall name the Administrative Agent, the
Banks and their respective directors, officers, representatives, agents and
employees (the “Banks’ Parties”) as additional insureds. The Borrower shall
furnish the Administrative Agent with a certified copy of an original policy, to
the extent reasonably available to the Borrower, and a certificate of insurance
of all policies of insurance required. All policies or certificates, as the case
may be, of insurance shall set forth the coverage, the limits of liability, the
name of the carrier, the policy number, the Best’s Rating of the carrier and the
period of coverage. In addition, all policies of property insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act or negligence of the Borrower, the Participating Lessee,
the Manager or any party holding under any such Person which might otherwise
result in a forfeiture of said insurance and the further agreement of the
insurer waiving all rights of setoff, counterclaim or deductions against the
Borrower. At least 30 days prior to the expiration of each required policy, the
Borrower shall deliver to the Administrative Agent evidence of the renewal or
replacement of such policy, continuing such insurance in the form as required by
this Agreement. All such policies shall contain a provision that notwithstanding
any contrary agreement between the Borrower and the applicable insurance
company, such policies will not be canceled, allowed to lapse without renewal,
surrendered or amended (which provision shall include any reduction in the scope
or limits of coverage) without at least 30 days’ prior written notice to the
Administrative Agent.

In the event the Borrower intends to acquire any New York Property and enter
into a New York Mortgage with respect to such New York Property, the
Administrative Agent shall have received, prior to or concurrently with the
execution of such New York Mortgage, (i) evidence as to whether such New York
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) pursuant
to a standard flood hazard determination form ordered and received by the
Administrative Agent, and (ii) if such New York Property is a Flood Hazard
Property, (A) evidence as to whether the community in which such New York
Property is located is participating in the National Flood Insurance Program,
(B) the written acknowledgment of the Borrower or the Subsidiary of the Borrower
which will own such New York Property of receipt of written notification from
the Administrative Agent as to the fact that such New York Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(C) copies of the application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Banks.

 

Sch. 5.07   -2-  